

Exhibit 10.4
AMENDED AND RESTATED
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
By and among
BANK OF AMERICA, N.A.
as Initial First Lien Administrative Agent and as Initial First Lien Collateral
Agent
WELLS FARGO GAMING CAPITAL, LLC
as Initial Additional First Lien Administrative Agent and as Initial Additional
First Lien Collateral Agent
U.S. BANK NATIONAL ASSOCIATION
as Existing Second Lien Trustee and as Second Lien Collateral Agent
U.S. BANK NATIONAL ASSOCIATION
as Initial Additional Second Lien Trustee,
U.S. BANK NATIONAL ASSOCIATION
as Third Lien Trustee and as Third Lien Collateral Agent,
EACH ADDITIONAL REPRESENTATIVE
as defined herein,
MOHEGAN TRIBAL GAMING AUTHORITY
as the Authority,
and
THE VARIOUS ENTITIES NAMED IN THIS AGREEMENT
as Grantors


Dated as of
March 6, 2012







--------------------------------------------------------------------------------



ARTICLE I.
DEFINED TERMS    

Section 1.1
Defined Terms    11

Section 1.2
Terms Generally    29

Section 1.3
Interpretive Effect of Refinancing    29

ARTICLE II.
LIEN PRIORITIES    

Section 2.1
Relative Priorities    30

Section 2.2
Prohibition on Contesting Liens    31

Section 2.3
No New Liens    31

Section 2.4
Similar Liens    33

Section 2.5
Acknowledgment of First Lien Security Interests    33

Section 2.6
Acknowledgment of Second Lien Security Interests    33

Section 2.7
Acknowledgment of Third Lien Security Interests    34

Section 2.8
Nature of First Priority Obligations    34

ARTICLE III.
ENFORCEMENT    

Section 3.1
Exercise of Remedies    34

ARTICLE IV.
PAYMENTS    

Section 4.1
Application of Proceeds    41

Section 4.2
Payments Over    42








--------------------------------------------------------------------------------



ARTICLE V.
OTHER AGREEMENTS    

Section 5.1
Releases    43

Section 5.2
Insurance; Condemnation    46

Section 5.3
Amendments to First Lien Financing Documents, Second Lien Financing
Documents    48

Section 5.4
Bailee for Perfection    50

Section 5.5
When Discharge of Obligations Deemed to Not Have Occurred; Additional First Lien
Indebtedness    52

Section 5.6
Appointment of First Lien Collateral Agent as collateral agent on behalf of
Second Lien Collateral Agent and Third Lien Collateral Agent    54

Section 5.7
Additional Second Lien Indebtedness; Additional Third Lien Indebtedness    56

ARTICLE VI.
INSOLVENCY OR LIQUIDATION PROCEEDINGS    

Section 6.1
Finance and Sale Issues    62

Section 6.2
Relief from the Automatic Stay    63

Section 6.3
Adequate Protection    63

Section 6.4
No Waiver    65

Section 6.5
Avoidance Issues    66

Section 6.6
Reorganization Securities    66

Section 6.7
Post-Petition Interest    66






--------------------------------------------------------------------------------



Section 6.8
Waiver    67

Section 6.9
Separate Grants of Security and Separate Classification    67

ARTICLE VII.
RELIANCE; WAIVERS; ETC    

Section 7.1
Reliance    69

Section 7.2
No Warranties or Liability    69

Section 7.3
No Waiver of Lien Priorities    70

Section 7.4
Obligations Unconditional    72

ARTICLE VIII.
MATTERS RELATING TO THE SECOND LIEN COLLATERAL AGENT    

Section 8.1
Appointment of Second Lien Collateral Agent; Rights and Immunities of Second
Lien Collateral Agent    73

Section 8.2
Undertaking of the Second Lien Collateral Agent    74

Section 8.3
Powers of the Second Lien Collateral Agent    75

Section 8.4
Documents and Communications    75

Section 8.5
For Sole and Exclusive Benefit of Second Lien Secured Parties    75

Section 8.6
No Implied Duty    75

Section 8.7
Appointment of Agents and Advisors    76

Section 8.8
Other Agreements    76

Section 8.9
Solicitation of Instructions    76






--------------------------------------------------------------------------------



Section 8.10
Limitation of Liability    77

Section 8.11
Documents in Satisfactory Form    77

Section 8.12
Entitled to Rely    77

Section 8.13
Second Lien Debt Default    77

Section 8.14
Actions by Second Lien Collateral Agent    77

Section 8.15
Security or Indemnity in Favor of Second Lien Collateral Agent    77

Section 8.16
Rights of Second Lien Collateral Agent    78

Section 8.17
No Reliance on Second Lien Collateral Agent    78

Section 8.18
Voting; Amendments of Second Lien Note Documents and Additional Second Lien
Financing Documents    78

Section 8.19
Resignation or Removal of Second Lien Collateral Agent    80

Section 8.20
Appointment of Successor Second Lien Collateral Agent    80

Section 8.21
Merger, Conversion or Consolidation of Second Lien Collateral Agent    80

Section 8.22
Compensation; Expenses    80

Section 8.23
Indemnity    81

Section 8.24
Application of Proceeds    82








--------------------------------------------------------------------------------



ARTICLE IX.
MATTERS RELATING TO THE THIRD LIEN COLLATERAL AGENT    

Section 9.1
Appointment of Third Lien Collateral Agent; Rights and Immunities of Third Lien
Collateral Agent    83

Section 9.2
Undertaking of the Third Lien Collateral Agent    84

Section 9.3
Powers of the Third Lien Collateral Agent    84

Section 9.4
Documents and Communications    85

Section 9.5
For Sole and Exclusive Benefit of Third Lien Secured Parties    85

Section 9.6
No Implied Duty    85

Section 9.7
Appointment of Agents and Advisors    85

Section 9.8
Other Agreements    86

Section 9.9
Solicitation of Instructions    86

Section 9.10
Limitation of Liability    86

Section 9.11
Documents in Satisfactory Form    86

Section 9.12
Entitled to Rely    87

Section 9.13
Third Lien Debt Default    87

Section 9.14
Actions by Third Lien Collateral Agent    87

Section 9.15
Security or Indemnity in Favor of Third Lien Collateral Agent    87

Section 9.16
Rights of Third Lien Collateral Agent    87




--------------------------------------------------------------------------------



Section 9.17
No Reliance on Third Lien Collateral Agent    88

Section 9.18
Voting; Amendments of Third Lien Note Documents and Additional Third Lien
Financing Documents    88

Section 9.19
Resignation or Removal of Third Lien Collateral Agent    89

Section 9.20
Appointment of Successor Third Lien Collateral Agent    90

Section 9.21
Merger, Conversion or Consolidation of Third Lien Collateral Agent    90

Section 9.22
Compensation; Expenses    90

Section 9.23
Indemnity    91

Section 9.24
Application of Proceeds    92

ARTICLE X.
MISCELLANEOUS    

Section 10.1
Notice of Event of Default    93

Section 10.2
Conflicts    93

Section 10.3
Effectiveness; Continuing Nature of this Agreement; Severability    93

Section 10.4
Amendments; Waivers    94

Section 10.5
Information Concerning the Grantors    96

Section 10.6
Subrogation    98

Section 10.7
Application of Payments    98

Section 10.8
SUBMISSION TO JURISDICTION; WAIVERS    99




--------------------------------------------------------------------------------



Section 10.9
Notices    100

Section 10.10
Further Assurances    100

Section 10.11
APPLICABLE LAW    101

Section 10.12
Binding on Successors and Assigns    101

Section 10.13
Specific Performance    101

Section 10.14
Headings    101

Section 10.15
Counterparts    101

Section 10.16
Authorization    102

Section 10.17
No Third Party Beneficiaries    102

Section 10.18
Provisions Solely to Define Relative Rights    102

Section 10.19
Additional Grantors    102

Section 10.20
Consent to Suit    102

Section 10.21
Distributions to the Tribe.    103

Section 10.22
Insolvency or Liquidation Proceedings    104

Section 10.23
Capacities as Secured Parties    104

Section 10.24
Limitations on Management Activities    104

Section 10.25
Section 81 Limitation    106






--------------------------------------------------------------------------------



AMENDED AND RESTATED
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
This AMENDED AND RESTATED COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT is dated
as of March 6, 2012 and entered into by and among MOHEGAN TRIBAL GAMING
AUTHORITY (the “Authority”), an instrumentality of The Mohegan Tribe of Indians
of Connecticut (the “Tribe”), MOHEGAN GOLF, LLC (“Mohegan Golf”), a limited
liability company formed under the laws of the Tribe, MOHEGAN COMMERCIAL
VENTURES PA, LLC (“MCV-PA”), a Pennsylvania limited liability company, MOHEGAN
VENTURES-NORTHWEST, LLC (“Mohegan Ventures-NW”), a limited liability company
formed under the laws of the Tribe, MOHEGAN VENTURES WISCONSIN, LLC (“MVW”), a
limited liability company formed under the laws of the Tribe, MTGA GAMING, LLC
(“MTGA Gaming”), a Delaware limited liability company, WISCONSIN TRIBAL GAMING,
LLC (“WTG”), a Delaware limited liability company, DOWNS RACING, L.P. (“DOWNS
RACING”), a Pennsylvania limited partnership, BACKSIDE, L.P. (“Backside”), a
Pennsylvania limited partnership, NORTHEAST CONCESSIONS, L.P., a Pennsylvania
limited partnership (“Northeast Concessions”), MILL CREEK LAND, L.P., a
Pennsylvania limited partnership (“Mill Creek” and together with the Authority,
Mohegan Golf, MCV-PA, Mohegan Ventures-NW, MVW, MTGA Gaming, WTG, Downs Racing,
Backside, Northeast Concessions and each additional Person which provides a
guaranty in connection with the First Lien Loan Agreement, each, a “Guarantor”,
and collectively, the “Guarantors”), each other Grantor (as hereinafter defined)
party hereto from time to time, Bank of America, N.A., as Administrative Agent
under the Initial First Lien Loan Agreement (as hereinafter defined) (in such
capacity, together with its successors and assigns from time to time, the
“Initial First Lien Administrative Agent”) and as Authorized Collateral Agent
(as hereinafter defined) for the Initial First Lien Secured Parties (as
hereinafter defined) (in such capacity, together with its successors and assigns
from time to time, the “Initial First Lien Collateral Agent”), Wells Fargo
Gaming Capital, LLC, as administrative agent under the Initial Additional First
Lien Loan Agreement (as hereinafter defined) (in such capacity, together with
its successors and assigns from time to time, the “Initial Additional First Lien
Administrative Agent”) and as Authorized Collateral Agent for the Initial
Additional First Lien Secured Parties (as hereinafter defined) (in such
capacity, together with its successors and assigns from time to time, the
“Initial Additional First Lien Collateral Agent”), and U.S. Bank National
Association, as trustee under the Existing Second Lien Indenture (as hereinafter
defined) (in such capacity, together with its successors and assigns from time
to time, the “Existing Second Lien Trustee”), as Authorized Collateral Agent for
the Second Lien Secured Parties (as hereinafter defined) (in such capacity,
together with its successors and assigns from time to time, the “Second Lien
Collateral Agent”), as trustee under the Initial Additional Second Lien
Indenture (as hereinafter defined) (in such capacity, together with its
successors and assigns from time to time, the “Initial Additional Second Lien
Trustee”, and together with the Existing Second Lien Trustee, the “Second Lien
Trustees”), as trustee under the Third Lien Indenture (as hereinafter defined)
(in such capacity, together with its successors and assigns from time to time,
the “Third Lien Trustee”) and as Authorized Collateral Agent for the Third Lien
Secured Parties (as hereinafter defined) (in such capacity, together with its
successors and assigns from time to time, the “Third Lien Collateral Agent”).

9

--------------------------------------------------------------------------------



RECITALS
WHEREAS, the Initial First Lien Administrative Agent, the Initial First Lien
Collateral Agent, the Existing Second Lien Trustee, the Second Lien Collateral
Agent, the Authority and the Grantors entered into that certain Collateral
Agency and Intercreditor Agreement, dated as of October 26, 2009 (the “Existing
Intercreditor Agreement”), making provision among themselves as to the priority
of Liens granted by the Grantors over their property, and other related matters;
WHEREAS, in connection with certain refinancing transactions (the “Closing
Transactions”) to be undertaken by the Grantors, the parties to the Existing
Intercreditor Agreement wish to amend and restate their agreement and make
provision for the Initial Additional First Lien Collateral Agent, the Initial
Additional First Lien Secured Parties, the Initial Additional Second Lien
Secured Parties, the Third Lien Collateral Agent and the Third Lien Secured
Parties (as hereinafter defined);
WHEREAS, after giving effect to the Closing Transactions, the Grantors will have
outstanding First Lien Obligations under the Initial First Lien Loan Agreement
and the Initial Additional First Lien Loan Agreement (each as hereinafter
defined), the Grantors will be permitted to Refinance (as hereinafter defined)
the First Lien Obligations subject to satisfaction of the applicable conditions,
and the First Lien Secured Parties’ interests (including in connection with any
Additional First Lien Indebtedness that represents First Lien Obligations) will
be represented herein by the Initial First Lien Collateral Agent and/or the
Initial Additional First Lien Collateral Agent, as applicable;
WHEREAS, after giving effect to the Closing Transactions, the Grantors will have
outstanding Second Lien Obligations under the Existing Second Lien Indenture and
the Initial Additional Second Lien Indenture (each as hereinafter defined), the
Grantors will be permitted to incur Additional Second Lien Indebtedness (as
hereinafter defined) subject to satisfaction of the applicable conditions and
the Second Lien Secured Parties’ interests will be represented herein by the
Second Lien Collateral Agent;
WHEREAS, after giving effect to the Closing Transactions, the Grantors will have
outstanding Third Lien Obligations under the Third Lien Indenture (each as
hereinafter defined), the Grantors will be permitted to incur Additional Third
Lien Indebtedness (as hereinafter defined) subject to satisfaction of the
applicable conditions, and the Third Lien Secured Parties’ interests (including
in connection with any Additional Third Lien Indebtedness) will be represented
herein by the Third Lien Collateral Agent;
WHEREAS, after giving effect to the Closing Transactions, the Authority has
agreed to cause the Guarantors and certain of their future subsidiaries to
guaranty, pursuant to (i) the First Lien Financing Documents (as hereinafter
defined), the First Lien Obligations (as hereinafter defined) pursuant to one or
more guaranties (such guaranties, as may be further amended, restated,
supplemented, or modified from time to time, being collectively referred to as
the “First Lien Subsidiary Guaranty”), (ii) the Second Lien Financing Documents
(as hereinafter defined),

10

--------------------------------------------------------------------------------



the Second Lien Obligations (as hereinafter defined) pursuant to one or more
guaranties (such guaranties, as may be further amended, restated, supplemented,
or modified from time to time, being collectively referred to as the “Second
Lien Subsidiary Guaranty”), and (iii) the Third Lien Financing Documents (as
hereinafter defined), the Third Lien Obligations (as hereinafter defined)
pursuant to one or more guaranties (such guaranties, as may be further amended,
restated, supplemented, or modified from time to time, being collectively
referred to as the “Third Lien Subsidiary Guaranty”);
WHEREAS, after giving effect to the Closing Transactions (i) the obligations of
the Authority under the First Lien Financing Documents and the obligations of
the Guarantors under the First Lien Subsidiary Guaranty are or will be secured
by liens on substantially all the assets of the Authority and the Guarantors,
respectively, pursuant to the terms of the First Lien Security Documents, (ii)
the obligations of the Authority under the Second Lien Financing Documents and
the obligations of the Guarantors under the Second Lien Subsidiary Guaranty are
or will be secured by liens on substantially all the assets of the Authority and
the Guarantors, respectively, pursuant to the terms of the Second Lien Security
Documents, and (iii) the obligations of the Authority under the Third Lien
Financing Documents and the obligations of the Guarantors under the Third Lien
Subsidiary Guaranty are or will be secured by liens on substantially all the
assets of the Authority and the Guarantors, respectively, pursuant to the terms
of the Third Lien Security Documents;
WHEREAS, in order to induce the First Lien Secured Parties and the Second Lien
Secured Parties to extend, or continue to extend as the case may be, credit and
other financial accommodations and lend monies to or for the benefit of the
Grantors, and to consent to the Grantors incurring the Third Lien Obligations,
the Third Lien Collateral Agent on behalf of the Third Lien Secured Parties has
agreed to the lien subordination and other provisions set forth in this
Agreement.
NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I.

DEFINED TERMS
Section 1.1    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“Additional First Lien Agreement” means each indenture, credit facility or other
agreement, entered into in compliance with this Agreement, pursuant to which any
one or more Grantors incurs Additional First Lien Indebtedness.

11

--------------------------------------------------------------------------------



“Additional First Lien Collateral Agent” means, at any time, the collateral
agent for the First Lien Obligations represented by the Non-Controlling
Authorized Representative (as defined in the First Lien Intercreditor Agreement)
as of such time.
“Additional First Lien Financing Documents” means each Additional First Lien
Agreement and each guarantee, collateral agreement or other similar agreement
entered into by any Grantor in connection with any Additional First Lien
Agreement.
“Additional First Lien Indebtedness” has the meaning assigned to that term in
Section 5.5(b).
“Additional First Lien Representative” means the administrative agent, trustee
or similar entity for the lenders or holders of obligations, as applicable,
under any Additional First Lien Agreement, together with its successors and
permitted assigns.
“Additional First Lien Secured Party” means at any relevant time, subject to
Section 5.5, the First Lien Collateral Agent, each Additional First Lien
Representative and each holder of Additional First Lien Indebtedness.
“Additional Second Lien Agreement” means each indenture, credit facility or
other agreement, entered into in compliance with this Agreement, pursuant to
which any one or more Grantors incurs Additional Second Lien Indebtedness.
“Additional Second Lien Financing Documents” means, collectively, with respect
to any Additional Second Lien Obligations, the agreements, documents and
instruments providing for or evidencing any Additional Second Lien Obligations,
including the definitive documentation in respect of such Additional Second Lien
Obligations, any Additional Second Lien Agreement, the Second Lien Security
Documents and any intercreditor or joinder agreement among any Additional Second
Lien Secured Parties with respect to such Additional Second Lien Obligations (or
binding upon them through one or more of their representatives), to the extent
such are effective at the relevant time, as each may be amended, restated,
supplemented, modified, renewed, Refinanced or extended from time to time in
accordance with the provisions of this Agreement.
“Additional Second Lien Indebtedness” means Indebtedness that was incurred in
compliance with Section 5.7 that represents Second Lien Obligations.
“Additional Second Lien Obligations” means the “Obligations” as defined in the
applicable Additional Second Lien Financing Documents and all other obligations
of the Grantors from time to time arising under or in respect of the due and
punctual payment of (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding) on the Indebtedness for borrowed money outstanding under each
Additional Second Lien Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates

12

--------------------------------------------------------------------------------



set for prepayment or otherwise, and (b) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any Insolvency or Liquidation Proceeding, regardless of
whether allowed or allowable in such proceeding), of the Grantors under the
Additional Second Lien Financing Documents owing to the Additional Second Lien
Secured Parties (in their capacity as such).
“Additional Second Lien Representative” means the administrative agent, trustee
or similar entity for the lenders or holders of obligations, as applicable,
under the Additional Second Lien Agreement, together with its successors and
permitted assigns.
“Additional Second Lien Secured Parties” means at any relevant time, subject to
Section 5.7, the Second Lien Collateral Agent, each Additional Second Lien
Representative and each holder of Additional Second Lien Indebtedness.
“Additional Third Lien Agreement” means each indenture, credit facility or other
agreement, entered into in compliance with this Agreement, pursuant to which any
one or more Grantors incurs Additional Third Lien Indebtedness.
“Additional Third Lien Financing Documents” means, collectively, with respect to
any Additional Third Lien Obligations, the agreements, documents and instruments
providing for or evidencing any Additional Third Lien Obligations, including the
definitive documentation in respect of such Additional Third Lien Obligations,
and Additional Third Lien Agreement, the Third Lien Security Documents and any
intercreditor or joinder agreement among any Additional Third Lien Secured
Parties with respect to such Additional Third Lien Obligations (or binding upon
them through one or more of their representatives), to the extent such are
effective at the relevant time, as each may be amended, restated, supplemented,
modified, renewed, Refinanced or extended from time to time in accordance with
the provisions of this Agreement.
“Additional Third Lien Indebtedness” means Indebtedness that was incurred in
compliance with Section 5.7 that represents Third Lien Obligations.
“Additional Third Lien Obligations” means the “Obligations” as defined in the
applicable Additional Third Lien Financing Documents and all other obligations
of the Grantors from time to time arising under or in respect of the due and
punctual payment of (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding) on the Indebtedness for borrowed money outstanding under each
Additional Third Lien Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and (b)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), of the Grantors under the Additional Third Lien Financing Documents
owing to the Additional Third Lien Secured Parties

13

--------------------------------------------------------------------------------



(in their capacity as such).
“Additional Third Lien Representative” means the administrative agent, trustee
or similar entity for the lenders or holders of obligations, as applicable,
under the Additional Third Lien Agreement, together with its successors and
permitted assigns.
“Additional Third Lien Secured Parties” means at any relevant time, subject to
Section 5.7, the Third Lien Collateral Agent, each Additional Third Lien
Representative and each holder of Additional Third Lien Indebtedness.
“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by or is under common control with such Person or any Affiliate of
such Person; provided, however, that in no case shall any Secured Party be
deemed to be an Affiliate of any Grantor for purposes of this Agreement. For the
purpose of this definition, “control” of a Person means the possession, directly
or indirectly, of the power to direct or cause the direction of its management
or policies, whether through the ownership of voting securities, by contract or
otherwise.
“Agreement” means this Amended and Restated Collateral Agency and Intercreditor
Agreement, as amended, renewed, extended, supplemented or otherwise modified
from time to time in accordance with the terms hereof.
“Authority” has the meaning assigned to that term in the recitals hereto.
“Authorized Collateral Agent” unless specified otherwise in the First Lien
Financing Documents, Second Lien Financing Documents or Third Lien Financing
Documents, as applicable, means the Person or Persons authorized by the related
Secured Parties to act on their behalf with respect to their Liens or the
obligations owed to them under such Secured Parties’ respective agreements.
“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as amended
and codified as Title 11 of the United States Code.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting First Lien Collateral, Second Lien Collateral
and Third Lien Collateral.
“Debt Representative” means each of the Initial First Lien Administrative Agent,
the Initial Additional First Lien Administrative Agent, each Second Lien
Trustee, the Third Lien Trustee, each Additional First Lien Representative, each
Additional Second Lien Representative

14

--------------------------------------------------------------------------------



and each Additional Third Lien Representative.
“DIP Financing” has the meaning assigned to that term in Section 6.1.
“Discharge of First Lien Obligations” means, except to the extent otherwise
provided in Section 5.5 hereof, (a) payment in full in cash of the principal of,
interest (including interest accruing on or after the commencement of any
Insolvency or Liquidation Proceeding at the rate set forth in the First Lien
Financing Documents, whether or not allowed or allowable in such proceeding) and
premium (if any) on all First Lien Obligations outstanding under the First Lien
Financing Documents (including all reimbursement obligations in respect of
letters of credit issued thereunder), (b) payment in full in cash of all other
First Lien Obligations that are due and payable or otherwise accrued and owing
at or prior to the time such principal and interest are paid (other than any
contingent obligations for which no demand or claim has been made), (c)
termination or cash collateralization of all letters of credit issued under the
Initial First Lien Loan Agreement or any Additional First Lien Agreement (in an
amount reasonably satisfactory to the Initial First Lien Administrative Agent or
the Additional First Lien Representative, as the case may be; provided such cash
collateralization shall not exceed 105% of the aggregate undrawn amount of such
letters of credit), and (d) termination of all other commitments of the First
Lien Secured Parties to extend credit under the First Lien Financing Documents.
“Discharge of Loan Agreement Obligations” has the meaning assigned to that term
in the First Lien Intercreditor Agreement.
“Discharge of Second Lien Obligations” means, except to the extent otherwise
provided in Section 5.5 hereof, (a) payment in full in cash of the principal of,
interest (including interest accruing on or after the commencement of any
Insolvency or Liquidation Proceeding at the rate set forth in the Second Lien
Financing Documents, whether or not allowed or allowable in such proceeding) and
premium (if any) on all Second Lien Obligations outstanding under the Second
Lien Financing Documents (including all reimbursement obligations in respect of
letters of credit issued thereunder), (b) payment in full in cash of all other
Second Lien Obligations that are due and payable or otherwise accrued and owing
at or prior to the time such principal and interest are paid (other than any
contingent obligations for which no demand or claim has been made), and (c)
termination of all other commitments of the Second Lien Secured Parties to
extend credit under the Second Lien Financing Documents.
“Disposition” has the meaning assigned to that term in Section 5.1(b).
“Enforcement Action” means an action under applicable law to:
(a)foreclose, execute, levy, or collect on, take possession or control of, sell
or otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral, or otherwise
exercise or enforce remedial rights with respect to Collateral under the
Financing Documents (including by way of set-off, recoupment, notification of a
public or private sale or other disposition

15

--------------------------------------------------------------------------------



pursuant to the UCC or other applicable law, notification to account debtors,
notification to depositary banks under deposit account control agreements, or
exercise of rights under landlord consents, if applicable),
(b)solicit bids from third Persons to conduct the liquidation or disposition of
Collateral or to engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting and selling Collateral,
(c)receive a transfer of Collateral in satisfaction of Indebtedness or any other
obligation secured thereby,
(d)otherwise enforce a security interest or exercise another right or remedy, as
a secured creditor or otherwise, pertaining to the Collateral at law, in equity,
or pursuant to the Financing Documents (including the commencement of applicable
legal proceedings or other actions with respect to Collateral to facilitate the
actions described in the preceding clauses, and exercising voting rights in
respect of equity interests comprising Collateral), or
(e)effect the disposition of Collateral by any Grantor after the occurrence and
during the continuation of a First Lien Debt Default under the First Lien
Financing Documents with the consent of First Lien Collateral Agent, a Second
Lien Debt Default under the Second Lien Financing Documents with the consent of
Second Lien Collateral Agent or a Third Lien Debt Default under the Third Lien
Financing Documents with the consent of Third Lien Collateral Agent.
For the avoidance of doubt, “Enforcement Action” shall not include any
forbearance from the exercise of any remedies by the First Lien Collateral Agent
or any other First Lien Secured Parties or by the Second Lien Collateral Agent
or any other Second Lien Secured Parties, or by the Third Lien Collateral Agent
or any other Third Lien Secured Parties, as the case may be.
“Existing Second Lien Financing Documents” means that certain Indenture, dated
as of October 26, 2009 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Existing Second Lien Indenture”),
among the Grantors, the Tribe and U.S. Bank, National Association as Trustee,
together with each “Security Document” as defined in the Existing Second Lien
Indenture.
“Existing Second Lien Trustee” has the meaning assigned to that term in the
preamble hereto.
“Financing Documents” means any of the First Lien Financing Documents, the
Second Lien Financing Documents and/or the Third Lien Financing Documents, as
the context may require.

16

--------------------------------------------------------------------------------



“First Lien Cap Amount” means $725 million minus the amount of any prepayments
that permanently reduce the commitments and outstandings under the First Lien
Financing Documents (other than in connection with a Refinancing permitted under
Section 5.3(a)).
“First Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted or
purported to be granted as security for any First Lien Obligations, including,
without limitation, any revenues of any Grantor, irrespective of whether such
Grantor has deposited such revenues into a deposit account subject to an account
control agreement.
“First Lien Collateral Agent” means (i) until the earlier of (x) Discharge of
Loan Agreement Obligations and (y) the Non-Controlling Authorized Representative
Enforcement Date, the Initial First Lien Collateral Agent and (ii) from and
after the earlier of (x) the Discharge of Loan Agreement Obligations and (y) the
Non-Controlling Authorized Representative Enforcement Date, the Additional First
Lien Collateral Agent.
“First Lien Debt Default” means the occurrence of any of the following:
(a)    an “Event of Default” under and as defined in the Initial First Lien Loan
Agreement or the Initial Additional First Lien Loan Agreement; or
(b)    any event or condition which, under the terms of any Additional First
Lien Agreement, causes, or permits holders of the Additional First Lien
Obligations with respect to such Additional First Lien Agreement to cause, such
Additional First Lien Obligations to become immediately due and payable.
“First Lien Financing Documents” means, collectively, the Initial First Lien
Financing Documents and any Additional First Lien Financing Documents.
“First Lien Intercreditor Agreement” means that certain First Lien Intercreditor
Agreement, dated as of the date hereof, among the Initial First Lien Collateral
Agent, the Initial First Lien Administrative Agent, the Initial Additional First
Lien Collateral Agent, the Initial Additional First Lien Administrative Agent
and any Additional First Lien Representative party thereto from time to time, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
“First Lien Joinder” means a joinder agreement substantially in the form of
Exhibit B1 hereto.
“First Lien Lenders” means, collectively, the Initial First Lien Lenders and the
Initial Additional First Lien Lenders. Following a Refinancing in respect a
First Lien Loan Agreement made in accordance with Section 5.5, all lenders,
noteholders and other entities (other than the Grantors and their respective
Affiliates) that provide Refinancing Indebtedness or otherwise provide credit
support or credit products arising under or evidenced by any Additional First
Lien

17

--------------------------------------------------------------------------------



Agreement, and that are secured by the First Lien Collateral under the related
Additional First Lien Financing Documents, shall be deemed for all purposes to
be “First Lien Lenders.”
“First Lien Loan Agreements” means, collectively, the Initial First Lien Loan
Agreement, the Initial Additional First Lien Loan Agreement and any Additional
First Lien Agreement.
“First Lien Obligations” means (a) the “Obligations” as defined in the Initial
First Lien Financing Documents and all other obligations of the Authority and
the Guarantors from time to time arising under the First Lien Financing
Documents under or in respect of the due and punctual payment of (i) the
principal thereof, interest (including interest accruing during the pendency of
any Insolvency or Liquidation Proceeding, whether or not allowed or allowable in
such proceeding) and premium (if any) in respect thereof, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by the Authority or any
Guarantor under the First Lien Financing Documents in respect of any Letter of
Credit (as defined in the Initial First Lien Loan Agreement), when and as due,
including payments in respect of reimbursement obligations, interest thereon and
obligations to provide cash collateral in respect thereof and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Authority or any Guarantor under any First Lien Loan Agreement or any of the
other First Lien Financing Documents, and (b) the due and punctual payment and
performance of all obligations in respect of overdrafts and related liabilities
owed to any First Lien Lender, any Affiliate of a First Lien Lender, the Initial
First Lien Collateral Agent or the Additional First Lien Collateral Agent
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfer of funds, in the case of clause (b),
to the extent such obligations are secured by the First Lien Collateral.
Following a Refinancing in respect of a First Lien Loan Agreement made in
accordance with Section 5.5, all obligations (including but not limited to
Refinancing Indebtedness) arising under or evidenced by the related Additional
First Lien Financing Documents shall constitute for all purposes, and be
determined in accordance with this definition of, “First Lien Obligations.”
Notwithstanding the foregoing, if the sum of: (1) Indebtedness for borrowed
money constituting principal outstanding under the First Lien Financing
Documents plus (2) the aggregate face amount of any letters of credit issued but
not reimbursed under the First Lien Loan Agreement, is in excess of the First
Lien Cap Amount, then the portion of such Indebtedness and such aggregate face
amount of letters of credit in excess of the First Lien Cap Amount shall not be
included in the First Lien Obligations, and interest and reimbursement
obligations related to such Indebtedness and letters of credit not included in
First Lien Obligations shall not be included in the First Lien Obligations.
“First Lien Secured Parties” means, at any relevant time, (a) the Initial First
Lien Collateral Agent, the Initial First Lien Administrative Agent, and the
other Initial First Lien Secured Parties, (b) the Initial Additional First Lien
Collateral Agent, the Initial Additional First

18

--------------------------------------------------------------------------------



Lien Administrative Agent and the other Initial Additional First Lien Secured
Parties, (c) each Additional First Lien Collateral Agent, (d) each Additional
First Lien Representative and (e) each other holder of First Lien Obligations at
that time.
“First Lien Security Documents” means the Collateral Documents (as defined in
the Initial First Lien Loan Agreement and in the Initial Additional First Lien
Loan Agreement, as applicable) and any other agreement, document or instrument
pursuant to which a Lien is granted securing the First Lien Obligations or under
which rights or remedies with respect to such Liens are governed, as each may be
amended, restated, supplemented, Refinanced or otherwise modified from time to
time.
“First Lien Subsidiary Guaranty” has the meaning assigned to that term in the
recitals hereto.
“Governmental Authority” means the government of the United States of America,
or the Tribe, any other nation or any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Grantor Joinder” means a joinder agreement substantially in the form of Exhibit
A hereto.
“Grantors” means the Authority, each Guarantor, and each other Person that has
or may from time to time hereafter execute and deliver a First Lien Security
Document or a Second Lien Security Document as a “Grantor” (or the equivalent
thereof).
“Guarantors” has the meaning assigned to that term in the recitals hereto.
“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the meaning of the First Lien Financing Documents, the Second Lien
Financing Documents or any the Third Lien Financing Documents, as applicable.
“Initial Additional First Lien Administrative Agent” has the meaning assigned to
that term in the preamble hereto.
“Initial Additional First Lien Collateral Agent” has the meaning assigned to
that term in the preamble hereto; provided that following a Refinancing in
respect of the Initial Additional First Lien Loan Agreement made in accordance
with Section 5.5, such term shall mean the applicable New First Lien Agent.
“Initial Additional First Lien Lenders” has the meaning assigned to that term in
the definition of “Initial First Lien Financing Documents.”

19

--------------------------------------------------------------------------------



“Initial Additional First Lien Loan Agreement” has the meaning assigned to that
term in the definition of “Initial First Lien Financing Documents.”
“Initial Additional First Lien Secured Parties” means, collectively, the Initial
Additional First Lien Administrative Agent, the Initial Additional First Lien
Collateral Agent, the Initial Additional First Lien Lenders and any other holder
of “Obligations” as defined in the Initial Additional First Lien Loan Agreement
from time to time.
“Initial Additional Second Lien Financing Documents” means that certain
Indenture, dated as of March 6, 2012 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Initial Additional
Second Lien Indenture”), among the Grantors, the Tribe and U.S. Bank National
Association as Trustee, together with each other “Credit Document” as defined in
the Initial Additional Second Lien Indenture.
“Initial Additional Second Lien Trustee” has the meaning assigned to that term
in the preamble hereto.
“Initial First Lien Administrative Agent” has the meaning assigned to that term
in the preamble hereto.
“Initial First Lien Collateral Agent” has the meaning assigned to that term in
the preamble hereto; provided that following a Refinancing in respect of the
Initial First Lien Loan Agreement made in accordance with Section 5.5, such term
shall mean the applicable New First Lien Agent.
“Initial First Lien Financing Documents” means (i) that certain Fourth Amended
and Restated Loan Agreement, dated as of March 6, 2012 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Initial First Lien Loan Agreement”), among the Authority, the Tribe, the
lenders from time to time party thereto (the “Initial First Lien Lenders”, and
the Initial First Lien Administrative Agent, together with each other “Loan
Document” as defined in the Initial First Lien Loan Agreement, and (ii) that
certain Loan Agreement, dated as of March 6, 2012 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Initial
Additional First Lien Loan Agreement”), among the Authority, the Tribe, the
lenders from time to time party thereto (the “Initial Additional First Lien
Lenders”), and the Initial Additional First Lien Administrative Agent, together
with each other “Loan Document” as defined in the Initial Additional First Lien
Loan Agreement.
“Initial First Lien Lenders” has the meaning assigned to that term in the
definition of “Initial First Lien Financing Documents.”
“Initial First Lien Loan Agreement” has the meaning assigned to that term in the
definition of “Initial First Lien Financing Documents.”

20

--------------------------------------------------------------------------------



“Initial First Lien Secured Parties” means, collectively, the Initial First Lien
Administrative Agent, the Initial First Lien Collateral Agent, the Initial First
Lien Lenders and any other holder of “Obligations” as defined in the Initial
First Lien Loan Agreement from time to time.
“Initial Third Lien Financing Documents” means that certain Indenture, dated as
of March 6, 2012 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Third Lien Indenture”), among the
Grantors, the Tribe and U.S. Bank National Association as Trustee, together with
each other “Credit Document” as defined in the Third Lien Indenture.
“Insolvency or Liquidation Proceeding” means:
(a)    any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;
(b)    any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of any Grantor’s assets;
(c)    any proceeding for the liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy; or
(d)    any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust, UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing.
“New First Lien Agents” has the meaning assigned to that term in Section 5.5(f).
“New First Lien Debt Notice” has the meaning assigned to that term in
Section 5.5(f).
“New Second Lien Agents” has the meaning assigned to that term in
Section 5.7(c).
“New Second Lien Debt Notice” has the meaning assigned to that term in
Section 5.7(c).
“New Third Lien Agents” has the meaning assigned to that term in Section 5.7(c).

21

--------------------------------------------------------------------------------



“New Third Lien Debt Notice” has the meaning assigned to that term in
Section 5.7(c).
“Non-Controlling Authorized Representative Enforcement Date” has the meaning
assigned to that term in the First Lien Intercreditor Agreement.
“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Authority by two officers of the Authority, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Authority, including (a) a statement that
the Persons executing such certificate have read such covenant or condition, (b)
a brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate are based,
(c) a statement that, in the opinion of such Persons, they have made such
examination or investigation as is necessary to enable them to express an
informed opinion as to whether or not such covenant or condition has been
satisfied, and (d) a statement as to whether or not, in the opinion of such
Persons, such condition or covenant has been satisfied.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pledged Collateral” has the meaning assigned to that term in Section 5.4.
“Recovery” has the meaning assigned to that term in Section 6.5.
“Refinance” means, in respect of any Indebtedness, to refinance or replace, or
to issue other indebtedness (“Refinancing Indebtedness”), in exchange or
replacement for, such Indebtedness in whole or in part, including without
limitation the making of any new or increased revolving commitments pursuant to
any Financing Document so long as any term loans outstanding under such
Financing Document are permanently reduced substantially simultaneously with the
making of such new or increased revolving commitments in an amount not less than
amount of such new or increased revolving commitments. “Refinanced” and
“Refinancing” shall have correlative meanings.
“Refinance Agreement” means, in respect of any Refinancing Indebtedness, the
definitive credit or loan agreement, indenture, note or other instrument
governing such Refinancing Indebtedness, as amended, restated, supplemented,
modified or Refinanced from time to time.
“Refinance Documents” means, in respect of any Refinancing Indebtedness, the
Refinance Agreement governing such Refinancing Indebtedness, together with all
of the promissory notes evidencing the same, all guaranties thereof and all
Refinance Security Documents, and each of the other agreements, documents and
instruments providing for or evidencing any other obligation in respect of such
Refinancing Indebtedness, and any other document or instrument executed or
delivered at any time in connection with any Refinance Agreement, including any
intercreditor or joinder agreement among holders of Refinancing

22

--------------------------------------------------------------------------------



Indebtedness, as each may be amended, restated, supplemented, Refinanced or
otherwise modified from time to time.
“Refinance Security Documents” means, in respect of any Refinancing
Indebtedness, the “Security Documents” as defined in the applicable Refinance
Agreement, and any other agreement, document or instrument pursuant to which a
Lien is granted securing the obligations of the Grantors in respect of such
Refinancing Indebtedness or under which rights or remedies with respect to such
Liens are governed, as each may be amended, restated, supplemented, Refinanced
or otherwise modified from time to time.
“Refinancing Indebtedness” the meaning assigned to that term in the defined term
“Refinance.”
“Required Second Lien Secured Parties” means Second Lien Secured Parties owed or
holding more than 50% of the sum of, without duplication:
(i)    the aggregate principal amount of indebtedness constituting Second Lien
Note Obligations;
(ii)    the aggregate principal amount of the loans and other advances
outstanding under each Additional Second Lien Agreement; and
(iii)    other than in connection with the exercise of remedies, the aggregate
amount of all other outstanding unexpired or uncanceled commitments to extend
credit (if any) under each Additional Second Lien Agreement and outstanding at
such time that, when funded, would constitute Additional Second Lien
Obligations;
provided, however, that, in the case of clauses (ii) and (iii) above, if any
Additional Second Lien Secured Party shall be a “defaulting lender” (howsoever
defined in the relevant Additional Second Lien Financing Document at such time),
there shall be excluded from the determination of Required Second Lien Secured
Parties: (x) the aggregate principal amount of loans and other advances owing to
such Additional Second Lien Secured Party under such Additional Second Lien
Financing Document at such time, and (y) such Additional Second Lien Secured
Party’s pro rata share of the outstanding commitments to extend credit (if any)
under such Additional Second Lien Financing Document at such time.
For purposes of this definition, (x) votes will be determined in accordance with
the provisions of Section 8.18(a) and (y) any Second Lien Obligations registered
in the name of, or owned or held by the Authority or any other Guarantor or any
of their respective Affiliates shall be disregarded.
“Required Third Lien Secured Parties” means:

23

--------------------------------------------------------------------------------



(a)    at any time when no Additional Third Lien Indebtedness is outstanding,
Third Lien Secured Parties owed or holding more than 50% of the aggregate
principal amount of indebtedness constituting Third Lien Note Obligations, or
such other requisite percentage or number of Third Lien Note Secured Parties as
is permitted by, and in accordance with, the Third Lien Indenture; or
(b)    otherwise, Third Lien Secured Parties owed or holding more than 50% of
the sum of, without duplication:
(i)    the aggregate principal amount of indebtedness constituting Third Lien
Note Obligations;
(ii)    the aggregate principal amount of the loans and other advances
outstanding under each Additional Third Lien Agreement; and
(iii)    other than in connection with the exercise of remedies, the aggregate
amount of all other outstanding unexpired or uncanceled commitments to extend
credit (if any) under each Additional Third Lien Agreement and outstanding at
such time that, when funded, would constitute Additional Third Lien Obligations;
provided, however, that, in the case of clauses (ii) and (iii) above, if any
Additional Third Lien Secured Party shall be a “defaulting lender” (howsoever
defined in the relevant Additional Third Lien Financing Document at such time),
there shall be excluded from the determination of Required Third Lien Secured
Parties: (x) the aggregate principal amount of loans and other advances owing to
such Additional Third Lien Secured Party under such Additional Third Lien
Financing Document at such time, and (y) such Additional Third Lien Secured
Party’s pro rata share of the outstanding commitments to extend credit (if any)
under such Additional Third Lien Financing Document at such time.
For purposes of this definition, (x) votes will be determined in accordance with
the provisions of Section 9.18(a) and (y) any Third Lien Obligations registered
in the name of, or owned or held by the Authority or any other Guarantor or any
of their respective Affiliates shall be disregarded.
“Second Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted or
purported to be granted as security for any Second Lien Obligations, including,
without limitation, any revenues of any Grantor, irrespective of whether such
Grantor has deposited such revenues into a deposit account subject to an account
control agreement.
“Second Lien Collateral Agent” has the meaning assigned to that term in the
preamble hereto.

24

--------------------------------------------------------------------------------



“Second Lien Debt Default” means the occurrence of any of the following:
(a)    an “Event of Default” under and as defined in the Second Lien Indenture;
or
(b)    any event or condition which, under the terms of any Additional Second
Lien Agreement, causes, or permits holders of the Additional Second Lien
Obligations with respect to such Additional Second Lien Agreement to cause, such
Additional Second Lien Obligations to become immediately due and payable.
“Second Lien Financing Documents” means, collectively, the Existing Second Lien
Financing Documents, the Initial Additional Second Lien Financing Documents and
the Additional Second Lien Financing Documents.
“Second Lien Indemnified Liabilities” means any and all liabilities (including
all environmental liabilities), obligations, losses, damages, penalties,
actions, judgments, suits, costs, taxes, expenses or disbursements of any kind
or nature whatsoever with respect to the execution, delivery, performance,
administration or enforcement of this Agreement, any of the Second Lien Security
Documents, including any of the foregoing relating to the use of proceeds of any
Indebtedness under the Second Lien Financing Documents, or the violation of,
noncompliance with or liability under, any law (including environmental laws)
applicable to or enforceable against any Grantor or any of their respective
subsidiaries or any of the Collateral and all reasonable costs and expenses
(including reasonable fees and expenses of legal counsel selected by the Second
Lien Indemnitee) incurred by any Second Lien Indemnitee in connection with any
claim, action, investigation or proceeding in any respect relating to any of the
foregoing, whether or not suit is brought.
“Second Lien Indemnitee” has the meaning assigned to that term in
Section 8.24(a).
“Second Lien Indenture” means, collectively, the Existing Second Lien Indenture
and the Initial Additional Second Lien Indenture.
“Second Lien Joinder” means a joinder agreement substantially in the form of
Exhibit B2 hereto.
“Second Lien Note Documents” means the Second Lien Indentures, the Second Lien
Notes, the Second Lien Security Documents and each of the other agreements,
documents and instruments providing for or evidencing any other Second Lien Note
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Second Lien Note Obligations, including the Second
Lien Security Documents and any intercreditor or joinder agreement among holders
of Second Lien Note Obligations (or binding upon one or more of them through
their representatives), to the extent such are effective at the relevant time,
as each may be amended, restated, supplemented, modified, renewed, Refinanced or
extended from time to time.

25

--------------------------------------------------------------------------------



“Second Lien Note Obligations” means the Note Obligations (as defined in each
Second Lien Indenture) and all other obligations of the Authority and the
Guarantors from time to time arising under or in respect of the due and punctual
payment of (a) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding) on
the Second Lien Notes, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (b) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Authority and the Guarantors under the Second Lien Indenture and the other
Second Lien Note Documents owing to the Second Lien Note Secured Parties (in
their capacity as such).
“Second Lien Note Secured Parties” means the holders of Second Lien Notes, the
Second Lien Trustees, the Second Lien Collateral Agents and any other holder of
Second Lien Note Obligations.
“Second Lien Notes” means (i) the 11½% senior secured notes due 2017 in an
aggregate principal amount of $200,000 issued pursuant to the Existing Second
Lien Indenture, and any other senior secured notes issued from time to time
under the Existing Second Lien Indenture, and (ii) the 11½% senior secured notes
due 2017 in an aggregate principal amount of $199,800,000 issued pursuant to the
Initial Additional Second Lien Indenture, and any other notes issued from time
to time under the Initial Additional Second Lien Indenture.
“Second Lien Obligations” means (a) the Second Lien Note Obligations and (b)
subject to Section 5.7, the Additional Second Lien Obligations.
“Second Lien Secured Parties” means, at any relevant time, (a) the Second Lien
Note Secured Parties and (b) the Additional Second Lien Secured Parties.
“Second Lien Security Documents” means the Security Documents (as defined in
each Second Lien Indenture), each Grantor Joinder and any other agreement,
document or instrument pursuant to which a Lien is granted securing the Second
Lien Obligations or under which rights or remedies with respect to such Liens
are governed, as each may be amended, restated, supplemented, Refinanced or
otherwise modified from time to time.
“Second Lien Standstill Period” has the meaning assigned to that term in
Section 3.1(a).
“Second Lien Subsidiary Guaranty” has the meaning assigned to that term in the
recitals hereto.
“Second Lien Trustee” has the meaning assigned to that term in the preamble
hereto.
“Secured Party” means any of the First Lien Secured Parties, the Second Lien
Secured

26

--------------------------------------------------------------------------------



Parties or the Third Lien Secured Parties, as the context requires.
“Series” has the meaning specified in the Second Lien Indenture.
“SNDA” means a subordination, non-disturbance and attornment agreement,
substantially in the form of Exhibit C.
“Standstill Period” has the meaning assigned to that term in Section 3.1(a).
“Third Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted or
purported to be granted as security for any Third Lien Obligations, including,
without limitation, any revenues of any Grantor, irrespective of whether such
Grantor has deposited such revenues into a deposit account subject to an account
control agreement.
“Third Lien Collateral Agent” has the meaning assigned to that term in the
preamble hereto.
“Third Lien Debt Default” means the occurrence of any of the following:
(a)    an “Event of Default” under and as defined in the Third Lien Indenture;
or
(b)    any event or condition which, under the terms of any Additional Third
Lien Agreement, causes, or permits holders of the Additional Third Lien
Obligations with respect to such Additional Third Lien Agreement to cause, such
Additional Third Lien Obligations to become immediately due and payable.
“Third Lien Financing Documents” means, collectively, the Initial Third Lien
Financing Documents and the Additional Third Lien Financing Documents;
“Third Lien Indemnified Liabilities” means any and all liabilities (including
all environmental liabilities), obligations, losses, damages, penalties,
actions, judgments, suits, costs, taxes, expenses or disbursements of any kind
or nature whatsoever with respect to the execution, delivery, performance,
administration or enforcement of this Agreement, any of the Third Lien Security
Documents, including any of the foregoing relating to the use of proceeds of any
Indebtedness under the Third Lien Financing Documents, or the violation of,
noncompliance with or liability under, any law (including environmental laws)
applicable to or enforceable against any Grantor or any of their respective
subsidiaries or any of the Collateral and all reasonable costs and expenses
(including reasonable fees and expenses of legal counsel selected by the Third
Lien Indemnitee) incurred by any Third Lien Indemnitee in connection with any
claim, action, investigation or proceeding in any respect relating to any of the
foregoing, whether or not suit is brought.
“Third Lien Indemnitee” has the meaning assigned to that term in
Section 9.24(a).

27

--------------------------------------------------------------------------------



“Third Lien Indenture” is defined in the definition of “Initial Third Lien
Financing Documents”.
“Third Lien Joinder” means a joinder agreement substantially in the form of
Exhibit B3 hereto.
“Third Lien Note Documents” means the Third Lien Indenture, the Third Lien
Notes, the Third Lien Security Documents and each of the other agreements,
documents and instruments providing for or evidencing any other Third Lien Note
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Third Lien Note Obligations, including the Third
Lien Security Documents and any intercreditor or joinder agreement among holders
of Third Lien Note Obligations (or binding upon one or more of them through
their representatives), to the extent such are effective at the relevant time,
as each may be amended, restated, supplemented, modified, renewed, Refinanced or
extended from time to time.
“Third Lien Note Obligations” means the Note Obligations (as defined in the
Third Lien Indenture) and all other obligations of the Authority and the
Guarantors from time to time arising under or in respect of the due and punctual
payment of (a) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding) on
the Second Lien Notes, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (b) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Authority and the Guarantors under the Third Lien Indenture and the other
Third Lien Note Documents owing to the Third Lien Note Secured Parties (in their
capacity as such).
“Third Lien Note Secured Parties” means the holders of Third Lien Notes, the
Third Lien Trustee, the Third Lien Collateral Agent and any other holder of
Third Lien Note Obligations.
“Third Lien Notes” means the 10 1/2% senior secured notes due 2016 in an
aggregate principal amount of $417,774,000 issued pursuant to the Third Lien
Indenture, and any other notes issued from time to time under the Third Lien
Indenture.
“Third Lien Obligations” means (a) the Third Lien Note Obligations and (b)
subject to Section 5.7, the Additional Third Lien Obligations.
“Third Lien Secured Parties” means, at any relevant time, (a) the Third Lien
Note Secured Parties and (b) the Additional Third Lien Secured Parties.
“Third Lien Security Documents” means the Security Documents (as defined in the
Third Lien Indenture), each Grantor Joinder and any other agreement, document or
instrument pursuant

28

--------------------------------------------------------------------------------



to which a Lien is granted securing the Third Lien Obligations or under which
rights or remedies with respect to such Liens are governed, as each may be
amended, restated, supplemented, Refinanced or otherwise modified from time to
time.
“Third Lien Subsidiary Guaranty” has the meaning assigned to that term in the
recitals hereto.
“Third Lien Standstill Period” has the meaning assigned to that term in
Section 3.1(a).
“Third Lien Trustee” has the meaning assigned to that term in the preamble
hereto.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
Section 1.2    Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise: (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, Refinanced or otherwise modified; (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns; (c)
the words “herein,” “hereof’ and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof; (d) all references herein to Sections shall be
construed to refer to Sections of this Agreement; (e) any reference to any law
or regulation herein shall refer to such law or regulation as amended, modified
or supplemented from time to time and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
Section 1.3    Interpretive Effect of Refinancing. Following a Refinancing of
First Lien Obligations made in accordance with the terms of this Agreement
(including Sections 5.3 and 5.5), each reference to a First Lien Loan Agreement
hereunder shall be deemed for all purposes to be a reference to the associated
Refinance Agreement, each reference to the First Lien Financing Documents
hereunder shall be deemed for all purposes to be a reference to the associated
Refinance Documents, each reference to First Lien Loans shall be deemed for all
purposes to be a reference to the associated Refinancing Indebtedness, and each
reference to First Lien Security Documents shall be deemed for all purposes to
be a reference to the Refinancing Security Documents.



29

--------------------------------------------------------------------------------



ARTICLE II.    

LIEN PRIORITIES
Section 2.1    Relative Priorities. (1) Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
First Lien Obligations granted on the Collateral, the Second Lien Obligations
granted on the Collateral or the Third Lien Obligations granted on the
Collateral, and notwithstanding any provision of the UCC or any other applicable
law, or of the Second Lien Financing Documents or of the Third Lien Financing
Documents, or any defect or deficiencies in, or failure to perfect, the Liens
securing the First Lien Obligations or any other circumstance whatsoever, the
Second Lien Collateral Agent, on behalf of itself and the Second Lien Secured
Parties, hereby agrees that:
(i)    any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of the Initial First Lien Collateral Agent, the
Initial Additional First Lien Collateral Agent, any Additional First Lien
Representative or any First Lien Secured Parties or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Collateral securing any Second Lien Obligations;
(ii)    any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Collateral Agent or any Second
Lien Secured Parties or any agent or trustee therefor regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to all Liens on
the Collateral securing any First Lien Obligations; and
(iii)    all Liens on the Collateral securing any First Lien Obligations shall
be and remain senior in all respects and prior to all Liens on the Collateral
securing any Second Lien Obligations for all purposes, whether or not such Liens
securing any First Lien Obligations are subordinated to any Lien securing any
other obligation of any Grantor or any other Person.
(b)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the First Lien Obligations
granted on the Collateral, the Second Lien Obligations granted on the Collateral
or the Third Lien Obligations granted on the Collateral, and notwithstanding any
provision of the UCC or any other applicable law, or of the Second Lien
Financing Documents or of the Third Lien Financing Documents, or any defect or
deficiencies in, or failure to perfect, the Liens securing the First Lien
Obligations or the Second Lien Obligations, or any other circumstance
whatsoever, the Third Lien Collateral Agent, on behalf of itself and the Third
Lien Secured Parties, hereby agrees that:
(i)    any Lien on the Collateral securing any First Lien Obligations or

30

--------------------------------------------------------------------------------



any Second Lien Obligations now or hereafter held by or on behalf of the Initial
First Lien Collateral Agent, the Initial Additional First Lien Collateral Agent,
any Additional First Lien Representative or any First Lien Secured Parties, or
of the Second Lien Collateral Agents or any Second Lien Secured Parties, or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the Collateral securing any Third Lien
Obligations;
(ii)    any Lien on the Collateral securing any Third Lien Obligations now or
hereafter held by or on behalf of the Third Lien Collateral Agent or any Third
Lien Secured Parties or any agent or trustee therefor regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to all Liens on
the Collateral securing any First Lien Obligations or any Second Lien
Obligations; and
(iii)    all Liens on the Collateral securing any First Lien Obligations or
Second Lien Obligations shall be and remain senior in all respects and prior to
all Liens on the Collateral securing any Third Lien Obligations for all
purposes, whether or not such Liens securing any First Lien Obligations or
Second Lien Obligations are subordinated to any Lien securing any other
obligation of any Grantor or any other Person.
Section 2.2    Prohibition on Contesting Liens. Each of the Initial First Lien
Collateral Agent, for itself and on behalf of each Initial First Lien Secured
Party, the Initial Additional First Lien Collateral Agent, for itself and on
behalf of each Initial Additional First Lien Secured Party, the Second Lien
Collateral Agent, for itself and on behalf of each Second Lien Secured Party,
the Third Lien Collateral Agent, for itself and on behalf of each Third Lien
Secured Party, and each Authorized Collateral Agent that becomes a party hereto
after the date hereof, on behalf of itself and on behalf of the applicable
Secured Parties, agrees that it will not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the perfection, priority, attachment,
validity or enforceability of (1) the First Lien Obligations or any Lien held by
or on behalf of any of the First Lien Secured Parties in the Collateral, (1) or
the Second Lien Obligations or any Lien held by or on behalf of any of the
Second Lien Secured Parties in the Collateral, or (1), the Third Lien
Obligations or any Lien held by or on behalf of any of the Third Lien Secured
Parties in the Collateral, as the case may be, or the provisions of this
Agreement; provided that, subject to Section 10.24, nothing in this Agreement
shall be construed to prevent or impair the rights of any First Lien Secured
Party, any Second Lien Secured Party or any Third Lien Secured Party to enforce
this Agreement, including the provisions of this Agreement relating to the
priority of the Liens as provided in Sections 2.1 and 3.1.
Section 2.3    No New Liens. Following the date hereof, and with respect to
clauses (a) through (d) below, whether or not any Insolvency or Liquidation
Proceeding has been

31

--------------------------------------------------------------------------------



commenced by or against any of the Grantors, the parties hereto agree that the
Grantors shall not, and shall not permit any other Grantor to:
(a)    grant or permit any additional Liens on any asset or property to secure
any Second Lien Obligation unless it has granted or concurrently grants Liens on
such asset or property to secure each series of First Lien Obligations (equally
and ratably among such First Lien Obligations, subject to the First Lien
Intercreditor Agreement) which shall each be senior to the Lien securing the
Second Lien Obligations as provided in this Agreement, and to secure the Third
Lien Obligations which shall be junior to the Lien securing the Second Lien
Obligations as provided in this Agreement;
(b)    grant or permit any additional Liens on any asset or property to secure
any First Lien Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure the Second Lien Obligations (equally and
ratably among such Second Lien Obligations) and the Third Lien Obligations
(equally and ratably among such Third Lien Obligations), each of which shall be
junior to the Lien securing the First Lien Obligations as provided in this
Agreement;
(c)    grant or permit any additional Liens on any asset or property to secure
any Third Lien Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure the First Lien Obligations (equally and ratably
among such First Lien Obligations, subject to the First Lien Intercreditor
Agreement) and the Second Lien Obligations (equally and ratably among such
Second Lien Obligations), each of which shall be senior to the Lien securing the
Third Lien Obligations as provided in this Agreement; or
(d)    (1)    grant or permit any additional Liens on any asset or property to
secure any First Lien Obligation unless it has granted or concurrently grants an
equal and ratable Lien on such asset or property to secure all other First Lien
Obligations (subject to the First Lien Intercreditor Agreement), or (1) grant or
permit any additional Liens on any asset or property to secure any Second Lien
Obligation unless it has granted or concurrently grants an equal and ratable
Lien on such asset or property to secure all other Second Lien Obligations, or
(1) grant or permit any additional Liens on any asset or property to secure any
Third Lien Obligation unless it has granted or concurrently grants an equal and
ratable Lien on such asset or property to secure all other Third Lien
Obligations.
To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the First
Lien Collateral Agent and/or the other First Lien Secured Parties, (A) the
Second Lien Collateral Agent, on behalf of the Second Lien Secured Parties,
agrees that any amounts received by or distributed to any of them pursuant to or
as a result of Liens granted in contravention of this Section 2.3 shall be
subject to Section 4.2, and (B) the Third Lien Collateral Agent, on behalf of
the Third Lien Secured Parties, agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2.

32

--------------------------------------------------------------------------------



Section 2.4    Similar Liens. The parties hereto agree that it is their
intention that the First Lien Collateral, the Second Lien Collateral and the
Third Lien Collateral be substantially identical. In furtherance of the
foregoing and of Section 10.10, the parties hereto agree, subject to the other
provisions of this Agreement, upon reasonable request by the First Lien
Collateral Agent, the Second Lien Collateral Agent or the Third Lien Collateral
Agent, to cooperate in good faith (and to direct their respective counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral, the Second Lien Collateral and the
Third Lien Collateral, and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the First
Lien Financing Documents, the Second Lien Financing Documents and the Third Lien
Financing Documents.
Section 2.5    Acknowledgment of First Lien Security Interests. (a) Each of the
Initial First Lien Collateral Agent, for itself and on behalf of each Initial
First Lien Secured Party, the Initial Additional First Lien Collateral Agent,
for itself and on behalf of the each Initial Additional First Lien Secured
Party, and each Additional First Lien Representative, for itself and on behalf
of each Additional First Lien Secured Party, acknowledges and agrees that,
pursuant to the First Lien Security Documents, each of the applicable Grantors
has granted to each such collateral agent, for the benefit of the applicable
First Lien Secured Parties, a security interest in all such Grantor’s rights,
title and interest in, to and under the First Lien Collateral to secure the
payment and performance of all applicable present and future First Lien
Obligations. Each of the Initial First Lien Collateral Agent, for itself and on
behalf of each Initial First Lien Secured Party, the Initial Additional First
Lien Collateral Agent, for itself and on behalf of each Initial Additional First
Lien Secured Party, and each Additional First Lien Representative, for itself
and on behalf of each Additional First Lien Secured Party, acknowledges and
agrees that, pursuant to the First Lien Security Documents, the aforementioned
security interests granted to such collateral agents, for the benefit of the
First Lien Secured Parties, shall for all purposes and at all times secure the
First Lien Obligations on an equal and ratable basis, in each case subject to
the provisions of the First Lien Intercreditor Agreement.
(b)    The Initial First Lien Collateral Agent, the Initial Additional First
Lien Collateral Agent and any other Authorized Collateral Agent in respect of
First Lien Secured Parties will act for the benefit solely and exclusively of
all present and future First Lien Secured Parties and will hold the First Lien
Collateral and the Liens thereon as security for the payment and performance of
all present and future First Lien Obligations, in each case, under the terms and
conditions of this Agreement and the First Lien Security Documents.
Section 2.6    Acknowledgment of Second Lien Security Interests. (a) The Second
Lien Collateral Agent, for itself and on behalf of each Second Lien Secured
Party, acknowledges and agrees that, pursuant to the Second Lien Security
Documents, each of the applicable Grantors has granted to the Second Lien
Collateral Agent, for the benefit of the Second Lien Secured Parties, a security
interest in all such Grantor’s rights, title and interest in, to and under the
Second Lien Collateral to secure the payment and performance of all present and
future Second Lien Obligations. The Second Lien Collateral Agent, for itself and
on behalf of each Second Lien Secured Party, acknowledges and agrees that,
pursuant to the Second Lien Security Documents,

33

--------------------------------------------------------------------------------



the aforementioned security interest granted to the Second Lien Collateral
Agent, for the benefit of the Second Lien Secured Parties, shall for all
purposes and at all times secure the Second Lien Obligations on an equal and
ratable basis.
(b)    The Second Lien Collateral Agent and its successors and assigns under
this Agreement will act for the benefit solely and exclusively of all present
and future Second Lien Secured Parties and will hold the Second Lien Collateral
and the Liens thereon as security for the payment and performance of all present
and future Second Lien Obligations, in each case, under the terms and conditions
of this Agreement and the Second Lien Security Documents.
Section 2.7    Acknowledgment of Third Lien Security Interests. (a) The Third
Lien Collateral Agent, for itself and on behalf of each Third Lien Secured
Party, acknowledges and agrees that, pursuant to the Third Lien Security
Documents, each of the applicable Grantors has granted to the Third Lien
Collateral Agent, for the benefit of the Third Lien Secured Parties, a security
interest in all such Grantor’s rights, title and interest in, to and under the
Third Lien Collateral to secure the payment and performance of all present and
future Third Lien Obligations. The Third Lien Collateral Agent, for itself and
on behalf of each Third Lien Secured Party, acknowledges and agrees that,
pursuant to the Third Lien Security Documents, the aforementioned security
interest granted to the Third Lien Collateral Agent, for the benefit of the
Third Lien Secured Parties, shall for all purposes and at all times secure the
Third Lien Obligations on an equal and ratable basis.
(b)    The Third Lien Collateral Agent and its successors and assigns under this
Agreement will act for the benefit solely and exclusively of all present and
future Third Lien Secured Parties and will hold the Third Lien Collateral and
the Liens thereon as security for the payment and performance of all present and
future Third Lien Obligations, in each case, under terms and conditions of this
Agreement and the Third Lien Security Documents.
Section 2.8    Nature of First Priority Obligations. Each of the Second Lien
Collateral Agent, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Agent, for itself and on behalf of each Third Lien
Secured Party, acknowledges that a portion of the First Lien Obligations are
revolving in nature and that the amount thereof that may be outstanding at any
time or from time to time may be increased (subject to the First Lien Cap
Amount) or reduced and subsequently reborrowed without affecting the lien
subordination or other provisions of this Agreement.
ARTICLE III.    

ENFORCEMENT
Section 3.1    Exercise of Remedies. (a) Until the Discharge of First Lien
Obligations has occurred (and, in the case of the Third Lien Secured Parties,
until the Discharge of Second Lien Obligations has occurred), whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any of the
Grantors, the Second Lien Secured Parties and the

34

--------------------------------------------------------------------------------



Third Lien Secured Parties:
(i)    will not institute or seek to institute any Enforcement Action; provided,
however, that prior to the Discharge of First Lien Obligations, the Second Lien
Collateral Agent may exercise any or all such rights or remedies after the
passage of a period of at least 180 days has elapsed since the later of: (A) the
date on which the applicable Debt Representative declares the existence of a
Second Lien Debt Default under the applicable Second Lien Financing Documents of
any Series so long as such Second Lien Debt Default is continuing and demands
the repayment of all the principal amount of the Second Lien Obligations of such
Series; and (B) the date on which the First Lien Collateral Agent receives
notice from the applicable Debt Representative of such declaration of a Second
Lien Debt Default so long as such Second Lien Debt Default is continuing (the
“Second Lien Standstill Period”); provided, further, however, that prior to the
occurrence of both the Discharge of First Lien Obligations and the Discharge of
Second Lien Obligations, the Third Lien Collateral Agent may exercise any or all
such rights or remedies after the passage of a period of at least 240 days has
elapsed since the later of: (A) the date on which the applicable Debt
Representative declares the existence of a Third Lien Debt Default under the
applicable Third Lien Financing Documents of any Series so long as such Third
Lien Debt Default is continuing and demands the repayment of all the principal
amount of the Third Lien Obligations of such Series; and (B) the date on which
each of the First Lien Collateral Agent and the Second Lien Collateral Agent has
received notice from the applicable Debt Representative of such declaration of a
Third Lien Debt Default so long as such Third Lien Debt Default is continuing
(the “Third Lien Standstill Period”, and together with the Second Lien
Standstill Period, the “Standstill Periods”); provided, further, however, that
notwithstanding anything herein to the contrary, in no event shall the Second
Lien Collateral Agent, Third Lien Collateral Agent or any other Second Lien
Secured Party or Third Lien Secured Party exercise any rights or remedies with
respect to the Collateral if (A) notwithstanding the expiration of the
applicable Standstill Period, the First Lien Collateral Agent or any other First
Lien Secured Party (or, as to any Third Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party) shall have commenced
and be diligently pursuing the exercise of any Enforcement Action with respect
to all or any material portion of the Collateral and shall have provided notice
of the commencement of such exercise to the Second Lien Collateral Agent and/or
the Third Lien Collateral Agent, as applicable or (B) at any time the Grantor
which has granted a security interest in such Collateral is then a debtor under
or with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding except solely for and to the extent of the actions expressly
permitted to be taken in any such Insolvency or Liquidation Proceeding pursuant
to the provisions of Article VI;
(ii)    will not contest, protest, hinder, delay or object to any foreclosure
proceeding or action brought by any First Lien Secured Party (and, in the case
of

35

--------------------------------------------------------------------------------



the Third Lien Secured Parties, by any Second Lien Secured Party) or any other
exercise by any First Lien Secured Party (and, in the case of the Third Lien
Secured Parties, by any Second Lien Secured Party) of any rights and remedies
relating to the Collateral under the First Lien Financing Documents (and, in the
case of the Third Lien Secured Parties, the Second Lien Financing Documents) or
otherwise; and
(iii)    subject to their rights under Section 3.1(a)(i), except as may be
permitted in Section 3.1(d), will not object to the forbearance by the First
Lien Secured Parties (and, in the case of the Third Lien Secured Parties, by the
Second Lien Secured Parties) from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Collateral; provided that such forbearance shall not toll any Standstill
Period;
provided that, in the case of (i), (ii) and (iii) of this Section 3.1(a), the
Liens granted to secure the Second Lien Obligations and the Third Lien
Obligations shall attach to any proceeds resulting from actions taken by the
First Lien Collateral Agent or any other Secured Party in accordance with this
Agreement subject to the relative priorities described in Section 2.
(b)    Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, subject to Section 3.1(a)(i), the First Lien Secured Parties shall
have the right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the exercise
of remedies or with respect to the Collateral without any consultation with or
the consent of any Second Lien Secured Party or any Third Lien Secured Party;
provided that, subject to Section 5.1, the Lien securing the Second Lien
Obligations and the Lien securing the Third Lien Obligations shall remain on the
proceeds of such Collateral disposed of in connection with such exercise of
remedies subject to the relative priorities described in Section 2 and only to
the extent such proceeds were not applied to the Discharge of First Lien
Obligations. In exercising rights and remedies with respect to the Collateral,
the First Lien Collateral Agent and the other First Lien Secured Parties may
enforce the provisions of the First Lien Financing Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the right to an agent appointed by the First Lien Collateral Agent or
any other First Lien Secured Party to sell or otherwise dispose of Collateral
upon foreclosure, to incur expenses in connection with such sale or Disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC
and of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.
(c)    Until the Discharge of First Lien Obligations and the Discharge of Second
Lien Obligations both have occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, subject to
Section 3.1(a)(i), the Second Lien Secured Parties shall have the right to
enforce rights, exercise remedies (including setoff and the right to credit bid
their debt) and make determinations regarding the exercise of remedies or with

36

--------------------------------------------------------------------------------



respect to the Collateral without any consultation with or the consent of any
Third Lien Secured Party; provided that, subject to Section 5.1, the Lien
securing the Third Lien Obligations shall remain on the proceeds of such
Collateral disposed of in connection with such exercise of remedies subject to
the relative priorities described in Section 2 and only to the extent such
proceeds were not applied to the Discharge of Second Lien Obligations. In
exercising rights and remedies with respect to the Collateral, the Second Lien
Collateral Agent and the other Second Lien Secured Parties may enforce the
provisions of the Second Lien Financing Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the right to an agent appointed by the Second Lien Collateral Agent or any other
Second Lien Secured Party to sell or otherwise dispose of Collateral upon
foreclosure, to incur expenses in connection with such sale or Disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC and
of a secured creditor under Bankruptcy Laws of any applicable jurisdiction
(d)    Notwithstanding anything to the contrary in this Agreement, but subject
to Section 10.24, the Second Lien Collateral Agent or any other Second Lien
Secured Party, or the Third Lien Collateral Agent or any other Third Lien
Secured Party may:
(i)    file a claim or statement of interest with respect to the Second Lien
Obligations or the Third Lien Obligations, as applicable; provided that an
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor;
(ii)    take any action ((A) not adverse to the priority status of the Liens on
the Collateral securing the First Lien Obligations, or the rights of any of the
First Lien Secured Parties to exercise remedies in respect thereof, and (B) in
the case of actions by the Third Lien Collateral Agent or any other Third Lien
Secured Party, not adverse to the priority status of the Liens on the Collateral
securing the Second Lien Obligations, or the rights of any of the Second Lien
Secured Parties to exercise remedies in respect thereof) in order to create,
perfect, preserve or protect its Lien on the Collateral;
(iii)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Secured Parties or the Third Lien Secured Parties, as applicable, including
any claims secured by the Collateral, if any, or otherwise make any agreements
or file any motions or objections pertaining to the claims of the Second Lien
Secured Parties or the Third Lien Secured Parties, as applicable, in each case
in accordance with and not inconsistent with the terms of this Agreement;
(iv)    file any pleadings, objections, motions or agreements (x) which assert
rights or interests available to unsecured creditors of the Grantors or (y) in
the case of a sale or other Disposition of any Collateral free and clear of its
Liens

37

--------------------------------------------------------------------------------



or other claims under Section 363 of the Bankruptcy Code, which assert rights or
interests available to secured creditors of the Grantors, in each case arising
under either any Insolvency or Liquidation Proceeding or applicable
non-Bankruptcy Law, in each case not inconsistent with the terms of this
Agreement;
(v)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with and not inconsistent with the terms of this Agreement, with respect to the
Second Lien Obligations or the Third Lien Obligations, as applicable, and the
Collateral;
(vi)    file any pleadings, objections, motions, or agreements that assert
rights or interests available to unsecured creditors of any Grantor arising
under the Bankruptcy Code, any similar law, or any applicable law, but in each
case in accordance with the terms of this Agreement (it being understood that,
without limiting the generality of the foregoing, exercising the right, if any,
of any Secured Party (in its capacity as such) other than the First Lien
Collateral Agent to file an involuntary petition against any Grantor shall not
be in accordance with the terms of this Agreement);
(vii)    exercise any other rights and remedies as an unsecured creditor against
any Grantor in accordance with the provisions of the applicable Financing
Documents and applicable law, but in each case in accordance with the terms of
this Agreement; and
(viii)    exercise any of its rights or remedies with respect to the Collateral
after the termination of the applicable Standstill Period to the extent
permitted by Section 3.1(a)(i).
For avoidance of doubt, but subject to Section 10.24, any Secured Party (to the
extent such party is entitled to do so under its applicable Financing Documents
and applicable law) may seek any equitable relief (including injunctive relief)
available to such Secured Party (including as undersecured or unsecured
creditor) in accordance with the terms of the applicable Financing Documents and
applicable law, but in each case in accordance with the terms of this Agreement
(it being understood that, without limiting the generality of the foregoing, any
such equitable relief that would impair or otherwise adversely impact the
Collateral or that would impair, delay, limit, or otherwise adversely affect the
exercise of any right or remedy of the First Lien Collateral Agent or any other
First Lien Secured Party in connection with any Collateral shall not be in
accordance with this Agreement; provided, however, that the mere incurrence of
costs, fees and expenses of the Tribe, the Authority or any other Grantor in
defending such action shall not in itself be deemed to impair or otherwise
adversely impact the Collateral or impair, delay, limit or adversely affect the
exercise of any right or remedy of the First Lien Collateral Agent or any other
First Lien Secured Party). Nothing contained in this Agreement shall be deemed
to constitute an acknowledgment by any party hereto that any Secured Parties are
entitled to be

38

--------------------------------------------------------------------------------



granted any equitable relief in their favor, and any party hereto (through their
respective Authorized Collateral Agent or Debt Representative, if applicable)
shall be entitled to oppose the granting of any such requested equitable relief
on any grounds, including under this Agreement or applicable law.
Subject to Sections 3.1(a), 3.1(d) and 6.3(b), the Second Lien Collateral Agent,
on behalf of itself and the Second Lien Secured Parties, and the Third Lien
Collateral Agent, on behalf of itself and the Third Lien Secured Parties, agrees
that it will not take or receive any Collateral or any proceeds of Collateral in
connection with the exercise of any Enforcement Action in its capacity as a
creditor until the Discharge of First Lien Obligations shall have occurred, and,
in respect of the Third Lien Collateral Agent, until the Discharge of Second
Lien Obligations shall have occurred, or in each case as otherwise expressly
permitted under this Agreement. Without limiting the generality of the
foregoing, unless and until the Discharge of First Lien Obligations (and, as to
the Third Lien Secured Parties, the Discharge of Second Lien Obligations) has
occurred, except as expressly provided in Section 3.1(a), this Section 3.1(d)
and Section 6.3(b), the sole right of the Second Lien Secured Parties with
respect to the Collateral is to hold a Lien on the Collateral pursuant to the
Second Lien Financing Documents for the period and to the extent granted therein
and to receive a share of the proceeds thereof, if any, after the Discharge of
First Lien Obligations has occurred, and the sole right of the Third Lien
Secured Parties with respect to the Collateral is to hold a Lien on the
Collateral pursuant to the Third Lien Financing Documents for the period and to
the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First Lien Obligations and after the Discharge of
Second Lien Obligations have both occurred.
(e)    Subject to Sections 3.1(a), 3.1(d) and 6.3(b):
(i)    (A) the Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Secured Parties, agrees that the Second Lien Secured Parties will
not take any action with respect to the Collateral that would hinder any
exercise of remedies under the First Lien Financing Documents or is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
Disposition of the Collateral, whether by foreclosure or otherwise, and (B) the
Third Lien Collateral Agent, for itself and on behalf of the Third Lien Secured
Parties, agrees that the Third Lien Secured Parties will not take any action
with respect to the Collateral that would hinder any exercise of remedies under
the First Lien Financing Documents or the Second Lien Financing Documents, or
that is otherwise prohibited hereunder, including any sale, lease, exchange,
transfer or other Disposition of the Collateral, whether by foreclosure or
otherwise;
(ii)    (A) the Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Secured Parties, hereby waives any and all rights it or the Second
Lien Secured Parties may have as junior lien creditors or otherwise to object to
the manner in which the First Lien Collateral Agent or any other First Lien
Secured Parties seek to enforce or collect the First Lien Obligations or the
Liens

39

--------------------------------------------------------------------------------



securing the First Lien Obligations granted in any of the First Lien Collateral
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of the First Lien Collateral Agent or the
First Lien Secured Parties is adverse to the interest of the Second Lien Secured
Parties, and (B) the Third Lien Collateral Agent, for itself and on behalf of
the Third Lien Secured Parties, hereby waives any and all rights it or the Third
Lien Secured Parties may have as junior lien creditors or otherwise to object to
the manner in which the First Lien Collateral Agent or any other First Lien
Secured Parties seek to enforce or collect the First Lien Obligations or the
Liens securing the First Lien Obligations granted in any of the First Lien
Collateral undertaken in accordance with this Agreement, or the Second Lien
Collateral Agent or any other Second Lien Secured Parties seek to enforce or
collect the Second Lien Obligations or the Liens securing the Second Lien
Obligations granted in any of the Second Lien Collateral undertaken in
accordance with this Agreement, in each case regardless of whether any action or
failure to act by or on behalf of the First Lien Collateral Agent or the First
Lien Secured Parties is adverse to the interest of the Second Lien Secured
Parties, or whether any action or failure to act by or on behalf of the First
Lien Collateral Agent or the First Lien Secured Parties or the Second Lien
Collateral Agent or the Second Lien Secured Parties is adverse to the interest
of the Third Lien Secured Parties; and
(iii)    (A) the Second Lien Collateral Agent hereby acknowledges and agrees
that no covenant, agreement or restriction contained in the Second Lien
Financing Documents (other than this Agreement) shall be effective to restrict
or be deemed to restrict in any way the rights and remedies of the First Lien
Secured Parties with respect to the Collateral as set forth in this Agreement
and the First Lien Financing Documents, and (B) the Third Lien Collateral Agent
hereby acknowledges and agrees that no covenant, agreement or restriction
contained in the Third Lien Financing Documents (other than this Agreement)
shall be effective to restrict or be deemed to restrict in any way the rights
and remedies of the First Lien Secured Parties or the Second Lien Secured
Parties with respect to the Collateral as set forth in this Agreement and the
First Lien Financing Documents and the Second Lien Financing Documents.
(f)    Except as otherwise specifically set forth or referred to in
Section 3.1(e), the Second Lien Collateral Agent and the Second Lien Secured
Parties, and the Third Lien Collateral Agent and the Third Lien Secured Parties
may exercise rights and remedies as unsecured creditors against any Grantor that
has guaranteed or granted Liens to secure the Second Lien Obligations in
accordance with the terms of the Second Lien Financing Documents, or the Third
Lien Obligations in accordance with the terms of the Third Lien Financing
Documents, as applicable, and applicable law; provided that, in the event that
any Second Lien Secured Party or Third Lien Secured Party becomes a judgment
Lien creditor in respect of Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Second Lien Obligations or
Third Lien Obligations, as applicable, such judgment Lien shall be subject to
the terms of this Agreement for all purposes (including in relation to the First
Lien

40

--------------------------------------------------------------------------------



Obligations or the Second Lien Obligations) as the other Liens securing the
Second Lien Obligations or Third Lien Obligations are subject to this Agreement.
(g)    Section 3.1 hereof shall not be construed to in any way limit or impair
the right of (i) any First Lien Secured Party, any Second Lien Secured Party or
any Third Lien Secured Party to bid for or purchase Collateral at any private or
judicial foreclosure upon such Collateral initiated by any of them, (ii) any
Second Lien Secured Party’s right to receive any remaining proceeds of
Collateral after the Discharge of First Lien Obligations, or (iii) any Third
Lien Secured Party’s right to receive any remaining proceeds of Collateral after
the Discharge of First Lien Obligations and Discharge of Second Lien
Obligations.
(h)    Nothing in this Agreement shall prohibit the receipt by any of the Second
Lien Secured Parties or the Third Lien Secured Parties of the required payments
of interest, principal and other amounts owed in respect of the Second Lien
Obligations as set forth in the Second Lien Note Documents as in effect on this
date (subject to any modifications thereto permitted pursuant to Section 5.3(b))
or in the Additional Second Lien Financing Documents as in effect on the date on
which a fully executed Second Lien Joinder in respect of the applicable
Additional Second Lien Agreement shall have been delivered in accordance with
Section 5.7 (subject to any modifications thereto permitted pursuant to
Section 5.3(c)), or in respect of the Third Lien Obligations as set forth in the
Third Lien Financing Documents as in effect on this date (subject to any
modifications thereto permitted pursuant to Section 5.3(b)) or as in effect on
the date on which a fully executed Third Lien Joinder in respect of the
applicable Additional Third Lien Agreement shall have been delivered in
accordance with Section 5.7 (subject to any modifications thereto permitted
pursuant to Section 5.3(c)) so long as, to the extent Sections 3.1(a), 3.1(d)
and 6.3(b) do not apply, such receipt is not the direct or indirect result of
any Enforcement Action or other enforcement in each case with respect to the
Collateral in contravention of this Agreement.
(i)    Nothing in this Agreement impairs or otherwise adversely affects any
rights or remedies the First Lien Secured Parties may have with respect to the
First Lien Collateral.
ARTICLE IV.    

PAYMENTS
Section 4.1    Application of Proceeds. (a) So long as the Discharge of First
Lien Obligations has not occurred, any Collateral (including, without
limitation, any revenue of any Grantor, irrespective of whether such Grantor has
deposited such revenue into a deposit account subject to an account control
agreement) or proceeds thereof received by the First Lien Collateral Agent in
connection with the sale or other Disposition of, or collection or realization
on, such Collateral by the First Lien Collateral Agent whether or not in any
Insolvency or Liquidation Proceeding or upon the exercise of any rights or
remedies relating to the Collateral by the First Lien Collateral Agent and all
payments or distributions of any kind received in connection with

41

--------------------------------------------------------------------------------



the same, shall be applied by the First Lien Collateral Agent first to the First
Lien Obligations in such order as specified in the First Lien Intercreditor
Agreement and the other relevant First Lien Financing Documents.
(b)    Upon the Discharge of First Lien Obligations, any remaining Collateral or
proceeds thereof shall be delivered to the Second Lien Collateral Agent in the
same form as received, with any necessary endorsements (such endorsements to be
without recourse and without any representation or warranty) or as a court of
competent jurisdiction may otherwise direct to be applied by the Second Lien
Collateral Agent to the Second Lien Obligations. The Second Lien Collateral
Agent shall apply the proceeds of any sale or other Disposition of, or
collection or realization on, any Second Lien Collateral, subject to
Section 4.2, in accordance with Section 8.24.
(c)    Upon the Discharge of First Lien Obligations and the Discharge of Second
Lien Obligations, any remaining Collateral or proceeds thereof shall be
delivered to the Third Lien Collateral Agent in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Third Lien Collateral Agent to the Third Lien
Obligations. The Third Lien Collateral Agent shall apply the proceeds of any
sale or other Disposition of, or collection or realization on, any Third Lien
Collateral, subject to Section 4.2, in accordance with Section 9.24.
Section 4.2    Payments Over. a) So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor, any Collateral or
proceeds thereof (including assets or proceeds subject to Liens referred to in
the final sentence of Section 2.3) received by any of the Second Lien Secured
Parties or Third Lien Secured Parties (i) in connection with any Insolvency or
Liquidation Proceeding, (ii) in connection with the exercise of any right or
remedy (including set-off) relating to the Collateral or (iii) in contravention
of this Agreement, shall be segregated and held in trust and forthwith paid over
to the First Lien Collateral Agent for the benefit of the First Lien Secured
Parties in the same form as received, with any necessary endorsements (but
without representation or warranty) or as a court of competent jurisdiction may
otherwise direct. The First Lien Collateral Agent is hereby authorized to make
any such endorsements as agent for the Second Lien Secured Parties or Third Lien
Secured Parties. This authorization is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations.
(b)    Following the Discharge of First Lien Obligations and until the Discharge
of Second Lien Obligations occurs, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor, any Collateral or
proceeds thereof (including assets or proceeds subject to Liens referred to in
the final sentence of Section 2.3) received by any of the Third Lien Secured
Parties (i) in connection with any Insolvency or Liquidation Proceeding, (ii) in
connection with the exercise of any right or remedy (including set-off) relating
to the Collateral or (iii) in contravention of this Agreement, shall be
segregated and held in trust and forthwith paid over to the Second Lien
Collateral Agent for the benefit of the Second Lien Secured Parties in the same
form as received, with any necessary endorsements (but without

42

--------------------------------------------------------------------------------



representation or warranty) or as a court of competent jurisdiction may
otherwise direct. The Second Lien Collateral Agent is hereby authorized to make
any such endorsements as agent for the Third Lien Secured Parties. This
authorization is coupled with an interest and is irrevocable until the Discharge
of Second Lien Obligations
ARTICLE V.    

OTHER AGREEMENTS
Section 5.1    Releases. (a) i) If in connection with the exercise of the First
Lien Collateral Agent’s remedies in respect of the Collateral provided for in
Section 3.1, the First Lien Collateral Agent, for itself or on behalf of any of
the First Lien Secured Parties, releases any of its Liens on any part of the
Collateral, then the Liens, if any, of the Second Lien Collateral Agent, for
itself and/or for the benefit of the Second Lien Secured Parties, or of the
Third Lien Collateral Agent, for itself and/or for the benefit of the Third Lien
Secured Parties, on such part of the Collateral shall be automatically,
unconditionally and simultaneously released without the need for any consent or
other action on the part of any Second Lien Secured Party or Third Lien Secured
Party. The Second Lien Collateral Agent, for itself or on behalf of any such
Second Lien Secured Parties, and the Third Lien Collateral Agent, for itself
and/or for the benefit of the Third Lien Secured Parties, promptly shall execute
and deliver to the First Lien Collateral Agent such termination statements,
releases and other documents as the First Lien Collateral Agent or such Grantor
may reasonably request to effectively confirm such release.
(ii)    If in connection with the exercise of the Second Lien Collateral Agent’s
remedies in respect of the Collateral provided for in Section 3.1, the Second
Lien Collateral Agent, for itself or on behalf of any of the Second Lien Secured
Parties, releases any of its Liens on any part of the Collateral, then the
Liens, if any, of the Third Lien Collateral Agent, for itself and/or for the
benefit of the Third Lien Secured Parties, on such part of the Collateral shall
be automatically, unconditionally and simultaneously released without the need
for any consent or other action on the part of any Third Lien Secured Party. The
Third Lien Collateral Agent, for itself and/or for the benefit of the Third Lien
Secured Parties, promptly shall execute and deliver to the Second Lien
Collateral Agent such termination statements, releases and other documents as
the Second Lien Collateral Agent or such Grantor may reasonably request to
effectively confirm such release.
(b)    i)    If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) other than in
connection with any Enforcement Action, so long as such Disposition shall have
otherwise complied (A) with the provisions of the Initial First Lien Loan
Agreement, (B) with the provisions of each other First Lien Financing Document
(as in effect on the date hereof), (C) with the provisions of the Second Lien
Financing Documents (as in effect on the date hereof), and (D) with the
provisions of the Third Lien Financing Documents (as in effect on the date
hereof), the First Lien Collateral

43

--------------------------------------------------------------------------------



Agent, for itself or on behalf of any of the First Lien Secured Parties,
releases any of its Liens on any part of the Collateral, then the Liens, if any,
of the Second Lien Collateral Agent, for itself or for the benefit of the Second
Lien Secured Parties, or of the Third Lien Collateral Agent, for itself and/or
for the benefit of the Third Lien Secured Parties, on such Collateral shall be
automatically, unconditionally and simultaneously released without the need for
any consent or other action on the part of the Collateral Agent, the Authority,
any Restricted Subsidiary (as such term is defined in the Second Lien Indenture)
or any Second Lien Secured Party or Third Lien Secured Party; provided, however,
that, if the Liens securing the First Lien Obligations are released in
connection with the Discharge of First Lien Obligations, the Liens securing the
Second Lien Obligations or the Third Lien Obligations will not be required to be
released except to the extent the Collateral or any portion thereof is disposed
or otherwise transferred or used in order to repay the First Lien Obligations
secured by such Collateral or, following Discharge of First Lien Obligations,
used in order to repay the Second Lien Obligations secured by such Collateral.
The Second Lien Collateral Agent, for itself or on behalf of any such Second
Lien Secured Parties, and the Third Lien Collateral Agent, for itself and/or for
the benefit of the Third Lien Secured Parties, promptly shall execute and
deliver to the First Lien Collateral Agent (and, if applicable, the Second Lien
Collateral Agent) such termination statements, releases and other documents as
the First Lien Collateral Agent (or, if applicable, the Second Lien Collateral
Agent) may reasonably request to effectively confirm such release.
(ii)    If in connection with any Disposition other than in connection with any
Enforcement Action, so long as such Disposition shall have otherwise complied
(A) with the provisions of the First Lien Financing Documents (as in effect on
the date hereof), (B) with the provisions of the Second Lien Indenture, (C) with
the provisions of the other Second Lien Financing Documents (as in effect on the
date hereof), and (D) with the provisions of the Third Lien Financing Documents
(as in effect on the date hereof), the Second Lien Collateral Agent, for itself
or on behalf of any of the Second Lien Secured Parties, releases any of its
Liens on any part of the Collateral, then the Liens, if any, of the Third Lien
Collateral Agent, for itself and/or for the benefit of the Third Lien Secured
Parties, on such Collateral shall be automatically, unconditionally and
simultaneously released without the need for any consent or other action on the
part of the Collateral Agent, the Authority, any Restricted Subsidiary (as such
term is defined in the Third Lien Indenture) or any Third Lien Secured Party;
provided, however, that, if the Liens securing the Second Lien Obligations are
released in connection with the Discharge of Second Lien Obligations, the Liens
securing the Third Lien Obligations will not be required to be released except
to the extent the Collateral or any portion thereof is disposed or otherwise
transferred or used in order to repay the Second Lien Obligations secured by
such Collateral or, following Discharge of Second Lien Obligations, used in
order to repay the Third Lien Obligations secured by such Collateral. The Third
Lien Collateral Agent, for itself and/or for the benefit of the Third Lien
Secured Parties, promptly shall execute and deliver to the Second Lien
Collateral Agent such termination statements, releases and other documents as
the Second Lien Collateral Agent may reasonably request to effectively confirm
such release.

44

--------------------------------------------------------------------------------



(c)    i)    Until the Discharge of First Lien Obligations occurs, the Second
Lien Collateral Agent, for itself and on behalf of the Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself and/or for the benefit
of the Third Lien Secured Parties, hereby irrevocably constitutes and appoints
the First Lien Collateral Agent and any officer or agent of the First Lien
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact, coupled with an interest, with full irrevocable power and
authority in the place and stead of the Second Lien Collateral Agent and/or the
Third Lien Collateral Agent, or such holder or in the First Lien Collateral
Agent’s own name, from time to time in the First Lien Collateral Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.1 and
Section 5.2, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 5.1 and Section 5.2, including any endorsements or other
instruments of transfer or release.
(ii)    Following the Discharge of First Lien Obligations and until the
Discharge of Second Lien Obligations occurs, the Third Lien Collateral Agent,
for itself and on behalf of the Third Lien Secured Parties, hereby irrevocably
constitutes and appoints the Second Lien Collateral Agent and any officer or
agent of the Second Lien Collateral Agent, with full power of substitution, as
its true and lawful attorney-in-fact, coupled with an interest, with full
irrevocable power and authority in the place and stead of the Third Lien
Collateral Agent, or such holder or in the Second Lien Collateral Agent’s own
name, from time to time in the Second Lien Collateral Agent’s discretion, for
the purpose of carrying out the terms of this Section 5.1 and Section 5.2, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1 and Section 5.2, including any endorsements or other instruments of
transfer or release.
(d)    To the extent that any First Lien Secured Party obtains any new liens or
additional guaranties from any Grantor, then the Second Lien Collateral Agent,
for itself and for the Second Lien Secured Parties, and the Third Lien
Collateral Agent, for itself and/or for the benefit of the Third Lien Secured
Parties, shall be granted a Lien on any such Collateral, subject to the Lien
subordination provisions of this Agreement, and an additional guaranty, as the
case may be.
(e)    The Liens granted to secure the First Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations shall attach to any proceeds
resulting from actions taken as contemplated by Sections 5.1(a) and 5.1(b),
subject to the relative priorities and provisions described herein, including,
without limitation, Sections 2.1 and 3.1, and in the case of the Liens granted
to secure the First Lien Obligations or Second Lien Obligations, subject to
clause (f) below.
(f)    Upon 1) the Discharge of First Lien Obligations, the First Lien Secured
Parties’ Liens upon the Collateral will be automatically released and the First
Lien Collateral Agent shall deliver all Pledged Collateral in its possession (if
any) together with any necessary

45

--------------------------------------------------------------------------------



endorsements (such endorsement shall be without recourse and without any
representation or warranty), first, to the Second Lien Collateral Agent to the
extent Second Lien Obligations remain outstanding, second, to the Third Lien
Collateral Agent to the extent Third Lien Obligations remain outstanding, and
third, to the Grantors to the extent no First Lien Obligations, Second Lien
Obligations or Third Lien Obligations remain outstanding (in each case, so as to
allow such Person to obtain possession or control of such Pledged Collateral).
The First Lien Collateral Agent further agrees to take all other action
reasonably requested by the Second Lien Collateral Agent following the Discharge
of First Lien Obligations, at the sole expense of the Grantors, in connection
with the Second Lien Collateral Agent obtaining a first priority interest in the
Pledged Collateral, subject to Permitted Liens (as such term is defined in the
Second Lien Indenture) or as a court of competent jurisdiction may otherwise
direct, and 1) the Discharge of First Lien Obligations and the Discharge of
Second Lien Obligations, the Second Lien Collateral Agent’s Liens upon the
Collateral will be automatically released and the Second Lien Collateral Agent
shall deliver all Pledged Collateral in its possession (if any) together with
any necessary endorsements (such endorsement shall be without recourse and
without any representation or warranty), first, to the Third Lien Collateral
Agent to the extent Third Lien Obligations remain outstanding, and second, to
the Grantors to the extent no Second Lien Obligations or Third Lien Obligations
remain outstanding (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral). The Second Lien Collateral
Agent further agrees to take all other action reasonably requested by the Third
Lien Collateral Agent following the Discharge of First Lien Obligations and the
Discharge of Second Lien Obligations, at the sole expense of the Grantors, in
connection with the Third Lien Collateral Agent obtaining a first priority
interest in the Pledged Collateral, subject to Permitted Liens (as such term is
defined in the Third Lien Indenture) or as a court of competent jurisdiction may
otherwise direct.
Section 5.2    Insurance; Condemnation. a) Unless and until the Discharge of
First Lien Obligations has occurred, subject to the terms of, and the rights of
the Grantors under, the First Lien Financing Documents, the First Lien Secured
Parties shall have the sole and exclusive right to adjust settlement for any
insurance policy covering the Collateral in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of condemnation) affecting the Collateral; provided that with
respect to any Collateral used in connection with or derived from the operation
of gaming regulated by IGRA, the First Lien Secured Parties shall not have such
rights unless an “Event of Default” as defined in the First Lien Financing
Documents has occurred and is continuing. In furtherance of the foregoing, the
First Lien Collateral Agent shall be authorized to instruct any issuer of
insurance with respect to the Collateral for any Grantor to pay any checks in
respect of the Collateral only to the First Lien Collateral Agent and, if for
any reason the Second Lien Collateral Agent or the Third Lien Collateral Agent
is named on any such check, the Second Lien Collateral Agent or the Third Lien
Collateral Agent, as applicable, shall promptly sign all documents necessary to
enable the First Lien Collateral Agent to deposit such check and receive the
funds payable under such check (the First Lien Collateral Agent may, at its
option, execute such documents on behalf of the Second Lien Collateral Agent or
the Third Lien Collateral Agent under the powers granted under Section 5.1(b)).
Unless and until the Discharge of First Lien Obligations has occurred, and
subject to the rights of the Grantors under the First Lien Financing Documents,
all proceeds of any such policy and any such award (or any payments with respect
to a deed in lieu of

46

--------------------------------------------------------------------------------



condemnation) if in respect to the Collateral and to the extent required by the
First Lien Financing Documents shall be paid to the First Lien Collateral Agent
for the benefit of the First Lien Secured Parties pursuant to the terms of the
First Lien Financing Documents (including, without limitation, for purposes of
cash collateralization of letters of credit thereunder) and thereafter, to the
extent no First Lien Obligations are outstanding, and subject to the rights (if
any) of the Grantors under the Second Lien Financing Documents, to the Second
Lien Collateral Agent for the benefit of the Second Lien Secured Parties to the
extent required under the Second Lien Financing Documents, and then, to the
extent no Second Lien Obligations are outstanding, to the Third Lien Collateral
Agent for the benefit of the Third Lien Secured Parties to the extent required
under the Third Lien Financing Documents, and then, to the extent no Third Lien
Obligations are outstanding, to the owner of the subject property, such other
Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct. Until the Discharge of First Lien Obligations has occurred, if
any of the Second Lien Secured Parties or Third Lien Secured Parties shall, at
any time, receive any proceeds of any such insurance policy or any such award or
payment in contravention of this Agreement, it shall segregate and hold in trust
and forthwith pay such proceeds over to the First Lien Collateral Agent in
accordance with the terms of Section 4.2.
(b)    Following the Discharge of First Lien Obligations, unless and until the
Discharge of Second Lien Obligations has occurred, subject to the terms of, and
the rights of the Grantors under, the Second Lien Financing Documents, the
Second Lien Secured Parties shall have the sole and exclusive right to adjust
settlement for any insurance policy covering the Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral;
provided that with respect to any Collateral used in connection with or derived
from the operation of gaming regulated by IGRA, the Second Lien Secured Parties
shall not have such rights unless an “Event of Default” as defined in the Second
Lien Financing Documents has occurred and is continuing. In furtherance of the
foregoing, the Second Lien Collateral Agent shall be authorized to instruct any
issuer of insurance with respect to the Collateral for any Grantor to pay any
checks in respect of the Collateral only to the Second Lien Collateral Agent
and, if for any reason the Third Lien Collateral Agent is named on any such
check, the Third Lien Collateral Agent shall promptly sign all documents
necessary to enable the Second Lien Collateral Agent to deposit such check and
receive the funds payable under such check (the Second Lien Collateral Agent
may, at its option, execute such documents on behalf of the Third Lien
Collateral Agent under the powers granted under Section 5.1(b)). Following the
Discharge of First Lien Obligations, unless and until the Discharge of Second
Lien Obligations has occurred, and subject to the rights of the Grantors under
the Third Lien Financing Documents, all proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect to the Collateral and to the extent required by the Second Lien
Financing Documents shall be paid to the Second Lien Collateral Agent for the
benefit of the Second Lien Secured Parties pursuant to the terms of the Second
Lien Financing Documents and thereafter, to the extent no Second Lien
Obligations are outstanding, and subject to the rights (if any) of the Grantors
under the Third Lien Financing Documents, to the Third Lien Collateral Agent for
the benefit of the Third Lien Secured Parties to the extent required under the
Third Lien Financing Documents, and then, to the extent no Third Lien
Obligations are outstanding, to

47

--------------------------------------------------------------------------------



the owner of the subject property, such other Person as may be entitled thereto
or as a court of competent jurisdiction may otherwise direct. Until the
Discharge of Second Lien Obligations has occurred, if any of the Third Lien
Secured Parties shall, at any time, receive any proceeds of any such insurance
policy or any such award or payment in contravention of this Agreement, it shall
segregate and hold in trust and forthwith pay such proceeds over to the First
Lien Collateral Agent in accordance with the terms of Section 4.2.
Section 5.3    Amendments to First Lien Financing Documents, Second Lien
Financing Documents. (a) The First Lien Financing Documents may be amended,
restated, supplemented or otherwise modified in accordance with their terms, and
the First Lien Obligations may be Refinanced in whole or in part, in each case,
without notice to, or the consent of the Second Lien Collateral Agent or the
Third Lien Collateral Agent, the Second Lien Secured Parties or the Third Lien
Secured Parties, all without affecting the Lien subordination or other
provisions of this Agreement; provided, however, that (i) in the case of such a
Refinancing transaction, (A) if such Refinancing Indebtedness will constitute
First Lien Obligations, the incurrence of such Refinancing Indebtedness complies
with the terms of this Agreement, including Sections 5.3 and 5.5, (B) if such
Refinancing Indebtedness will constitute Second Lien Obligations or Third Lien
Obligations, the incurrence of such Refinancing Indebtedness complies with the
terms of this Agreement, including Section 5.7, and (C) any such Refinancing
Indebtedness shall not be permitted to constitute any two or more of First Lien
Obligations, Second Lien Obligations and Third Lien Obligations, and (ii) any
such amendment, restatement, supplement, modification or Refinancing shall not,
without the consent of the Second Lien Collateral Agent:
(i)    increase the aggregate sum (without duplication) of the following in
excess of the First Lien Cap Amount: (x) the then outstanding aggregate
principal amount of the Indebtedness under the First Lien Financing Documents or
the Refinance Documents, as applicable, plus (y) the aggregate amount of all
undrawn commitments to extend credit under the Initial First Lien Loan Agreement
or the Refinance Documents, as applicable, plus (z) the aggregate amount
available to be drawn under all outstanding letters of credit under the Initial
First Lien Loan Agreement or the Refinance Documents, as applicable, or
(ii)    contravene the provisions of this Agreement.
(b)    The Second Lien Financing Documents may be amended, restated,
supplemented or otherwise modified in accordance with their terms (provided that
any such amendment, restatement, supplement or other modification does not
contravene the provisions of this Agreement), and the Second Lien Obligations
may be Refinanced, in each case, without notice to, or the consent (except to
the extent a consent is required to permit such amendment, supplement or other
modification or such Refinancing transaction under any First Lien Financing
Document, any Second Lien Financing Document or any Third Lien Financing
Document) of any First Lien Secured Party or any Third Lien Secured Party, all
without affecting the Lien subordination or other provisions of this Agreement,
provided, however, that, i) in the case of such a Refinancing transaction, (A)
if such Refinancing Indebtedness will constitute First Lien

48

--------------------------------------------------------------------------------



Obligations, the incurrence of such Refinancing Indebtedness complies with the
terms of this Agreement, including Sections 5.3 and 5.5, (B) if such Refinancing
Indebtedness will constitute Second Lien Obligations, the incurrence of such
Refinancing Indebtedness complies with the terms of this Agreement, including
Section 5.7, and (C) any such Refinancing Indebtedness shall not be permitted to
constitute two or more of First Lien Obligations, Second Lien Obligations and
Third Lien Obligations, and (ii) any such amendment, restatement, supplement,
modification or Refinancing shall not, without the consent of the Third Lien
Collateral Agent:
(i)    increase the aggregate sum (without duplication) of the Second Lien
Indebtedness in excess of the amount permitted under any Third Lien Financing
Document then in effect, or
(ii)    contravene the provisions of this Agreement.
(c)    The Second Lien Collateral Agent, on behalf of the Second Lien Secured
Parties, agrees that each Second Lien Security Document shall include the
following language (or language to similar effect approved by the First Lien
Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
are subject to the provisions of the Amended and Restated Collateral Agency and
Intercreditor Agreement dated as of March 6, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) by and among Mohegan Tribal Gaming Authority, Northeast Concessions,
L.P., Mohegan Golf, LLC, Mohegan Commercial Ventures PA, LLC, Mohegan Ventures
Northwest, LLC, Mohegan Ventures Wisconsin, LLC, MTGA Gaming, LLC, Wisconsin
Tribal Gaming, LLC, Downs Racing, L.P., a Pennsylvania limited partnership,
Backside, L.P., Mill Creek Land, L.P., Bank of America, N.A., as Initial First
Lien Collateral Agent, Wells Fargo Gaming Capital, LLC, as Initial Additional
First Lien Collateral Agent, U.S. Bank National Association, as Second Lien
Collateral Agent and as Third Lien Collateral Agent, and certain other persons
party or that may become party thereto from time to time. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.”
(d)    The Third Lien Collateral Agent, on behalf of the Third Lien Secured
Parties, agrees that each Third Lien Security Document shall include the
following language (or language to similar effect approved by the Second Lien
Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Third Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Third Lien Collateral Agent hereunder are

49

--------------------------------------------------------------------------------



subject to the provisions of the Amended and Restated Collateral Agency and
Intercreditor Agreement dated as of March 6, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) by and among Mohegan Tribal Gaming Authority, Northeast Concessions,
L.P., Mohegan Golf, LLC, Mohegan Commercial Ventures PA, LLC, Mohegan Ventures
Northwest, LLC, Mohegan Ventures Wisconsin, LLC, MTGA Gaming, LLC, Wisconsin
Tribal Gaming, LLC, Downs Racing, L.P., a Pennsylvania limited partnership,
Backside, L.P., Mill Creek Land, L.P., Bank of America, N.A., as First Lien
Collateral Agent, Wells Fargo Gaming Capital, LLC, as Initial Additional First
Lien Collateral Agent, U.S. Bank National Association, as Second Lien Collateral
Agent, and as Third Lien Collateral Agent, and certain other persons party or
that may become party thereto from time to time. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”
Section 5.4    Bailee for Perfection. (a) i) The First Lien Collateral Agent
agrees to hold that part of the Collateral that is in its possession or control
(or in the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
(such Collateral being the “Pledged Collateral”) as collateral agent for the
First Lien Secured Parties and as bailee for the Second Lien Collateral Agent
and the Third Lien Collateral Agent (such bailment being intended, among other
things, to satisfy the requirements of Sections 8301(a)(2) and 9-313(c) of the
UCC) and any assignee of the Second Lien Collateral Agent or the Third Lien
Collateral Agent solely for the purpose of perfecting the security interest
granted under the First Lien Financing Documents, the Second Lien Financing
Documents and the Third Lien Financing Documents, respectively, subject to the
terms and conditions of this Section 5.4. In the event that the Second Lien
Collateral Agent or any other Second Lien Secured Party, or the Third Lien
Collateral Agent or any other Third Lien Secured Party shall come into
possession of any Pledged Collateral prior to the Discharge of First Lien
Obligations in contravention of this Agreement, then the Second Lien Collateral
Agent or such other Second Lien Secured Party, or the Third Lien Collateral
Agent or such other Third Lien Secured Party, as applicable, shall deliver such
Pledged Collateral to the First Lien Collateral Agent.
(ii)    Following the Discharge of First Lien Obligations, the Second Lien
Collateral Agent agrees to hold any Pledged Collateral as collateral agent for
the Second Lien Secured Parties and as bailee for the Third Lien Collateral
Agent (such bailment being intended, among other things, to satisfy the
requirements of Sections 8301(a)(2) and 9-313(c) of the UCC) and any assignee of
the Third Lien Collateral Agent solely for the purpose of perfecting the
security interest granted under the Second Lien Financing Documents and the
Third Lien Financing Documents, respectively, subject to the terms and
conditions of this Section 5.4. In the event that the Third Lien Collateral
Agent or any other Third Lien Secured Party shall come into possession of any
Pledged Collateral prior to the Discharge of Second Lien Obligations in
contravention of this Agreement, then the Third Lien Collateral Agent or such
other Third Lien Secured Party, as applicable, shall

50

--------------------------------------------------------------------------------



deliver such Pledged Collateral to the Second Lien Collateral Agent.
(b)    The First Lien Collateral Agent shall have no obligation whatsoever to
the First Lien Secured Parties, the Second Lien Secured Parties or the Third
Lien Secured Parties to ensure that the Pledged Collateral is genuine or owned
by any of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.4. The duties or responsibilities of the
First Lien Collateral Agent to the Second Lien Collateral Agent and the Third
Lien Collateral Agent under this Section 5.4 shall be limited solely to holding
the Pledged Collateral as bailee for the benefit of and on behalf of the First
Lien Secured Parties, the Second Lien Collateral Agent and the Third Lien
Collateral Agent in accordance with this Section 5.4 and delivering the Pledged
Collateral upon a Discharge of First Lien Obligations as provided in paragraph
(d) below. The Second Lien Collateral Agent shall have no obligation whatsoever
to the Second Lien Secured Parties or the Third Lien Secured Parties to ensure
that the Pledged Collateral is genuine or owned by any of the Grantors or to
preserve rights or benefits of any Person except as expressly set forth in this
Section 5.4. The duties or responsibilities of the Second Lien Collateral Agent
to the Third Lien Collateral Agent under this Section 5.4 shall be limited
solely to holding the Pledged Collateral as bailee for the benefit of and on
behalf of the Second Lien Secured Parties and the Third Lien Collateral Agent in
accordance with this Section 5.4 and delivering the Pledged Collateral upon a
Discharge of Second Lien Obligations as provided in paragraph (d) below.
(c)    The First Lien Collateral Agent acting pursuant to this Section 5.4 shall
not have by reason of the First Lien Security Documents, the Second Lien
Security Documents, the Third Lien Security Documents, this Agreement or any
other document, a fiduciary relationship in respect of any First Lien Secured
Party, any Second Lien Secured Party or any Third Lien Secured Party. The Second
Lien Collateral Agent acting pursuant to this Section 5.4 shall not have by
reason of the Second Lien Security Documents, the Third Lien Security Documents,
this Agreement or any other document, a fiduciary relationship in respect of the
any Second Lien Secured Party or any Third Lien Secured Party.
(d)    Until the Discharge of First Lien Obligations has occurred, the First
Lien Collateral Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the First Lien Financing Documents as if the Liens
of the Second Lien Collateral Agent under the Second Lien Security Documents,
and the Liens of the Third Lien Collateral Agent under the Third Lien Security
Documents, did not exist. Until the Discharge of First Lien Obligations has
occurred, the rights of the Second Lien Collateral Agent and the Third Lien
Collateral Agent shall at all times be subject to the terms of this Agreement.
After the Discharge of First Lien Obligations has occurred and until the
Discharge of Second Lien Obligations has occurred, the Second Lien Collateral
Agent shall be entitled to deal with the Pledged Collateral in accordance with
the terms of the Second Lien Financing Documents as if the Liens of the Third
Lien Collateral Agent under the Third Lien Security Documents, did not exist.
Until the Discharge of Second Lien Obligations has occurred, the rights of the
Third Lien Collateral Agent shall at all times be subject to the terms of this
Agreement.

51

--------------------------------------------------------------------------------



Section 5.5    When Discharge of Obligations Deemed to Not Have Occurred;
Additional First Lien Indebtedness. (a) If concurrently with the Discharge of
First Lien Obligations or Discharge of Second Lien Obligations, the Authority
enters into any Refinancing in full of the then existing First Lien Obligations
or Second Lien Obligations (as the case may be), which Refinancing is permitted
by this Agreement (including Section 5.3(a)(ii)), and the Second Lien Financing
Documents and Third Lien Financing Documents, in each case, as in effect on the
date hereof, then such Discharge of First Lien Obligations or Discharge of
Second Lien Obligations, as the case may be, shall automatically be deemed not
to have occurred for all purposes of this Agreement (other than with respect to
any actions taken or the effectiveness of the provisos in Section 3.1(a)(i) as a
result of the occurrence of such first Discharge of First Lien Obligations or
Discharge of Second Lien Obligations, as the case may be), and, from and after
the date on which such Refinancing Indebtedness is incurred in accordance with
the terms hereof, the obligations under such Refinancing shall automatically be
treated as First Lien Obligations or Second Lien Obligations, as the case may
be, for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Collateral set forth herein, and the
applicable New First Lien Agent or New Second Lien Agent (each as hereinafter
defined) under such new First Lien Financing Documents or new Second Lien
Financing Documents, as the case may be, shall be the First Lien Collateral
Agent or the Second Lien Collateral Agent, as the case may be, for all purposes
of this Agreement.
(b)    The Grantors will be permitted, subject to Section 5.3, to (i) Refinance
the First Lien Obligations in full or in part or (ii) in the event that no First
Lien Obligations are then outstanding and the Discharge of First Lien
Obligations shall have occurred with respect to the most recent First Lien
Obligations, incur new First Lien Obligations, in either case under an
Additional First Lien Financing Document (the Indebtedness incurred under clause
(i) or (ii) shall be referred to in this Section 5.5 as “Additional First Lien
Indebtedness”), and in connection therewith, designate as a holder of First Lien
Obligations hereunder lenders and agents (including any New First Lien Agent)
thereunder, in each case only to the extent the Refinancing Indebtedness or new
Indebtedness is incurred in accordance with the terms of this Agreement
(including Section 5.3 and this Section 5.5). The Grantors shall effect such
designation by delivering to each then existing Authorized Collateral Agent and
Debt Representative, each of the following:
(i)    on or prior to the date on which such Additional First Lien Indebtedness
is incurred, an Officers’ Certificate stating that the Grantors intend to incur
such Additional First Lien Indebtedness as Refinancing Indebtedness or
Indebtedness under a new First Lien Financing Document, and certifying that (A)
such incurrence is permitted and does not violate or result in any default under
any then existing First Lien Financing Document, Second Lien Financing Document
or Third Lien Financing Document (other than any incurrence of First Lien
Obligations that would simultaneously repay all First Lien Obligations under the
First Lien Financing Documents under which such default would arise) and (B) the
definitive documentation associated with such Additional First Lien Indebtedness
contains a written agreement of the holders of such Indebtedness, for the
enforceable benefit of all other holders of existing and future First Lien

52

--------------------------------------------------------------------------------



Obligations, all holders of existing and future Second Lien Obligations and all
holders of existing and future Third Lien Obligations, and each existing and
future Debt Representative as follows: (x) that the holders of all obligations
associated with such Additional First Lien Indebtedness are bound by the
provisions of, and agree to the terms of, this Agreement and (y) consenting to
and directing the applicable New First Lien Agent or other representative with
respect to such Additional First Lien Indebtedness to perform its obligations
under this Agreement; provided that such Additional First Lien Indebtedness
shall not be permitted to constitute Indebtedness in respect of two or more of
First Lien Obligations, Second Lien Obligations or Third Lien Obligations;
(ii)    evidence that the Grantors have duly authorized, executed (if
applicable) and recorded (or caused to be recorded), or intend to authorize,
execute and record (if applicable), in each appropriate governmental office all
relevant filings and recordations to ensure that such Additional First Lien
Indebtedness is secured by the First Lien Collateral in accordance with this
Agreement and the First Lien Security Documents (including any opinions
reasonably requested by any New First Lien Agent to confirm the validity and
perfection of the First Lien Secured Parties’ Liens in the First Lien Collateral
after giving effect to such Additional First Lien Indebtedness);
(iii)    a written notice specifying the name and address of each New First Lien
Agent or representative in respect of such Additional First Lien Indebtedness
for purposes of Section 10.9; and
(iv)    a copy of the executed First Lien Joinder, executed by each New First
Lien Agent (on behalf of each First Lien Secured Party represented by it).
(c)    Although the Grantors shall be required to deliver a copy of each of the
foregoing documents described in clauses (i) through (iv) of Section 5.5(b) to
each then existing Authorized Collateral Agent and Debt Representative, the
failure to so deliver a copy of any such document to any such Authorized
Collateral Agent or Debt Representative (other than the certification described
in clause (i) of Section 5.5(b) and the executed First Lien Joinder referred to
in clause (iv) of Section 5.5(b), which shall in all cases be required and which
shall be delivered to each then existing Authorized Collateral Agent and Debt
Representative no later than five Business Days prior to the execution and
delivery of the Additional First Lien Financing Documents governing such
Additional First Lien Indebtedness) shall not affect the status of such
Additional First Lien Indebtedness as First Lien Obligations entitled to the
benefits of this Agreement if the other requirements of this Section 5.5 are
complied with.
(d)    If and to the extent requested by any New First Lien Agent, and so long
as the Grantors shall have delivered copies of the certificates and documents
referenced in clauses (i) through (iv) of Section 5.5(b) to each Authorized
Collateral Agent and Debt Representative, each Authorized Collateral Agent will
(to the extent the Additional First Lien Indebtedness is

53

--------------------------------------------------------------------------------



incurred in accordance with such Authorized Collateral Agent’s applicable
Financing Documents) confirm in writing (by countersigning and acknowledging the
First Lien Joinder) that (i) the holders of such contemplated Additional First
Lien Indebtedness will be First Lien Secured Parties hereunder and (ii) the
obligations of such holders associated with such Additional First Lien
Indebtedness are First Lien Obligations hereunder. The failure of any Authorized
Collateral Agent to so confirm in writing shall not affect the status of such
obligations as First Lien Obligations entitled to the benefits of this Agreement
if the other requirements of this Section 5.5 are complied with.
(e)    Each then existing Authorized Collateral Agent shall have the right to
request that the Authority provide a copy of executed opinions of counsel to be
provided to the New First Lien Agents or to the holders of any Additional First
Lien Indebtedness incurred in accordance with this Section, to the applicable
Authorized Collateral Agent on behalf of the relevant Secured Parties, as to the
Additional First Lien Indebtedness being secured by a valid and perfected
security interest in the First Lien Collateral. Notwithstanding the foregoing,
nothing in this Agreement will be construed to allow the Authority or any other
Grantor to incur additional Indebtedness unless otherwise permitted by the terms
of all applicable First Lien Financing Documents, Second Lien Financing
Documents and Third Lien Financing Documents.
(f)    Upon receipt of a notice (the “New First Lien Debt Notice”) stating that
the Authority has entered into a Refinancing in full in respect of the then
existing First Lien Obligations or a new First Lien Financing Document in
accordance with the terms hereof (which notice shall include the identity of the
new Debt Representative and/or Authorized Collateral Agent under the applicable
Refinance Documents, such Persons, the “New First Lien Agents”), and so long as
the Grantors shall have delivered copies of the certificates and documents
referenced in clauses (i) through (iv) of Section 5.5(b) to the Second Lien
Collateral Agent or the Third Lien Collateral Agent, as the case may be, the
Second Lien Collateral Agent and/or the Third Lien Collateral Agent, as the case
may be, shall promptly, at the Grantors’ cost and expense, (i) enter into such
documents and agreements (including amendments, supplements or other
modifications to this Agreement) as the Authority or any such New First Lien
Agent shall reasonably request in order to provide to the New First Lien Agents
the rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement and (ii) deliver to the New First Lien Agents
any Pledged Collateral held by it together with any necessary endorsements (or
otherwise allow the New First Lien Agents to obtain control of such Pledged
Collateral).
(g)    If the new First Lien Obligations under the new Additional First Lien
Financing Documents are secured by assets of the Grantors constituting
Collateral that do not also secure the Second Lien Obligations or Third Lien
Obligations, then the Second Lien Obligations and the Third Lien Obligations
shall be secured at such time by a second and third priority Lien on such assets
to the same extent provided in the new Additional First Lien Security Documents
and this Agreement.
Section 5.6    Appointment of First Lien Collateral Agent as collateral agent on
behalf

54

--------------------------------------------------------------------------------



of Second Lien Collateral Agent and Third Lien Collateral Agent. The Second Lien
Collateral Agent, on behalf of the Second Lien Secured Parties, and the Third
Lien Collateral Agent, on behalf of the Third Lien Secured Parties, each hereby
appoints the First Lien Collateral Agent and the First Lien Collateral Agent
agrees to act as collateral agent on behalf of the Second Lien Collateral Agent
and the other Second Lien Secured Parties, and the Third Lien Collateral Agent
and the other Third Lien Secured Parties, under each control agreement relating
to any deposit accounts or securities accounts subject to a control agreement in
favor of the First Lien Collateral Agent (the “Control Accounts”) solely for the
purpose of perfecting the security interest of the Second Lien Collateral Agent
and the other Second Lien Secured Parties, and the Third Lien Collateral Agent
and the other Third Lien Secured Parties, in such Control Accounts granted under
the Second Lien Financing Documents and the Third Lien Financing Documents,
respectively, subject to the terms and conditions of this Section 5.
Until the Discharge of First Lien Obligations has occurred, the First Lien
Collateral Agent shall be entitled to deal with the Control Accounts (and all
deposits therein) in accordance with the terms of the First Lien Financing
Documents. The rights of the Second Lien Collateral Agent and the Third Lien
Collateral Agent shall at all times be subject to the terms of this Agreement.
The First Lien Collateral Agent shall have no obligation whatsoever to the
Second Lien Collateral Agent or the Third Lien Collateral Agent to assure that
any of the Control Accounts or any deposits therein are genuine or owned by any
of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.6. The duties or responsibilities of the
First Lien Collateral Agent under this Section 5.6 shall be limited solely to
holding the Control Accounts as agent in accordance with this Section 5.6 solely
for perfection of the Second Lien Collateral Agent’s liens and the Third Lien
Collateral Agent’s liens in such Control Accounts, and the First Lien Collateral
Agent acting pursuant to this Section 5.6 shall not have a fiduciary
relationship in respect of the Second Lien Collateral Agent or any Second Lien
Secured Party or the Third Lien Collateral Agent or any Third Lien Secured
Party.
Unless the Lien of the Second Lien Collateral Agent on such Collateral shall
have been or concurrently is released, after the occurrence of the Discharge of
First Lien Obligations, the First Lien Collateral Agent and the Grantors shall
at the request of the Second Lien Collateral Agent have each control agreement
assigned to the Second Lien Collateral Agent or otherwise have control of all
Control Accounts transferred to the Second Lien Collateral Agent, in each case,
to the extent that the Second Lien Financing Documents would entitle the Second
Lien Collateral Agent to have control over the Control Accounts. In such a case,
the Second Lien Collateral Agent agrees to act as collateral agent on behalf of
the Third Lien Secured Parties to the same extent (and subject to the same
limitations as set forth in the immediately preceding paragraph, including
without limitation the absence of a fiduciary relationship) as the First Lien
Collateral Agent has so agreed hereunder and to enter into such further
arrangements as the Third Lien Collateral Agent may reasonably request, at the
expense of the Authority, to evidence such collateral agency. Unless the Lien of
the Third Lien Collateral Agent on such Collateral shall have been or
concurrently is released, after the occurrence of the Discharge of Second Lien

55

--------------------------------------------------------------------------------



Obligations and the Discharge of First Lien Obligations, the Second Lien
Collateral Agent and the Grantors shall at the request of the Third Lien
Collateral Agent have each control agreement assigned to the Third Lien
Collateral Agent or otherwise have control of all Control Accounts transferred
to the Third Lien Collateral Agent, in each case, to the extent that the Third
Lien Financing Documents would entitle the Third Lien Collateral Agent to have
control over the Control Accounts.
For purposes of this Section 5.6, as security for the payment and performance in
full of all the Second Lien Obligations and the Third Lien Obligations, each
Grantor hereby grants to the First Lien Collateral Agent for the benefit of the
Second Lien Collateral Agent and the other Second Lien Secured Parties, and the
Third Lien Collateral Agent and the other Third Lien Secured Parties, a Lien on
and security interest in all of the right, title and interest of such Grantor,
in and to and under such Control Accounts and the cash, funds, checks, notes,
“securities entitlements” (as such terms are defined in the UCC), instruments
and other assets from time to time on deposit in any such Control Account,
wherever located and whether now existing or hereafter arising or acquired from
time to time.
Section 5.7    Additional Second Lien Indebtedness; Additional Third Lien
Indebtedness. (a) i) The Second Lien Collateral Agent will act as agent
hereunder for, and perform its duties set forth herein on behalf of, each holder
of Second Lien Obligations in respect of indebtedness that is incurred after the
date hereof that:
(1)    holds Additional Second Lien Obligations that are identified as such in
accordance with the procedures set forth in clause (b) of this Section 5.7; and
(2)    signs, through its designated Additional Second Lien Representative
identified pursuant to clause (b) of this Section 5.7, and delivers a Second
Lien Joinder.
(ii)    The Third Lien Collateral Agent will act as agent hereunder for, and
perform its duties set forth herein on behalf of, each holder of Third Lien
Obligations in respect of indebtedness that is incurred after the date hereof
that:
(1)    holds Additional Third Lien Obligations that are identified as such in
accordance with the procedures set forth in clause (b) of this Section 5.7; and
(2)    signs, through its designated Additional Third Lien Representative
identified pursuant to clause (b) of this Section 5.7, and delivers a Third Lien
Joinder.
(b)    i)    The Grantors will be permitted, subject to Section 5.3, to (x)
Refinance the Second Lien Obligations in full or (y) incur Indebtedness in
respect of an

56

--------------------------------------------------------------------------------



Additional Second Lien Agreement and to designate as an additional holder of
Second Lien Obligations hereunder lenders, agents and each Additional Second
Lien Representative, as applicable, under such Additional Second Lien Agreement,
in each case only to the extent such Additional Second Lien Agreement is
incurred in accordance with the terms of this Agreement (including this
Section 5.7) and only to the extent such incurrence is permitted under the terms
of the First Lien Financing Documents, the Third Lien Financing Documents and
the Second Lien Financing Documents (to the extent not Refinanced by such
Indebtedness). The Grantors shall effect such designation by delivering to each
previously identified Authorized Collateral Agent and Debt Representative, each
of the following:
(1)    on or prior to the date on which such Additional Second Lien Obligations
are incurred, an Officers’ Certificate stating that the Grantors intend to incur
additional Indebtedness under such Additional Second Lien Agreement, and
certifying that (A) such incurrence is permitted and does not violate or result
in any default under the First Lien Financing Documents, the Second Lien
Financing Documents (other than any incurrence of Second Lien Obligations that
would simultaneously repay all First Lien Obligations or Second Lien
Obligations, as applicable, under the First Lien Financing Documents or the
Second Lien Financing Documents, as applicable, under which such default would
arise), or the Third Lien Financing Documents, and (B) the definitive
documentation associated with such Additional Second Lien Agreement contains a
written agreement of the holders of such Indebtedness, for the enforceable
benefit of all holders of existing and future First Lien Obligations, all other
holders of existing and future Second Lien Obligations, all other holders of
existing and future Third Lien Obligations, and each existing and future
Authorized Collateral Agent and each other existing and future Debt
Representative as follows: (x) that all Second Lien Obligations will be and are
secured equally and ratably by all Liens granted to the Second Lien Collateral
Agent, for the benefit of the Second Lien Secured Parties, at any time granted
by any Grantor to secure any Second Lien Obligations whether or not upon
property otherwise constituting collateral to such Second Lien Obligations and
that all Liens granted pursuant to the Second Lien Security Documents will be
enforceable by the Second Lien Collateral Agent for the benefit of all holders
of Second Lien Obligations equally and ratably as contemplated by this
Agreement, (y) that the holders of Second Lien Obligations in respect of such
Additional Second Lien Agreement are bound by the provisions of, and agree to
the terms of, this Agreement, including the provisions relating to the ranking
of Liens and the order of application of proceeds from the enforcement of Liens
and (z) consenting to and directing the Second Lien Collateral Agent to perform
its obligations under this Agreement and the Second Lien Security Documents;
provided that such Additional Second Lien Indebtedness shall not be permitted to
also constitute Indebtedness in respect of First Lien Obligations and/or Third
Lien Obligations;

57

--------------------------------------------------------------------------------



(2)    evidence that the Grantors have duly authorized, executed (if applicable)
and recorded (or caused to be recorded), or intend to authorize, execute and
record (if applicable), in each appropriate governmental office all relevant
filings and recordations to ensure that the Additional Second Lien Obligations
in respect of such Additional Second Lien Agreement are secured by the
Collateral in accordance with this Agreement and the Second Lien Security
Documents (including any amendments to the applicable Second Lien Security
Documents necessary to increase the amount of Second Lien Obligations secured
thereby to an amount reasonably satisfactory to the Second Lien Collateral Agent
and any opinions reasonably requested by the Second Lien Collateral Agent to
confirm the validity and perfection of the Second Lien Secured Parties’ Liens in
the Collateral after giving effect to such Additional Second Lien Agreement);
(3)    a written notice specifying the name and address of the Additional Second
Lien Representative in respect of such Additional Second Lien Agreement for
purposes of Section 10.9; and
(4)    a copy of the executed Second Lien Joinder referred to in clause (a)
above, executed by the new Additional Second Lien Representative (on behalf of
each Additional Second Lien Secured Party represented by it).
(ii)    The Grantors will be permitted, subject to Section 5.3, to (x) refinance
the Third Lien Obligations in full or (y) incur Indebtedness in respect of an
Additional Third Lien Agreement and to designate as an additional holder of
Third Lien Obligations hereunder lenders, agents and each Additional Third Lien
Representative, as applicable, under such Additional Third Lien Agreement, in
each case only to the extent such Additional Third Lien Agreement is incurred in
accordance with the terms of this Agreement (including this Section 5.7) and
only to the extent such incurrence is permitted under the terms of the First
Lien Financing Documents, the Second Lien Financing Documents and any other
Third Lien Financing Documents. The Grantors shall effect such designation by
delivering to each previously identified Authorized Collateral Agent and Debt
Representative, each of the following:
(1)    on or prior to the date on which such Additional Third Lien Obligations
are incurred, an Officers’ Certificate stating that the Grantors intend to incur
additional Indebtedness under such Additional Third Lien Agreement, and
certifying that (A) such incurrence is permitted and does not violate or result
in any default under the First Lien Financing Documents, the Second Lien
Financing Documents, or the Third Lien Financing Documents (other than any
incurrence of Third Lien

58

--------------------------------------------------------------------------------



Obligations that would simultaneously repay all First Lien Obligations, Second
Lien Obligations or Third Lien Obligations, as applicable, under the First Lien
Financing Documents, the Second Lien Financing Documents or Third Lien Financing
Documents, as applicable, under which such default would arise), and (B) the
definitive documentation associated with such Additional Third Lien Agreement
contains a written agreement of the holders of such Indebtedness, for the
enforceable benefit of all holders of existing and future First Lien
Obligations, all other holders of existing and future Second Lien Obligations,
all other holders of existing and future Third Lien Obligations, each existing
and future Authorized Collateral Agent, and each existing and future Debt
Representative as follows: (x) that all Third Lien Obligations will be and are
secured equally and ratably by all Liens granted to the Third Lien Collateral
Agent, for the benefit of the Third Lien Secured Parties, at any time granted by
any Grantor to secure any Third Lien Obligations whether or not upon property
otherwise constituting collateral to such Third Lien Obligations and that all
Liens granted pursuant to the Third Lien Security Documents will be enforceable
by the Third Lien Collateral Agent for the benefit of all holders of Third Lien
Obligations equally and ratably as contemplated by this Agreement, (y) that the
holders of Third Lien Obligations in respect of such Additional Third Lien
Agreement are bound by the provisions of, and agree to the terms of, this
Agreement, including the provisions relating to the ranking of Liens and the
order of application of proceeds from the enforcement of Liens and (z)
consenting to and directing the Third Lien Collateral Agent to perform its
obligations under this Agreement and the Third Lien Security Documents; provided
that such Additional Third Lien Indebtedness shall not be permitted to also
constitute Indebtedness in respect of First Lien Obligations or Second Lien
Obligations;
(2)    evidence that the Grantors have duly authorized, executed (if applicable)
and recorded (or caused to be recorded), or intend to authorize, execute and
record (if applicable), in each appropriate governmental office all relevant
filings and recordations to ensure that the Additional Third Lien Obligations in
respect of such Additional Third Lien Agreement are secured by the Collateral in
accordance with this Agreement and the Third Lien Security Documents (including
any amendments to the applicable Third Lien Security Documents necessary to
increase the amount of Third Lien Obligations secured thereby to an amount
reasonably satisfactory to the Third Lien Collateral Agent and any opinions
reasonably requested by the Third Lien Collateral Agent to confirm the validity
and perfection of the Third Lien Secured Parties’ Liens in the Collateral after
giving effect to such Additional Third Lien Agreement);

59

--------------------------------------------------------------------------------



(3)    a written notice specifying the name and address of the Additional Third
Lien Representative in respect of such Additional Third Lien Agreement for
purposes of Section 10.9; and
(4)    a copy of the executed Third Lien Joinder referred to in clause (a)
above, executed by the new Additional Third Lien Representative (on behalf of
each Additional Third Lien Secured Party represented by it).
(c)    i)    Upon receipt of a notice (the “New Second Lien Debt Notice”)
stating that the Authority has entered into a Refinancing in full in respect of
the then existing Second Lien Obligations or a new Second Lien Financing
Document in accordance with the terms hereof (which notice shall include the
identity of the new Debt Representative and/or Authorized Collateral Agent under
the applicable Refinance Documents, such Persons, the “New Second Lien Agents”),
and so long as the Grantors shall have delivered copies of the certificates and
documents referenced in clauses (i) through (iv) of Section 5.7(b) to the First
Lien Collateral Agent or the Third Lien Collateral Agent, as the case may be,
the First Lien Collateral Agent and/or Third Lien Collateral Agent, as the case
may be, shall promptly, at the Grantors’ cost and expense, (i) enter into such
documents and agreements (including amendments, supplements or other
modifications to this Agreement) as the Authority or any such New Second Lien
Agent shall reasonably request in order to provide to the New Second Lien Agents
the rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement and (ii) in the case of the Third Lien
Collateral Agent, deliver to the New Second Lien Agents any Pledged Collateral
held by it together with any necessary endorsements (or otherwise allow the New
Second Lien Agents to obtain control of such Pledged Collateral).
(ii)    Upon receipt of a notice (the “New Third Lien Debt Notice”) stating that
the Authority has entered into a Refinancing in full in respect of the then
existing Third Lien Obligations or a new Third Lien Financing Document in
accordance with the terms hereof (which notice shall include the identity of the
new Debt Representative and/or Authorized Collateral Agent under the applicable
Refinance Documents, such Persons, the “New Third Lien Agents”), and so long as
the Grantors shall have delivered copies of the certificates and documents
referenced in clauses (i) through (iv) of Section 5.7(b) to the First Lien
Collateral Agent or the Second Lien Collateral Agent, as the case may be, the
First Lien Collateral Agent and/or Second Lien Collateral Agent, as the case may
be, shall promptly, at the Grantors’ cost and expense, enter into such documents
and agreements (including amendments, supplements or other modifications to this
Agreement) as the Authority or any such New Third Lien Agent shall reasonably
request in order to provide to the New Third Lien Agents the rights contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement.
(d)    Although the Grantors shall be required to deliver a copy of each of the

60

--------------------------------------------------------------------------------



foregoing documents described in clauses (1) through (4) of the applicable
sub-clause of Section 5.7(b) to each then existing Authorized Collateral Agent,
and to each then existing Debt Representative, the failure to so deliver a copy
of any such document to any such Authorized Collateral Agent, or to any such
Debt Representative (other than the certification described in clause (1) of the
applicable sub-clause of Section 5.7(b) and the Second Lien Joinder or Third
Lien Joinder, as applicable, referred to in clause (4) of the applicable
sub-clause of Section 5.7(b), which shall in all cases be required and which
shall be delivered to each then existing Authorized Collateral Agent and to each
then existing Debt Representative no later than five Business Days prior to the
execution and delivery of the applicable Additional Second Lien Agreement
governing such Additional Second Lien Indebtedness or the execution and delivery
of the applicable Additional Third Lien Agreement governing such Additional
Third Lien Indebtedness, as the case may be) shall not affect the status of such
Additional Second Lien Indebtedness as Additional Second Lien Obligations, or
the status of such Additional Third Lien Indebtedness as Additional Third Lien
Obligations, as the case may be, in each case entitled to the benefits of this
Agreement and the Second Lien Security Documents or the Third Lien Security
Documents, as the case may be, if the other requirements of this Section 5.7 are
complied with.
(e)    If and to the extent requested by the Second Lien Collateral Agent or the
Third Lien Collateral Agent, and so long as the Grantors shall have delivered
copies of the certificates and documents referenced in clauses (1) through (4)
of the applicable sub-clause of Section 5.7(b) to each previously identified
Authorized Collateral Agent and each other previously identified Debt
Representative, each Debt Representative will (to the extent the applicable
Additional Second Lien Agreement is incurred in accordance with such Debt
Representative’s applicable Financing Documents, or to the extent the Additional
Third Lien Agreement is incurred in accordance with such Debt Representative’s
Financing Documents, as applicable) confirm in writing (by countersigning and
acknowledging the Second Lien Joinder or Third Lien Joinder, as the case may be)
that (i) the holders of such contemplated Additional Second Lien Indebtedness
will be Second Lien Secured Parties hereunder, or that the holders of such
contemplated Additional Third Lien Indebtedness will be Third Lien Secured
Parties hereunder, (ii) the obligations of such holders under the applicable
contemplated documents are Second Lien Obligations hereunder or Third Lien
Obligations, as applicable, and (iii) such obligations are secured by an equal
and ratable second Lien on the Collateral or an equal and ratable third Lien on
the Collateral, as the case may be, as contemplated hereby. The failure of any
Debt Representative to so confirm in writing shall not affect the status of such
obligations as Additional Second Lien Obligations or Second Lien Obligations, or
Additional Third Lien Obligations or Third Lien Obligations, as the case may be,
entitled to the benefits of this Agreement and the Second Lien Security
Documents or the Third Lien Security Documents, as the case may be, if the other
requirements of this Section 5.7 are complied with.
(f)    Each Debt Representative and Authorized Collateral Agent agrees that this
Agreement and the applicable Second Lien Security Documents and Third Lien
Security Documents shall be amended to the extent necessary or desirable to
cause the Liens granted thereby to be in favor of the holders of such new Second
Lien Obligations or Third Lien Obligations (to the extent Liens in favor of such
holders are expressly permitted by the terms

61

--------------------------------------------------------------------------------



hereof), and that the Second Lien Collateral Agent and the Third Lien Collateral
Agent are each authorized to enter into such amendments as set forth in
Section 10.4. The Liens granted in favor of the Second Lien Collateral Agent,
for the benefit of the Second Lien Secured Parties, shall be granted under the
same Second Lien Security Documents. The Liens granted in favor of the Third
Lien Collateral Agent, for the benefit of the Third Lien Secured Parties, shall
be granted under the same Third Lien Security Documents.
(g)    Each of the parties hereto agrees that this Agreement and the applicable
Second Lien Security Documents and Third Lien Security Documents shall be
amended to the extent necessary or desirable to cause the holders of such new
Second Lien Obligations or Third Lien Obligations to be treated in the same
manner as the Second Lien Secured Parties or Third Lien Secured Parties under
this Agreement, and that the Second Lien Collateral Agent and the Third Lien
Collateral Agent are each authorized to enter into such amendments as set forth
in Section 10.4.
(h)    Each then existing Debt Representative shall have the right to request
that the Authority provide a copy of executed opinions of counsel to be provided
to the holders of any Additional Second Lien Agreement or Additional Third Lien
Agreement entered into in accordance with this Section, to such Debt
Representative, on behalf of all relevant Secured Parties, as to the associated
Additional Second Lien Indebtedness or Additional Third Lien Indebtedness being
secured by a valid and perfected security interest in the Second Lien Collateral
or Third Lien Collateral, as applicable. Notwithstanding the foregoing, nothing
in this Agreement will be construed to allow the Authority or any other Grantor
to incur additional Indebtedness unless otherwise permitted by the terms of all
applicable Financing Documents.
ARTICLE VI.    

INSOLVENCY OR LIQUIDATION PROCEEDINGS
Section 6.1    Finance and Sale Issues. Until the Discharge of First Lien
Obligations has occurred, if any Grantor shall be subject to any Insolvency or
Liquidation Proceeding and the First Lien Collateral Agent shall desire to
permit the use of cash collateral on which the First Lien Collateral Agent or
any other creditor has a Lien, or to permit any Grantor to obtain financing from
one or more First Lien Secured Parties or any other Person, under Section 363 or
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law (each, a “DIP
Financing”), then the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties, and the Third Lien Collateral Agent, on behalf of
itself and the Third Lien Secured Parties, agrees that it will raise no
objection to such use of cash collateral or DIP Financing so long as such cash
collateral use or DIP Financing meets the following requirements:
(a)    the aggregate principal amount of the DIP Financing plus the aggregate
outstanding principal amount of First Lien Obligations plus the aggregate face
amount of any letters of credit issued and not reimbursed under the First Lien
Loan Agreement does not exceed $800,000,000;

62

--------------------------------------------------------------------------------



(b)    the Second Lien Secured Parties or Third Lien Secured Parties, as the
case may be, retain the right to object to such cash collateral use or DIP
Financing on the grounds that they are not on commercially reasonable terms;
(c)    the Second Lien Secured Parties or Third Lien Secured Parties, as the
case may be, retain the right to object to any ancillary agreements or
arrangements regarding the cash collateral use or the DIP Financing that are
materially prejudicial to their interests;
(d)    the terms of the DIP Financing or cash collateral order do not compel the
Grantors to seek confirmation of a specific plan of reorganization for which all
or substantially all of the material terms are set forth in the DIP Financing
documentation, the cash collateral order or a related document; and
(e)    the DIP Financing documentation or cash collateral order does not
expressly require the liquidation of the Collateral prior to a default under the
DIP Financing documentation or cash collateral order.
To the extent the Liens securing the First Lien Obligations are subordinated to,
or secured on an equal and ratable basis with, such DIP Financing which meets
the requirements of clauses (a) through (e) or such use of cash collateral which
meets the requirements of clauses (b) through (e) of this Section 6.1, the
Second Lien Collateral Agent and Third Lien Collateral Agent will subordinate
their respective Liens on the Collateral to the Liens securing such DIP
Financing or use of cash collateral (and all obligations relating thereto).
Section 6.2    Relief from the Automatic Stay. (i) Until the Discharge of First
Lien Obligations has occurred, the Second Lien Collateral Agent, on behalf of
itself and the Second Lien Secured Parties, and (ii) until the Discharge of
First Lien Obligations and the Discharge of Second Lien Obligations has
occurred, the Third Lien Collateral Agent, on behalf of itself and the Third
Lien Secured Parties: agrees that none of them shall seek (or support any other
Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Collateral, without the
prior written consent of the First Lien Collateral Agent (and, in the case of
the Third Lien Collateral Agent, the Second Lien Collateral Agent). Until the
Discharge of First Lien Obligations (and, in the case of the Third Lien
Collateral Agent, the Discharge of Second Lien Obligations) has occurred, the
Second Lien Collateral Agent, on behalf of itself and the Second Lien Secured
Parties, and the Third Lien Collateral Agent, on behalf of itself and the Third
Lien Secured Parties, further agrees that none of them shall object (or support
any other Person who objects) to any motion by the First Lien Collateral Agent
or the First Lien Secured Parties (and, in the case of the Third Lien Collateral
Agent, the Second Lien Collateral Agent or the Second Lien Secured Parties) for
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Collateral.
Section 6.3    Adequate Protection. (a) The Second Lien Collateral Agent, on
behalf of itself and the Second Lien Secured Parties, and the Third Lien
Collateral Agent, on behalf of

63

--------------------------------------------------------------------------------



itself and the Third Lien Secured Parties, agrees that none of them shall
contest (or support any other Person contesting):
(i)    any request by the First Lien Collateral Agent or the First Lien Secured
Parties (or, as to the Third Lien Collateral Agent, on behalf of itself and the
Third Lien Secured Parties, any request by the Second Lien Collateral Agent or
the Second Lien Secured Parties) for adequate protection; or
(ii)    any objection by the First Lien Collateral Agent or the First Lien
Secured Parties to any motion, relief, action or proceeding based on the First
Lien Collateral Agent or the First Lien Secured Parties claiming a lack of
adequate protection (or, as to the Third Lien Collateral Agent, on behalf of
itself and the Third Lien Secured Parties, any objection by the Second Lien
Collateral Agent or the Second Lien Secured Parties to any motion, relief,
action or proceeding based on the Second Lien Collateral Agent or the Second
Lien Secured Parties claiming a lack of adequate protection); or
(iii)    the payment of interest, fees, expenses or other amounts to the First
Lien Collateral Agent or any other First Lien Secured Party (or, as to the Third
Lien Collateral Agent, on behalf of itself and the Third Lien Secured Parties,
to the Second Lien Collateral Agent or any other Second Lien Secured Parties)
under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise.
(b)    Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:
(i)    if the First Lien Secured Parties (or any subset thereof) are granted
adequate protection in the form of additional payments or collateral in
connection with any DIP Financing or use of cash collateral, then the Second
Lien Collateral Agent, on behalf of itself or any of the Second Lien Secured
Parties, may seek or request adequate protection in the form of a Lien on such
additional collateral, which Lien will be subject to the terms of this Agreement
subordinated to the Liens securing the First Lien Obligations and such DIP
Financing or use of cash collateral (and all obligations relating thereto) on
the same basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Lien Obligations under this Agreement, and if the
Second Lien Secured Parties (or any subset thereof) are granted adequate
protection in the form of additional payments or collateral in connection with
any DIP Financing or use of cash collateral, then the Third Lien Collateral
Agent, on behalf of itself or any of the Third Lien Secured Parties, may seek or
request adequate protection in the form of a Lien on such additional collateral,
which Lien will be subject to the terms of this Agreement subordinated to the
Liens securing the First Lien Obligations, the Second Lien Obligations and such
DIP Financing or use of cash collateral (and all obligations relating thereto)
on the same basis as the other Liens securing the

64

--------------------------------------------------------------------------------



Third Lien Obligations are so subordinated to the First Lien Obligations and the
Second Lien Obligations under this Agreement, and
(ii)    not in limitation of this Section 6.3 or elsewhere in this Agreement, in
the event the Second Lien Collateral Agent, on behalf of itself or any of the
Second Lien Secured Parties, or in the event the Third Lien Collateral Agent, on
behalf of itself or any of the Third Lien Secured Parties is entitled to and
does seek or request adequate protection in respect of Second Lien Obligations
or Third Lien Obligations, as applicable, and such adequate protection is
granted in the form of additional collateral, then the Second Lien Collateral
Agent, on behalf of itself or any of the Second Lien Secured Parties, and the
Third Lien Collateral Agent, on behalf of itself and the Third Lien Secured
Parties, agrees that the First Lien Collateral Agent shall also be granted a
senior Lien on such additional collateral as security for the First Lien
Obligations and for any cash collateral use or DIP Financing provided by the
First Lien Secured Parties and that any Lien on such additional collateral
securing the Second Lien Obligations or Third Lien Obligations shall be
subordinated to the Lien on such collateral securing the First Lien Obligations
and any such cash collateral or DIP Financing provided by the First Lien Secured
Parties (and all obligations relating thereto) and to any other Liens granted to
the First Lien Secured Parties as adequate protection on the same basis as the
other Liens securing the Second Lien Obligations and Third Lien Obligations are
so subordinated to such First Lien Obligations under this Agreement. Except as
otherwise expressly set forth in Section 6.1 or in connection with the exercise
of remedies with respect to the Collateral, nothing herein shall limit the
rights of any Second Lien Secured Party or any Third Lien Secured Party from
seeking adequate protection with respect to their rights in the Collateral in
any Insolvency or Liquidation Proceeding (but not including adequate protection
in the form of a cash payment, periodic cash payments or otherwise).
Section 6.4    No Waiver. Subject to Sections 3.1(d) and 6.3(b), nothing
contained herein shall prohibit or in any way limit (i) any First Lien Secured
Party from objecting in any Insolvency or Liquidation Proceeding or otherwise to
any action taken by the Second Lien Collateral Agent or any other Second Lien
Secured Party, or by the Third Lien Collateral Agent or any other Third Lien
Secured Party, including the seeking by the Second Lien Collateral Agent or any
other Second Lien Secured Party, or by the Third Lien Collateral Agent or any
other Third Lien Secured Party of adequate protection, or the asserting by the
Second Lien Collateral Agent or any other Second Lien Secured Party, or by the
Third Lien Collateral Agent or any other Third Lien Secured Party, of any of its
rights and remedies under the Second Lien Financing Documents or Third Lien
Financing Documents, as applicable, or otherwise or (ii) any Second Lien Secured
Party from objecting in any Insolvency or Liquidation Proceeding or otherwise to
any action taken by the Third Lien Collateral Agent or any other Third Lien
Secured Party; provided, however, that this Section 6.4 shall not limit the
rights of the Second Lien Secured Parties or the Third Lien Secured Parties
under Section 3.1(d) of this Agreement.

65

--------------------------------------------------------------------------------



Section 6.5    Avoidance Issues. If any First Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount paid in respect of First Lien
Obligations (a “Recovery”), then such First Lien Secured Party shall be entitled
to a reinstatement of First Lien Obligations with respect to all such recovered
amounts, and the Discharge of First Lien Obligations shall be deemed not to have
occurred for all purposes hereunder. If this Agreement shall have been
terminated prior to such Recovery or any finding of the invalidity of a Lien of
the First Lien Collateral Agent, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement. If any Second Lien Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Grantor any amount paid in respect of Second Lien
Obligations (a “Second Lien Recovery”), then such Second Lien Secured Party
shall be entitled to a reinstatement of Second Lien Obligations with respect to
all such recovered amounts, and the Discharge of Second Lien Obligations shall
be deemed not to have occurred for all purposes hereunder. If this Agreement
shall have been terminated prior to such Second Lien Recovery or any finding of
the invalidity of a Lien of the Second Lien Collateral Agent, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement.
Section 6.6    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of First
Lien Obligations, Second Lien Obligations and Third Lien Obligations, then, to
the extent the debt obligations distributed on account of the First Lien
Obligations, Second Lien Obligations and Third Lien Obligations are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.
Section 6.7    Post-Petition Interest. (a) None of the Second Lien Collateral
Agent, any other Second Lien Secured Party, the Third Lien Collateral Agent or
any other Third Lien Secured Party shall oppose or seek to challenge any claim
by any First Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of First Lien Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of any First Lien Secured Party’s Lien,
without regard to the existence of the Lien of the Second Lien Collateral Agent
on behalf of the Second Lien Secured Parties on the Collateral, and without
regard to the existence of the Lien of the Third Lien Collateral Agent on behalf
of the Third Lien Secured Parties on the Collateral.
(b)    None of the First Lien Collateral Agent, any other First Lien Secured
Party, the Second Lien Collateral Agent, any other Second Lien Secured Party,
the Third Lien Collateral Agent or any other Third Lien Secured Party shall
oppose or seek to challenge any claim by the Second Lien Collateral Agent or any
other Second Lien Secured Party, or by the

66

--------------------------------------------------------------------------------



Third Lien Collateral Agent or any other Third Lien Secured Party, for allowance
in any Insolvency or Liquidation Proceeding of Second Lien Obligations or Third
Lien Obligations consisting of post-petition interest, fees or expenses to the
extent of the value of the Lien of the Second Lien Collateral Agent on behalf of
the Second Lien Secured Parties on the Collateral (after taking into account the
First Lien Collateral), and to the extent of the value of the Lien of the Third
Lien Collateral Agent on behalf of the Third Lien Secured Parties on the
Collateral (after taking into account the First Lien Collateral and the Second
Lien Collateral).
Section 6.8    Waiver. The Second Lien Collateral Agent, for itself and on
behalf of the Second Lien Secured Parties, and the Third Lien Collateral Agent,
for itself and on behalf of the Third Lien Secured Parties, waives any claim it
may hereafter have against any First Lien Secured Party arising out of the
election of any First Lien Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash collateral or
financing arrangement or out of any grant of a security interest in connection
with the Collateral in any Insolvency or Liquidation Proceeding. The Third Lien
Collateral Agent, for itself and on behalf of the Third Lien Secured Parties,
waives any claim it may hereafter have against any Second Lien Secured Party
arising out of the election of any Second Lien Secured Party of the application
of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash collateral
or financing arrangement or out of any grant of a security interest in
connection with the Collateral in any Insolvency or Liquidation Proceeding.
Section 6.9    Separate Grants of Security and Separate Classification. The
First Lien Collateral Agent for itself and on behalf of the First Lien Secured
Parties, the Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Secured Parties, and the Third Lien Collateral Agent, for itself and
on behalf of the Third Lien Secured Parties, acknowledges and agrees that:
(a)    the grants of Liens pursuant to the First Lien Security Documents, the
Second Lien Security Documents and the Third Lien Security Documents, constitute
three separate and distinct grants of Liens;
(b)    because of, among other things, their differing rights in the Collateral,
the Second Lien Obligations are fundamentally different from the First Lien
Obligations and the Third Lien Obligations, and the Third Lien Obligations are
fundamentally different from the First Lien Obligations the Second Lien
Obligations, and each must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding;
(c)    the First Lien Obligations include all interest on First Lien Obligations
that accrues after the commencement of any Insolvency or Liquidation Proceeding
of any Grantor at the rate provided for in the applicable First Lien Financing
Documents, whether or not allowed or allowable, and the Second Lien Obligations
include all interest on Second Lien Obligations that accrues after the
commencement of any Insolvency or Liquidation Proceeding of any Grantor at the
rate provided for in the applicable Second Lien Financing Documents, whether or
not allowed or allowable, and the Third Lien Obligations include all interest on
Third

67

--------------------------------------------------------------------------------



Lien Obligations that accrues after the commencement of any Insolvency or
Liquidation Proceeding of any Grantor at the rate provided for in the applicable
Third Lien Financing Documents, whether or not allowed or allowable;
(d)    subject to the provisions of the First Lien Intercreditor Agreement, the
payment and satisfaction of all of the First Lien Obligations will be secured on
an equal and ratable basis by the Liens established in favor of the First Lien
Collateral Agent and the Initial Additional First Lien Collateral Agent for the
benefit of the First Lien Secured Parties; and the payment and satisfaction of
all of the Second Lien Obligations will be secured on an equal and ratable basis
by the Liens established in favor of the Second Lien Collateral Agent for the
benefit of the Second Lien Secured Parties; and the payment and satisfaction of
all of the Third Lien Obligations will be secured on an equal and ratable basis
by the Liens established in favor of the Third Lien Collateral Agent for the
benefit of the Third Lien Secured Parties; it being understood and agreed that
nothing in this Section 6.9(d) is intended to alter the priorities as among the
First Lien Secured Parties, the Second Lien Secured Parties and the Third Lien
Secured Parties, as provided in Section 2.1; and
(e)    this Agreement constitutes a “subordination agreement” under Section 510
of the Bankruptcy Code.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims against the Grantors in
respect of the Collateral constitute only one secured claim (rather than three
separate classes of senior and junior secured claims), then the Second Lien
Collateral Agent, on behalf of the Second Lien Secured Parties, and the Third
Lien Collateral Agent, on behalf of the Third Lien Secured Parties, hereby
acknowledges and agrees that, all distributions pursuant to Section 4.1 hereof
or otherwise shall be made as if there were separate three classes of senior and
junior secured claims against the Grantors in respect of the Collateral (with
the effect being that, to the extent that the aggregate value of the Collateral
is sufficient (for this purpose ignoring all claims held by the Second Lien
Collateral Agent on behalf of the Second Lien Secured Parties, and all claims
held by the Third Lien Collateral Agent on behalf of the Third Lien Secured
Parties), the First Lien Secured Parties shall be entitled to receive, in
addition to amounts otherwise distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, including any additional interest payable pursuant to
the First Lien Financing Documents arising from or related to a default, which
is disallowed as a claim in any Insolvency or Liquidation Proceeding before any
distribution is made in respect of the claims held by the Second Lien Secured
Parties with respect to the Collateral, and similarly, the Second Lien Secured
Parties shall be entitled to receive, in addition to amounts otherwise
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, including any
additional interest payable pursuant to the Second Lien Financing Documents
arising from or related to a default, which is disallowed as a claim in any
Insolvency or Liquidation Proceeding before any distribution is made in respect
of the claims held by the Third Lien Secured Parties with respect to the
Collateral; each of the Second Lien Collateral Agent, for itself and on behalf
of the Second Lien Secured Parties, and the Third Lien Collateral Agent, for
itself and on behalf

68

--------------------------------------------------------------------------------



of the Third Lien Secured Parties hereby acknowledges and agrees to turn over to
the First Lien Collateral Agent, for itself and on behalf of the First Lien
Secured Parties, all amounts otherwise received or receivable by them to the
extent needed to effectuate the intent of this sentence (with respect to the
payment of post-petition interest) even if such turnover of amounts has the
effect of reducing the amount of the claim of the Second Lien Secured Parties or
of the Third Lien Secured Parties).
ARTICLE VII.    

RELIANCE; WAIVERS; ETC.
Section 7.1    Reliance. Other than any reliance on the terms of this Agreement,
the First Lien Collateral Agent, on behalf of itself and the First Lien Secured
Parties, acknowledges that it and such First Lien Secured Parties have,
independently and without reliance on the Second Lien Collateral Agent or any
Second Lien Secured Parties, or the Third Lien Collateral Agent or any Third
Lien Secured Parties, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the First
Lien Financing Documents and be bound by the terms of this Agreement and they
will continue to make their own credit decision in taking or not taking any
action under the First Lien Financing Documents or this Agreement. The Second
Lien Collateral Agent, on behalf of itself and the Second Lien Secured Parties,
acknowledges that it and the Second Lien Secured Parties have, independently and
without reliance on any First Lien Secured Party or Third Lien Secured Party,
and based on documents and information deemed by them appropriate, made their
own credit analysis and decision to enter into each of the Second Lien Financing
Documents and be bound by the terms of this Agreement and they will continue to
make their own credit decision in taking or not taking any action under the
Second Lien Financing Documents or this Agreement. The Third Lien Collateral
Agent, on behalf of itself and the Third Lien Secured Parties, acknowledges that
it and the Third Lien Secured Parties have, independently and without reliance
on any First Lien Secured Party or Second Lien Secured Party, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the Third Lien Financing Documents
and be bound by the terms of this Agreement and they will continue to make their
own credit decision in taking or not taking any action under the Third Lien
Financing Documents or this Agreement
Section 7.2    No Warranties or Liability. The First Lien Collateral Agent, on
behalf of itself and the First Lien Secured Parties under the First Lien
Financing Documents, acknowledges and agrees that each of the Second Lien
Collateral Agent and the Second Lien Secured Parties and the Third Lien
Collateral Agent and the Third Lien Secured Parties have made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Second Lien Financing Documents, the Third Lien Financing Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided herein, the Second Lien Secured Parties and the
Third Lien Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under the Second Lien Financing
Documents and

69

--------------------------------------------------------------------------------



the Third Lien Financing Documents, as applicable, in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate. The Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties,
acknowledges and agrees that the First Lien Secured Parties and the Third Lien
Secured Parties have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the First Lien Financing Documents or
the Third Lien Financing Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the First Lien Secured Parties and the Third Lien Secured Parties will
be entitled to manage and supervise their respective loans and extensions of
credit under their respective First Lien Financing Documents and the Third Lien
Financing Documents, as applicable, in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Third Lien Collateral
Agent, on behalf of itself and the Third Lien Secured Parties, acknowledges and
agrees that the First Lien Secured Parties and the Second Lien Secured Parties
have made no express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the First Lien Financing Documents or the Second Lien
Financing Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided herein, the First
Lien Secured Parties and the Second Lien Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under their
respective First Lien Financing Documents and the Second Lien Financing
Documents, as applicable, in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate. The Second Lien Collateral Agent and
the Second Lien Secured Parties shall have no duty to the First Lien Collateral
Agent or any of the First Lien Secured Parties or to the Third Lien Collateral
Agent or any of the Third Lien Secured Parties, the First Lien Secured Parties
shall have no duty to the Second Lien Collateral Agent or any of the Second Lien
Secured Parties, and the Third Lien Collateral Agent and the Third Lien Secured
Parties shall have no duty to the First Lien Collateral Agent or any of the
First Lien Secured Parties or the Second Lien Collateral Agent or any of the
Second Lien Secured Parties, in each case, to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with any Grantor (including the First
Lien Financing Documents, the Second Lien Financing Documents or the Third Lien
Financing Documents), regardless of any knowledge thereof which they may have or
be charged with.
Section 7.3    No Waiver of Lien Priorities. (a) No right of any First Lien
Secured Party or the First Lien Collateral Agent to enforce any provision of
this Agreement or any First Lien Financing Document shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of any
Grantor or by any act or failure to act by any First Lien Secured Party or the
First Lien Collateral Agent, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement, any of the First Lien
Financing Documents, any of the Second Lien Financing Documents or any of the
Third Lien Financing Documents, regardless of any knowledge thereof which any
First Lien Secured Parties may have or be otherwise charged with.
(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Grantors under the First Lien Financing
Documents and subject to the

70

--------------------------------------------------------------------------------



provisions of Sections 5.1(a), 5.1(d), 5.3(a) and 5.5), the First Lien Secured
Parties, the First Lien Collateral Agent and any of them may, at any time and
from time to time in accordance with the First Lien Financing Documents and/or
applicable law, without the consent of, or notice to, the Second Lien Collateral
Agent or any Second Lien Secured Parties, and without the consent of, or notice
to, the Third Lien Collateral Agent or any Third Lien Secured Parties, without
incurring any liabilities to the Second Lien Collateral Agent or any Second Lien
Secured Parties or the Third Lien Collateral Agent or any Third Lien Secured
Parties, and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of the Second Lien Collateral Agent or any Second Lien Secured
Parties, or the Third Lien Collateral Agent or any Third Lien Secured Parties is
affected, impaired or extinguished thereby) do any one or more of the following:
(i)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any First Lien Collateral or guaranty
thereof or any liability of any Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
First Lien Obligations, without any restriction as to the amount (subject to
Section 5.3(a) hereof) tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by the First Lien Collateral Agent or any of the First Lien Secured
Parties, the First Lien Obligations or any of the First Lien Financing
Documents; provided that any such increase in the First Lien Obligations shall
not increase the sum of the Indebtedness for borrowed money constituting
principal under the First Lien Financing Documents and the face amount of any
letters of credit issued under any First Lien Loan Agreement to an amount in
excess of the First Lien Cap Amount;
(ii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the First Lien Collateral
or any liability of any Grantor to the First Lien Secured Parties or the First
Lien Collateral Agent, or any liability incurred directly or indirectly in
respect thereof;
(iii)    settle or compromise any First Lien Obligation or any other liability
of any Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the First Lien Obligations) in any manner
or order; and
(iv)    exercise or delay in or refrain from exercising any right or remedy
against any Grantor or any security or any other Person, elect any remedy and
otherwise deal freely with the Grantors or any First Lien Collateral and any
security and any guarantor or any liability of any Grantor to the First Lien

71

--------------------------------------------------------------------------------



Secured Parties or any liability incurred directly or indirectly in respect
thereof.
(c)    Except as otherwise provided herein, the Second Lien Collateral Agent, on
behalf of itself and the Second Lien Secured Parties, and the Third Lien
Collateral Agent, on behalf of itself and the Third Lien Secured Parties, each
also agree that the First Lien Secured Parties shall have no liability to the
Second Lien Collateral Agent or any Second Lien Secured Parties, or to the Third
Lien Collateral Agent or any Third Lien Secured Parties, and the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties, and
the Third Lien Collateral Agent, on behalf of itself and the Third Lien Secured
Parties, each hereby waives any claim or defense against any First Lien Secured
Party or the First Lien Collateral Agent arising out of any and all actions
which the First Lien Secured Parties or the First Lien Collateral Agent may take
or permit or omit to take with respect to:
(i)    the First Lien Financing Documents (other than this Agreement);
(ii)    the collection of the First Lien Obligations; or
(iii)    the foreclosure upon, or sale, liquidation or other Disposition of, any
First Lien Collateral, other than the obligation to conduct any sale in a
commercially reasonable manner.
The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Secured Parties, and the Third Lien Collateral Agent, on behalf of itself and
the Third Lien Secured Parties, agrees that the First Lien Secured Parties have
no duty to them in respect of the maintenance or preservation of the First Lien
Collateral, the First Lien Obligations or otherwise.
(d)    Until the Discharge of First Lien Obligations, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties, and the Third
Lien Collateral Agent, on behalf of itself and the Third Lien Secured Parties,
each hereby waives and agrees not to assert, to the fullest extent permitted by
law, any right to demand, request, plead or otherwise assert or otherwise claim
the benefit of, any marshalling, appraisal, valuation or other similar right
that may otherwise be available under applicable law with respect to the
Collateral or any other similar rights a junior secured creditor may have with
respect to the Collateral under applicable law.
(e)    The foregoing provisions of this Section 7.3 shall apply, mutatis
mutandis, as between the Second Lien Collateral Agent and Second Lien Secured
Parties, on the one hand, and the Third Lien Collateral Agent and Third Lien
Secured Parties, on the other.
Section 7.4    Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Secured Parties, the Second Lien Secured Parties
and the Third Lien Secured Parties, respectively, hereunder shall remain in full
force and effect irrespective of:
(a)    any lack of validity or enforceability of any First Lien Financing

72

--------------------------------------------------------------------------------



Documents, any Second Lien Financing Documents, and Third Lien Financing
Documents or the perfection or attachment of any liens thereunder;
(b)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner or place of payment of, or in any other terms of, all or any of
the First Lien Obligations, Second Lien Obligations or Third Lien Obligations,
or any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
First Lien Financing Document, any Second Lien Financing Document, or any Third
Lien Financing Document;
(c)    except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations, the Second
Lien Obligations or the Third Lien Obligations, or any guaranty thereof;
(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of any Grantor; or
(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the First Lien
Collateral Agent, the First Lien Obligations, any First Lien Secured Party, the
Second Lien Collateral Agent, the Second Lien Obligations or any Second Lien
Secured Party, or the Third Lien Collateral Agent, the Third Lien Obligations or
any Third Lien Secured Party, in each case in respect of this Agreement.
ARTICLE VIII.    

MATTERS RELATING TO THE SECOND LIEN COLLATERAL AGENT
The following provisions in this Article VIII are between and among the Second
Lien Secured Parties and shall not bind or otherwise affect, or be enforceable
by, any First Lien Secured Party or any Third Lien Secured Party. Each of the
Grantors hereby specifically acknowledges, and agrees to be bound by, the
provisions of Sections 8.22 and 8.23.
Section 8.1    Appointment of Second Lien Collateral Agent; Rights and
Immunities of Second Lien Collateral Agent. Each of the Second Lien Trustee, on
behalf of each Second Lien Note Secured Party, and each Additional Second Lien
Representative, on behalf of each Additional Second Lien Secured Party
represented by it, hereby appoints U.S. Bank National Association as the
collateral agent under and for purposes of each of the Second Lien Security
Documents and as the Second Lien Collateral Agent under and for purposes of this
Agreement, and each of the Second Lien Trustee, on behalf of each Second Lien
Note Secured Party, and each Additional Second Lien Representative, on behalf of
each Additional Second Lien Secured Party represented by it, hereby authorizes
U.S. Bank National Association, as the collateral agent under and for purposes
of each of the Second Lien Security Documents and as the Second Lien

73

--------------------------------------------------------------------------------



Collateral Agent under and for purposes of this Agreement, to take such actions
on its behalf under the provisions of the Second Lien Security Documents and
this Agreement and to exercise such powers and perform such duties as are
expressly delegated to the Second Lien Collateral Agent by the terms of the
Second Lien Security Documents and this Agreement, together with such other
powers as are reasonably incidental thereto. Each of the Second Lien Trustee, on
behalf of each Second Lien Note Secured Party, each Additional Second Lien
Representative, on behalf of each Additional Second Lien Secured Party
represented by it, and each Second Lien Secured Party hereby agrees that the
Second Lien Collateral Agent will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Second Lien Financing Documents. The
agreements in this Section 8.1 shall survive the repayment of the Second Lien
Obligations and all other amounts payable hereunder, under the Second Lien Note
Documents and under the Additional Second Lien Financing Documents and the
removal or resignation of the Second Lien Collateral Agent pursuant to the
applicable provisions of this Agreement.
Section 8.2    Undertaking of the Second Lien Collateral Agent. (a)  Subject to,
and in accordance with, this Agreement and the Second Lien Security Documents,
the Second Lien Collateral Agent will, for the benefit solely and exclusively of
the present and future Second Lien Secured Parties:
(i)    deliver and receive notices pursuant to this Agreement and the Second
Lien Security Documents;
(ii)    remit as provided in Section 4.1(b) and Section 8.24 all cash proceeds,
cash equivalents and other distributions of or in respect of Collateral received
by it from the collection, foreclosure or enforcement of its interest in the
Collateral under this Agreement and the Second Lien Security Documents or any of
its other interests, rights, powers or remedies;
(iii)    execute and deliver amendments to this Agreement and the Second Lien
Security Documents as from time to time authorized pursuant to Sections 5.7 and
10.4, subject to Section 8.8;
(iv)    release any Lien granted to it by any Second Lien Security Document upon
any Collateral if and as required by Section 5.1, Section 11.06 of the Second
Lien Indenture and the corresponding section (if any) of any Additional Second
Lien Financing Document; and
(v)    execute and deliver any SNDA if and as required by Section 11.06 of the
Second Lien Indenture and the corresponding section (if any) of any Additional
Second Lien Financing Document.
(b)    Each Second Lien Secured Party acknowledges and consents to the
undertaking of the Second Lien Collateral Agent set forth in Section 8.2(a) and
agrees to such provisions and to each of the other provisions of this Agreement
applicable to the Second Lien

74

--------------------------------------------------------------------------------



Collateral Agent.
Section 8.3    Powers of the Second Lien Collateral Agent. (a) Each Second Lien
Secured Party hereby irrevocably authorizes and empowers the Second Lien
Collateral Agent to enter into and perform its obligations and protect, perfect,
exercise and enforce its interest, rights, powers and remedies under the Second
Lien Security Documents and applicable law and in equity and to act as set forth
in this Agreement or as requested in any lawful directions given to it from time
to time in respect of any matter by a written direction of the Required Second
Lien Secured Parties.
(b)    None of the Second Lien Trustee, any Additional Second Lien
Representative or any Second Lien Secured Party have any liability whatsoever
for any act or omission of the Second Lien Collateral Agent.
(c)    None of the Second Lien Collateral Agent, the Second Lien Trustee or any
Additional Second Lien Representative shall be required to qualify in any
jurisdiction in which it is not presently qualified to perform its obligations
hereunder and under the Second Lien Financing Documents.
(d)    The Second Lien Collateral Agent shall not be responsible for (i)
perfecting or maintaining the lien of the Second Lien Security Documents, (ii)
the filing, recording or continuing of any document, notice, instrument or
financing statement in any public office, or (iii) providing or maintaining
insurance on or the payment of taxes with respect to any of the Second Lien
Collateral.
Section 8.4    Documents and Communications. The Second Lien Collateral Agent
will permit each Second Lien Secured Party, upon reasonable written notice from
time to time, to inspect and copy, at the cost and expense of the party
requesting such copies, any and all Second Lien Security Documents and other
documents, notices, certificates, instructions or communications received by the
Second Lien Collateral Agent in its capacity as such.
Section 8.5    For Sole and Exclusive Benefit of Second Lien Secured Parties.
The Second Lien Collateral Agent will accept, hold, administer and enforce all
Liens granted to it, for the benefit of the Second Lien Secured Parties, on the
Collateral at any time transferred or delivered to it and all other interests,
rights, powers and remedies at any time granted to or enforceable by the Second
Lien Collateral Agent, solely and exclusively for the benefit of the present and
future Second Lien Secured Parties, and will distribute all proceeds received by
it in realization thereon or from enforcement thereof solely and exclusively
pursuant to the provisions of Sections 4.1(b) and 8.24.
Section 8.6    No Implied Duty. The Second Lien Collateral Agent will be
afforded all the protections and indemnities afforded to the Second Lien Trustee
under the Second Lien Indenture. The Second Lien Collateral Agent will not be
required to take any action hereunder that is contrary to applicable law or any
provision of this Agreement.

75

--------------------------------------------------------------------------------



Section 8.7    Appointment of Agents and Advisors. The Second Lien Collateral
Agent may execute any of the trusts or powers hereunder or perform any duties
hereunder either directly or by or through agents, attorneys, accountants,
appraisers or other experts or advisors selected by it in good faith as it may
reasonably require and will not be responsible for any misconduct or negligence
on the part of any of them.
Section 8.8    Other Agreements. The Second Lien Collateral Agent has accepted
and is bound by the Second Lien Security Documents executed by the Second Lien
Collateral Agent as of the date of this Agreement and, as directed in writing by
the Required Second Lien Secured Parties, the Second Lien Collateral Agent shall
execute additional Second Lien Security Documents delivered to it after the date
of this Agreement and amendments thereto; provided, however, that such
additional Second Lien Security Documents do not adversely affect the rights,
privileges, benefits and immunities of the Second Lien Collateral Agent. The
Second Lien Collateral Agent will not otherwise be bound by, or be held
obligated by, the provisions of any credit agreement, indenture or other
agreement governing Second Lien Obligations (other than this Agreement and the
Second Lien Financing Documents); provided, further, that the Second Lien
Collateral Agent shall be permitted (but not obligated except as otherwise set
forth in this Agreement or the Second Lien Financing Documents) to execute
amendments hereto and to the Second Lien Security Documents executed as of the
date of this Agreement, and such additional Second Lien Security Documents and
amendments thereto, in each case without the consent of the Required Second Lien
Secured Parties, to the extent set forth in Section 10.4 or the Second Lien
Financing Documents.
Section 8.9    Solicitation of Instructions. (a) Notwithstanding anything to the
contrary herein, the Second Lien Collateral Agent may at any time, including any
circumstance in which the Second Lien Collateral Agent is required to exercise
discretion, approve documentation or any other matter, or take any other action
under this Agreement or any other Second Lien Security Document, solicit written
confirmatory instructions, in the form of a written direction of the Required
Second Lien Secured Parties, an Officers’ Certificate, an opinion of counsel or
an order of a court of competent jurisdiction, as to any action that it may be
requested or required to take, or that it may propose to take, in the
performance of any of its obligations under this Agreement; provided, that, with
respect to the release of any Second Lien Collateral, the Second Lien Collateral
Agent may only request the instructions specified in Section 5.1 of this
Agreement, Section 11.06 of the Second Lien Indenture and the corresponding
section (if any) of any Additional Second Lien Financing Document with respect
to any actions required hereof or thereof with respect to the release of such
Second Lien Collateral. The Second Lien Collateral Agent shall in all cases be
protected in acting in accordance with the direction of the Required Second Lien
Secured Parties.
(b)    No written direction given to the Second Lien Collateral Agent by the
Required Second Lien Secured Parties that in the sole judgment of the Second
Lien Collateral Agent imposes, purports to impose or might reasonably be
expected to impose upon the Second Lien Collateral Agent any obligation or
liability not set forth in or arising under this Agreement or the Second Lien
Security Documents will be binding upon the Second Lien Collateral Agent

76

--------------------------------------------------------------------------------



unless the Second Lien Collateral Agent elects, at its sole option, to accept
such direction.
Section 8.10    Limitation of Liability. The Second Lien Collateral Agent will
not be responsible or liable for any action taken or omitted to be taken by it
hereunder to any party, including any Second Lien Secured Party, except for its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction.
Section 8.11    Documents in Satisfactory Form. The Second Lien Collateral Agent
will be entitled to require that all agreements, certificates, opinions,
instruments and other documents at any time submitted to it, including those
expressly provided for in this Agreement, be delivered to it in a form and with
substantive provisions reasonably satisfactory to it.
Section 8.12    Entitled to Rely. The Second Lien Collateral Agent may seek and
rely upon, and shall be fully protected in relying upon, any judicial order or
judgment, upon any advice, opinion or statement of legal counsel, independent
consultants and other experts selected by it in good faith and upon any
certification, instruction, notice or other writing delivered to it by any
Grantor in compliance with the provisions of this Agreement or delivered to it
by the Second Lien Trustee or any Additional Second Lien Representative as to
the holders of Second Lien Obligations for whom it acts, without being required
to determine the authenticity thereof or the correctness of any fact stated
therein or the propriety or validity of service thereof. The Second Lien
Collateral Agent may act in reliance upon any instrument comporting with the
provisions of this Agreement or any signature reasonably believed by it to be
genuine and may assume that any Person purporting to give notice or receipt or
advice or make any statement or execute any document in connection with the
provisions hereof has been duly authorized to do so. To the extent an Officers’
Certificate or opinion of counsel is required or permitted under this Agreement
to be delivered to the Second Lien Collateral Agent in respect of any matter,
the Second Lien Collateral Agent may rely conclusively on such Officers’
Certificate or opinion of counsel as to such matter and such Officers’
Certificate or opinion of counsel shall be full warranty and protection to the
Second Lien Collateral Agent for any action taken, suffered or omitted by it
under the provisions of this Agreement.
Section 8.13    Second Lien Debt Default. The Second Lien Collateral Agent will
not be required to inquire as to the occurrence or absence of any Second Lien
Debt Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Second Lien Debt Default unless and until
it is directed in writing by a request of the Required Second Lien Secured
Parties.
Section 8.14    Actions by Second Lien Collateral Agent. As to any matter not
expressly provided for by this Agreement, the Second Lien Collateral Agent will
act or refrain from acting as directed in writing by a request of the Required
Second Lien Secured Parties and will be fully protected if it does so, and any
action taken, suffered or omitted pursuant hereto or thereto shall be binding on
the holders of Second Lien Obligations.
Section 8.15    Security or Indemnity in Favor of Second Lien Collateral Agent.
The

77

--------------------------------------------------------------------------------



Second Lien Collateral Agent will not be required to advance or expend any funds
or otherwise incur any financial liability in the performance of its duties or
the exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.
Section 8.16    Rights of Second Lien Collateral Agent. As among the Second Lien
Secured Parties, in the event of any conflict between any terms and provisions
set forth in this Agreement and those set forth in any Second Lien Security
Document, the terms and provisions of this Agreement shall supersede and control
the terms and provisions of such Second Lien Security Document. In the event
there is any bona fide, good faith disagreement between the other parties to
this Agreement or any of the Second Lien Security Documents resulting in adverse
claims being made in connection with Collateral held by the Second Lien
Collateral Agent and the terms of this Agreement or any of the Second Lien
Security Documents do not unambiguously mandate the action the Second Lien
Collateral Agent is to take or not to take in connection therewith under the
circumstances then existing, or the Second Lien Collateral Agent is in doubt as
to what action it is required to take or not to take hereunder or under the
Second Lien Security Documents, it will be entitled to refrain from taking any
action (and will incur no liability for doing so) until directed otherwise in
writing by a request of the Required Second Lien Secured Parties or by order of
a court of competent jurisdiction.
Section 8.17    No Reliance on Second Lien Collateral Agent. Each of the Second
Lien Trustee, on behalf of itself and each other Second Lien Note Secured Party,
and each Additional Second Lien Representative, on behalf of itself and each
other Additional Second Lien Secured Party represented by it, acknowledges that
it has, independently and without reliance upon the Second Lien Collateral Agent
or any other Second Lien Secured Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Second Lien Note Documents
or Additional Second Lien Financing Documents, as applicable, to which it is a
party. Each of the Second Lien Trustee, on behalf of itself and each other
Second Lien Note Secured Party, and each Additional Second Lien Representative,
on behalf of itself and each other Additional Second Lien Secured Party
represented by it, also acknowledges that it will, independently and without
reliance upon the Second Lien Collateral Agent or any other Second Lien Secured
Party and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement or any other Second Lien Note Document
or Additional Second Lien Financing Document, as applicable, to which it is a
party, any related agreement or any document furnished hereunder or thereunder.
Section 8.18    Voting; Amendments of Second Lien Note Documents and Additional
Second Lien Financing Documents. (a) In connection with any matter under this
Agreement or the Second Lien Security Documents requiring a vote of holders of
Second Lien Obligations, each series of Second Lien Obligations will cast its
votes in accordance with the Second Lien Note Documents or the Additional Second
Lien Financing Documents, as applicable, governing such series of Second Lien
Obligations and as contemplated by the definition of Required

78

--------------------------------------------------------------------------------



Second Lien Secured Parties hereunder. Following and in accordance with the
outcome of the applicable vote under its Second Lien Note Documents and each
series of Additional Second Lien Financing Documents, as applicable, the Debt
Representative of each series of Second Lien Obligations will cast all of its
votes as a block in respect of any vote under this Agreement. Any direction in
writing delivered to the Second Lien Collateral Agent by or with the written
consent of the Required Second Lien Secured Parties (a) shall set forth the
aggregate amount of Second Lien Obligations owed by the Grantors to the Second
Lien Secured Parties represented by each Debt Representative under the Second
Lien Note Documents or the applicable Additional Second Lien Financing
Documents, as the case may be, calculated as of the date of determination and in
accordance with the definition of Required Second Lien Secured Parties
hereunder, and (b) shall be binding upon all of the Second Lien Secured Parties,
unless the matter which is the subject of the applicable vote requires pursuant
to the terms hereof the consent of all Second Lien Secured Parties.
(b)    The Second Lien Collateral Agent will deliver a copy of each amendment,
supplement or other modification to this Agreement and the Second Lien Security
Documents to the Second Lien Trustee and each Additional Second Lien
Representative upon request.
(c)    Notwithstanding anything to the contrary set forth in this Agreement, in
any Second Lien Note Document or in any Additional Second Lien Financing
Document, no amendment, restatement, supplement, waiver or other modification of
this Agreement or the Security Documents that reduces, impairs or adversely
affects the right of any holder of Second Lien Obligations:
(i)    to vote its Second Lien Obligations as to any matter described as subject
to a vote of Required Second Lien Secured Parties (or which amends the
provisions of this clause (c) or the definition of “Required Second Lien Secured
Parties”, “Second Lien Obligations” or “Second Lien Secured Parties”);
(ii)    to share in the Collateral on an equal and ratable basis (including to
share in the application of proceeds and other amounts as described in and
contemplated by Sections 4.1 and 8.24);
(iii)    with respect to the order of application (or that has the effect of
decreasing the amount) of any payments under Section 4.1 or Section 8.24; or
(iv)    to require that Liens on all of the Collateral securing Second Lien
Obligations be released only as set forth in the provisions described in
Section 5.1;
will become effective without the consent of the requisite percentage or number
of holders of each series of Second Lien Obligations under the Second Lien Note
Documents or the applicable Additional Second Lien Financing Documents.

79

--------------------------------------------------------------------------------



Section 8.19    Resignation or Removal of Second Lien Collateral Agent. Subject
to the appointment of a successor Second Lien Collateral Agent as provided in
Section 8.20 and the acceptance of such appointment by the successor Second Lien
Collateral Agent:
(a)    the Second Lien Collateral Agent may resign at any time by giving not
less than 30 days’ notice of resignation to each Debt Representative, each
Applicable Authorized Collateral Agent and the Authority;
(b)    the Second Lien Collateral Agent may be removed at any time, with or
without cause, by a written direction of the Required Second Lien Secured
Parties; and
(c)    the Authority may remove the Second Lien Collateral Agent if:
(i)    the Second Lien Collateral Agent is adjudged bankrupt or insolvent;
(ii)    a receiver, custodian or other public officer takes charge of the Second
Lien Collateral Agent or its property; or
(iii)    the Second Lien Collateral Agent becomes incapable of acting.
Section 8.20    Appointment of Successor Second Lien Collateral Agent. Upon any
such resignation or removal, a successor Second Lien Collateral Agent may be
appointed in the manner provided for appointment of a successor Trustee in the
Second Lien Indenture.
Section 8.21    Merger, Conversion or Consolidation of Second Lien Collateral
Agent. Any Person into which the Second Lien Collateral Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Second Lien Collateral Agent
shall be a party, or any Person succeeding to all or substantially all of the
corporate trust business of the Second Lien Collateral Agent shall be the
successor of the Second Lien Collateral Agent pursuant to Section 8.20; provided
that (a) without the execution or filing of any paper with any party hereto or
any further act on the part of any of the parties hereto, except where an
instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding, such Person
satisfies the eligibility requirements for a Trustee specified in the Second
Lien Indenture and (b) promptly after any such merger, conversion, consolidation
or succession, the Second Lien Collateral Agent shall have notified the
Grantors, each Authorized Collateral Agent and each Debt Representative thereof
in writing.
Section 8.22    Compensation; Expenses. The Grantors jointly and severally agree
to pay, promptly upon demand:
(a)    such compensation to the Second Lien Collateral Agent and its agents as
the Grantors and the Second Lien Collateral Agent may agree in writing from time
to time;

80

--------------------------------------------------------------------------------



(b)    all reasonable costs and expenses incurred by the Second Lien Collateral
Agent and its agents in the preparation, execution, delivery, filing,
recordation, administration or enforcement of this Agreement or any Second Lien
Security Document or any consent, amendment, supplement, waiver or other
modification relating hereto or thereto;
(c)    all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Second Lien Collateral Agent or any Debt
Representative in respect of Second Lien Obligations incurred in connection with
the negotiation, preparation, closing, administration, performance or
enforcement of this Agreement and the Second Lien Security Documents or any
consent, amendment, supplement, waiver or other modification relating hereto or
thereto and any other document or matter requested by any Grantor;
(d)    all reasonable costs and expenses incurred by the Second Lien Collateral
Agent and its agents in creating, perfecting, preserving, releasing or enforcing
the Second Lien Collateral Agent’s Liens on the Collateral, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees, and
title insurance premiums;
(e)    all other reasonable costs and expenses incurred by the Second Lien
Collateral Agent and its agents in connection with the negotiation, preparation
and execution of this Agreement, the Second Lien Security Documents and any
consents, amendments, supplements, waivers or other modifications thereto and
the transactions contemplated thereby or the exercise of rights or performance
of obligations by the Second Lien Collateral Agent hereunder and thereunder; and
(f)    after the occurrence of any Second Lien Debt Default, all reasonable
costs and expenses incurred by the Second Lien Collateral Agent, its agents and
any Debt Representative in respect of Second Lien Obligations in connection with
the preservation, collection, foreclosure or enforcement of the Collateral
subject to the Second Lien Security Documents or any interest, right, power or
remedy of the Second Lien Collateral Agent or in connection with the collection
or enforcement of any of the Second Lien Obligations or the proof, protection,
administration or resolution of any claim based upon the Second Lien Obligations
in any Insolvency or Liquidation Proceeding, including all fees and
disbursements of attorneys, accountants, auditors, consultants, appraisers and
other professionals engaged by the Second Lien Collateral Agent, its agents or
the Debt Representatives in respect of the Second Lien Obligations.
The agreements in this Section 8.22 will survive repayment of the Second Lien
Note Obligations and the Additional Second Lien Obligations and the removal or
resignation of the Second Lien Collateral Agent.
Section 8.23    Indemnity. (a) The Grantors jointly and severally agree to
defend, indemnify, pay and hold harmless the Second Lien Collateral Agent, each
Debt Representative in respect of Second Lien Obligations, each Second Lien
Secured Party and each of their respective

81

--------------------------------------------------------------------------------



Affiliates and each and all of the directors, officers, partners, trustees,
employees, attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, a “Second Lien
Indemnitee”) from and against any and all Second Lien Indemnified Liabilities;
provided that no Second Lien Indemnitee will be entitled to indemnification
hereunder with respect to any Second Lien Indemnified Liability to the extent
such Second Lien Indemnified Liability is found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Second Lien Indemnitee.
(b)    All amounts due under this Section 8.23 will be payable upon demand.
(c)    To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 8.23(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Second Lien Indemnified
Liabilities incurred by Second Lien Indemnitees or any of them.
(d)    No Grantor will ever assert any claim against any Second Lien Indemnitee,
on any theory of liability, for any lost profits or special, indirect or
consequential damages or (to the fullest extent a claim for punitive damages may
lawfully be waived) any punitive damages arising out of, in connection with, or
as a result of, this Agreement or any Second Lien Financing Document or any
agreement or instrument or transaction contemplated hereby or relating in any
respect to any Second Lien Indemnified Liability, and each of the Grantors
hereby forever waives, releases and agrees not to sue upon any claim for any
such lost profits or special, indirect, consequential or (to the fullest extent
lawful) punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
(e)    The agreements in this Section 8.23 will survive repayment of the Second
Lien Note Obligations and the Additional Second Lien Obligations and the removal
or resignation of the Second Lien Collateral Agent.
Section 8.24    Application of Proceeds. Subject to the relative lien priorities
and subordination provisions hereof, including, without limitation, Sections
3.1, 4.1 and 4.2, the Second Lien Collateral Agent shall apply the proceeds of
any sale or other Disposition of, or collection or realization on, any Second
Lien Collateral in the following order of priority:
(a)    first, to the Second Lien Collateral Agent for application to the payment
of all then outstanding fees of the Second Lien Collateral Agent and reasonable
and documented costs and expenses incurred by the Second Lien Collateral Agent
in connection with a sale, collection or realization or otherwise in connection
with this Agreement or any of the Second Lien Obligations, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all expenses, liabilities and advances made or incurred by the
Second Lien Collateral Agent in connection therewith or made or incurred
hereunder, under the Second Lien Note Documents or under the Additional Second
Lien Financing Documents for the

82

--------------------------------------------------------------------------------



account of the applicable Grantors and any other reasonable and documented costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder, under the Second Lien Note Documents or under the Additional Second
Lien Financing Document;
(b)    second, to the respective Debt Representatives in respect of Second Lien
Obligations equally and ratably for application to the payment in full of all
outstanding Indebtedness and other Second Lien Obligations (other than Second
Lien Obligations paid pursuant to clause first above) that are then due and
payable to the Second Lien Secured Parties (which shall then be applied or held
by each such Debt Representative in respect of Second Lien Obligations in such
order as may be provided in the applicable Second Lien Financing Documents); and
(c)    third, to the extent of any excess of such proceeds, to the payment to or
upon the order of the Grantors or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.
For the avoidance of doubt, this Section 8.24 is intended solely for the benefit
of, and will only be enforceable as a third party beneficiary by, the Second
Lien Collateral Agent and each present and future holder of Second Lien
Obligations.
ARTICLE IX.    

MATTERS RELATING TO THE THIRD LIEN COLLATERAL AGENT
The following provisions in this Article IX are between and among the Third Lien
Secured Parties and shall not bind or otherwise affect, or be enforceable by,
any First Lien Secured Party or any Second Lien Secured Party. Each of the
Grantors hereby specifically acknowledges, and agrees to be bound by, the
provisions of Sections 9.22 and 9.23.
Section 9.1    Appointment of Third Lien Collateral Agent; Rights and Immunities
of Third Lien Collateral Agent. Each of the Third Lien Trustee, on behalf of
each Third Lien Note Secured Party, and each Additional Third Lien
Representative, on behalf of each Additional Third Lien Secured Party
represented by it, hereby appoints U.S. Bank National Association as the
collateral agent under and for purposes of each of the Third Lien Security
Documents and as the Third Lien Collateral Agent under and for purposes of this
Agreement, and each of the Third Lien Trustee, on behalf of each Third Lien Note
Secured Party, and each Additional Third Lien Representative, on behalf of each
Additional Third Lien Secured Party represented by it, hereby authorizes U.S.
Bank National Association, as the collateral agent under and for purposes of
each of the Third Lien Security Documents and as the Third Lien Collateral Agent
under and for purposes of this Agreement, to take such actions on its behalf
under the provisions of the Third Lien Security Documents and this Agreement and
to exercise such powers and perform such duties as are expressly delegated to
the Third Lien Collateral Agent by the terms of the Third Lien Security
Documents and this Agreement, together with such other powers as are reasonably
incidental thereto. Each of the Third Lien Trustee, on behalf of each Third Lien
Note Secured

83

--------------------------------------------------------------------------------



Party, each Additional Third Lien Representative, on behalf of each Additional
Third Lien Secured Party represented by it, and each Third Lien Secured Party
hereby agrees that the Third Lien Collateral Agent will be entitled to all of
the rights, protections, immunities and indemnities set forth in the Third Lien
Financing Documents. The agreements in this Section 9.1 shall survive the
repayment of the Third Lien Obligations and all other amounts payable hereunder,
under the Third Lien Note Documents and under the Additional Third Lien
Financing Documents and the removal or resignation of the Third Lien Collateral
Agent pursuant to the applicable provisions of this Agreement.
Section 9.2    Undertaking of the Third Lien Collateral Agent. (a)  Subject to,
and in accordance with, this Agreement and the Third Lien Security Documents,
the Third Lien Collateral Agent will, for the benefit solely and exclusively of
the present and future Third Lien Secured Parties:
(i)    deliver and receive notices pursuant to this Agreement and the Third Lien
Security Documents;
(ii)    remit as provided in Section 4.1(b) and Section 9.24 all cash proceeds,
cash equivalents and other distributions of or in respect of Collateral received
by it from the collection, foreclosure or enforcement of its interest in the
Collateral under this Agreement and the Third Lien Security Documents or any of
its other interests, rights, powers or remedies;
(iii)    execute and deliver amendments to this Agreement and the Third Lien
Security Documents as from time to time authorized pursuant to Sections 5.7 and
10.4, subject to Section 9.8;
(iv)    release any Lien granted to it by any Third Lien Security Document upon
any Collateral if and as required by Section 5.1, Section 11.06 of the Third
Lien Indenture and the corresponding section (if any) of any Additional Third
Lien Financing Document; and
(v)    execute and deliver any SNDA if and as required by Section 11.06 of the
Third Lien Indenture and the corresponding section (if any) of any Additional
Third Lien Financing Document.
(b)    Each Third Lien Secured Party acknowledges and consents to the
undertaking of the Third Lien Collateral Agent set forth in Section 9.2(a) and
agrees to such provisions and to each of the other provisions of this Agreement
applicable to the Third Lien Collateral Agent.
Section 9.3    Powers of the Third Lien Collateral Agent. (a) Each Third Lien
Secured Party hereby irrevocably authorizes and empowers the Third Lien
Collateral Agent to enter into and perform its obligations and protect, perfect,
exercise and enforce its interest, rights, powers

84

--------------------------------------------------------------------------------



and remedies under the Third Lien Security Documents and applicable law and in
equity and to act as set forth in this Agreement or as requested in any lawful
directions given to it from time to time in respect of any matter by a written
direction of the Required Third Lien Secured Parties.
(b)    Neither the Third Lien Trustee, any Additional Third Lien Representative
nor any Third Lien Secured Party have any liability whatsoever for any act or
omission of the Third Lien Collateral Agent.
(c)    Neither the Third Lien Collateral Agent, the Third Lien Trustee nor any
Additional Third Lien Representative shall be required to qualify in any
jurisdiction in which it is not presently qualified to perform its obligations
hereunder and under the Third Lien Financing Documents.
(d)    The Third Lien Collateral Agent shall not be responsible for (i)
perfecting or maintaining the lien of the Third Lien Security Documents, (ii)
the filing, recording or continuing of any document, notice, instrument or
financing statement in any public office, or (iii) providing or maintaining
insurance on or the payment of taxes with respect to any of the Third Lien
Collateral.
Section 9.4    Documents and Communications. The Third Lien Collateral Agent
will permit each Third Lien Secured Party, upon reasonable written notice from
time to time, to inspect and copy, at the cost and expense of the party
requesting such copies, any and all Third Lien Security Documents and other
documents, notices, certificates, instructions or communications received by the
Third Lien Collateral Agent in its capacity as such.
Section 9.5    For Sole and Exclusive Benefit of Third Lien Secured Parties. The
Third Lien Collateral Agent will accept, hold, administer and enforce all Liens
granted to it, for the benefit of the Third Lien Secured Parties, on the
Collateral at any time transferred or delivered to it and all other interests,
rights, powers and remedies at any time granted to or enforceable by the Third
Lien Collateral Agent, solely and exclusively for the benefit of the present and
future Third Lien Secured Parties, and will distribute all proceeds received by
it in realization thereon or from enforcement thereof solely and exclusively
pursuant to the provisions of Sections 4.1(b) and 9.24.
Section 9.6    No Implied Duty. The Third Lien Collateral Agent will be afforded
all the protections and indemnities afforded to the Third Lien Trustee under the
Third Lien Indenture. The Third Lien Collateral Agent will not be required to
take any action hereunder that is contrary to applicable law or any provision of
this Agreement.
Section 9.7    Appointment of Agents and Advisors. The Third Lien Collateral
Agent may execute any of the trusts or powers hereunder or perform any duties
hereunder either directly or by or through agents, attorneys, accountants,
appraisers or other experts or advisors selected by it in good faith as it may
reasonably require and will not be responsible for any misconduct or negligence
on the part of any of them.

85

--------------------------------------------------------------------------------



Section 9.8    Other Agreements. The Third Lien Collateral Agent has accepted
and is bound by the Third Lien Security Documents executed by the Third Lien
Collateral Agent as of the date of this Agreement and, as directed in writing by
the Required Third Lien Secured Parties, the Third Lien Collateral Agent shall
execute additional Third Lien Security Documents delivered to it after the date
of this Agreement and amendments thereto; provided, however, that such
additional Third Lien Security Documents do not adversely affect the rights,
privileges, benefits and immunities of the Third Lien Collateral Agent. The
Third Lien Collateral Agent will not otherwise be bound by, or be held obligated
by, the provisions of any credit agreement, indenture or other agreement
governing Third Lien Obligations (other than this Agreement and the Third Lien
Financing Documents); provided, further, that the Third Lien Collateral Agent
shall be permitted (but not obligated except as otherwise set forth in this
Agreement or any Third Lien Financing Document) to execute amendments hereto and
to the Third Lien Security Documents executed as of the date of this Agreement,
and such additional Third Lien Security Documents and amendments thereto, in
each case without the consent of the Required Third Lien Secured Parties, to the
extent set forth in Section 10.4 or any Third Lien Financing Document.
Section 9.9    Solicitation of Instructions. (a) Notwithstanding anything to the
contrary herein, the Third Lien Collateral Agent may at any time, including any
circumstance in which the Third Lien Collateral Agent is required to exercise
discretion, approve documentation or any other matter, or take any other action
under this Agreement or any other Third Lien Security Document, solicit written
confirmatory instructions, in the form of a written direction of the Required
Third Lien Secured Parties, an Officers’ Certificate, an opinion of counsel or
an order of a court of competent jurisdiction, as to any action that it may be
requested or required to take, or that it may propose to take, in the
performance of any of its obligations under this Agreement; provided, that, with
respect to the release of any Third Lien Collateral, the Third Lien Collateral
Agent may only request the instructions specified in Section 5.1 of this
Agreement, Section 11.06 of the Third Lien Indenture and the corresponding
section (if any) of any Additional Third Lien Financing Document with respect to
any actions required hereof or thereof with respect to the release of such Third
Lien Collateral. The Third Lien Collateral Agent shall in all cases be protected
in acting in accordance with the direction of the Required Third Lien Secured
Parties.
(b)    No written direction given to the Third Lien Collateral Agent by the
Required Third Lien Secured Parties that in the sole judgment of the Third Lien
Collateral Agent imposes, purports to impose or might reasonably be expected to
impose upon the Third Lien Collateral Agent any obligation or liability not set
forth in or arising under this Agreement or the Third Lien Security Documents
will be binding upon the Third Lien Collateral Agent unless the Third Lien
Collateral Agent elects, at its sole option, to accept such direction.
Section 9.10    Limitation of Liability. The Third Lien Collateral Agent will
not be responsible or liable for any action taken or omitted to be taken by it
hereunder to any party, including any Third Lien Secured Party, except for its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction.
Section 9.11    Documents in Satisfactory Form. The Third Lien Collateral Agent
will be

86

--------------------------------------------------------------------------------



entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.
Section 9.12    Entitled to Rely. The Third Lien Collateral Agent may seek and
rely upon, and shall be fully protected in relying upon, any judicial order or
judgment, upon any advice, opinion or statement of legal counsel, independent
consultants and other experts selected by it in good faith and upon any
certification, instruction, notice or other writing delivered to it by any
Grantor in compliance with the provisions of this Agreement or delivered to it
by the Third Lien Trustee or any Additional Third Lien Representative as to the
holders of Third Lien Obligations for whom it acts, without being required to
determine the authenticity thereof or the correctness of any fact stated therein
or the propriety or validity of service thereof. The Third Lien Collateral Agent
may act in reliance upon any instrument comporting with the provisions of this
Agreement or any signature reasonably believed by it to be genuine and may
assume that any Person purporting to give notice or receipt or advice or make
any statement or execute any document in connection with the provisions hereof
has been duly authorized to do so. To the extent an Officers’ Certificate or
opinion of counsel is required or permitted under this Agreement to be delivered
to the Third Lien Collateral Agent in respect of any matter, the Third Lien
Collateral Agent may rely conclusively on such Officers’ Certificate or opinion
of counsel as to such matter and such Officers’ Certificate or opinion of
counsel shall be full warranty and protection to the Third Lien Collateral Agent
for any action taken, suffered or omitted by it under the provisions of this
Agreement.
Section 9.13    Third Lien Debt Default. The Third Lien Collateral Agent will
not be required to inquire as to the occurrence or absence of any Third Lien
Debt Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Third Lien Debt Default unless and until
it is directed in writing by a request of the Required Third Lien Secured
Parties.
Section 9.14    Actions by Third Lien Collateral Agent. As to any matter not
expressly provided for by this Agreement, the Third Lien Collateral Agent will
act or refrain from acting as directed in writing by a request of the Required
Third Lien Secured Parties and will be fully protected if it does so, and any
action taken, suffered or omitted pursuant hereto or thereto shall be binding on
the holders of Third Lien Obligations.
Section 9.15    Security or Indemnity in Favor of Third Lien Collateral Agent.
The Third Lien Collateral Agent will not be required to advance or expend any
funds or otherwise incur any financial liability in the performance of its
duties or the exercise of its powers or rights hereunder unless it has been
provided with security or indemnity reasonably satisfactory to it against any
and all liability or expense which may be incurred by it by reason of taking or
continuing to take such action.
Section 9.16    Rights of Third Lien Collateral Agent. As among the Third Lien
Secured Parties, in the event of any conflict between any terms and provisions
set forth in this Agreement

87

--------------------------------------------------------------------------------



and those set forth in any Third Lien Security Document, the terms and
provisions of this Agreement shall supersede and control the terms and
provisions of such Third Lien Security Document. In the event there is any bona
fide, good faith disagreement between the other parties to this Agreement or any
of the Third Lien Security Documents resulting in adverse claims being made in
connection with Collateral held by the Third Lien Collateral Agent and the terms
of this Agreement or any of the Third Lien Security Documents do not
unambiguously mandate the action the Third Lien Collateral Agent is to take or
not to take in connection therewith under the circumstances then existing, or
the Third Lien Collateral Agent is in doubt as to what action it is required to
take or not to take hereunder or under the Third Lien Security Documents, it
will be entitled to refrain from taking any action (and will incur no liability
for doing so) until directed otherwise in writing by a request of the Required
Third Lien Secured Parties or by order of a court of competent jurisdiction.
Section 9.17    No Reliance on Third Lien Collateral Agent. Each of the Third
Lien Trustee, on behalf of itself and each other Third Lien Note Secured Party,
and each Additional Third Lien Representative, on behalf of itself and each
other Additional Third Lien Secured Party represented by it, acknowledges that
it has, independently and without reliance upon the Third Lien Collateral Agent
or any other Third Lien Secured Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Third Lien Note Documents or
Additional Third Lien Financing Documents, as applicable, to which it is a
party. Each of the Third Lien Trustee, on behalf of itself and each other Third
Lien Note Secured Party, and each Additional Third Lien Representative, on
behalf of itself and each other Additional Third Lien Secured Party represented
by it, also acknowledges that it will, independently and without reliance upon
the Third Lien Collateral Agent or any other Third Lien Secured Party and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Third Lien Note Document or
Additional Third Lien Financing Document, as applicable, to which it is a party,
any related agreement or any document furnished hereunder or thereunder.
Section 9.18    Voting; Amendments of Third Lien Note Documents and Additional
Third Lien Financing Documents. (a) In connection with any matter under this
Agreement or the Third Lien Security Documents requiring a vote of holders of
Third Lien Obligations, each series of Third Lien Obligations will cast its
votes in accordance with the Third Lien Note Documents or the Additional Third
Lien Financing Documents, as applicable, governing such series of Third Lien
Obligations and as contemplated by the definition of Required Third Lien Secured
Parties hereunder. Following and in accordance with the outcome of the
applicable vote under its Third Lien Note Documents and each series of
Additional Third Lien Financing Documents, as applicable, the Debt
Representative of each series of Third Lien Obligations will cast all of its
votes as a block in respect of any vote under this Agreement. Any direction in
writing delivered to the Third Lien Collateral Agent by or with the written
consent of the Required Third Lien Secured Parties (a) shall set forth the
aggregate amount of Third Lien Obligations owed by the Grantors to the Third
Lien Secured Parties represented by each Debt Representative under the Third
Lien Note Documents or the applicable Additional Third Lien Financing Documents,
as the case may be, calculated as of the date of determination and in accordance
with the definition

88

--------------------------------------------------------------------------------



of Required Third Lien Secured Parties hereunder, and (b) shall be binding upon
all of the Third Lien Secured Parties, unless the matter which is the subject of
the applicable vote requires pursuant to the terms hereof the consent of all
Third Lien Secured Parties.
(b)    The Third Lien Collateral Agent will deliver a copy of each amendment,
supplement or other modification to this Agreement and the Third Lien Security
Documents to the Third Lien Trustee and each Additional Third Lien
Representative upon request.
(c)    Notwithstanding anything to the contrary set forth in this Agreement, in
any Third Lien Note Document or in any Additional Third Lien Financing Document,
no amendment, restatement, supplement, waiver or other modification of this
Agreement or the Security Documents that reduces, impairs or adversely affects
the right of any holder of Third Lien Obligations:
(i)    to vote its Third Lien Obligations as to any matter described as subject
to a vote of Required Third Lien Secured Parties (or which amends the provisions
of this clause (c) or the definition of “Required Third Lien Secured Parties”,
“Third Lien Obligations” or “Third Lien Secured Parties”);
(ii)    to share in the Collateral on an equal and ratable basis (including to
share in the application of proceeds and other amounts as described in and
contemplated by Sections 4.1 and 9.24);
(iii)    with respect to the order of application (or that has the effect of
decreasing the amount) of any payments under Section 4.1 or Section 9.24; or
(iv)    to require that Liens on all of the Collateral securing Third Lien
Obligations be released only as set forth in the provisions described in
Section 5.1;
will become effective without the consent of the requisite percentage or number
of holders of each series of Third Lien Obligations under the Third Lien Note
Documents or the applicable Additional Third Lien Financing Documents.
Section 9.19    Resignation or Removal of Third Lien Collateral Agent. Subject
to the appointment of a successor Third Lien Collateral Agent as provided in
Section 9.20 and the acceptance of such appointment by the successor Third Lien
Collateral Agent:
(a)    the Third Lien Collateral Agent may resign at any time by giving not less
than 30 days’ notice of resignation to each Debt Representative, each Authorized
Collateral Agent and the Authority;
(b)    the Third Lien Collateral Agent may be removed at any time, with or
without cause, by a written direction of the Required Third Lien Secured
Parties; and

89

--------------------------------------------------------------------------------



(c)    the Authority may remove the Third Lien Collateral Agent if:
(i)    the Third Lien Collateral Agent is adjudged bankrupt or insolvent;
(ii)    a receiver, custodian or other public officer takes charge of the Third
Lien Collateral Agent or its property; or
(iii)    the Third Lien Collateral Agent becomes incapable of acting.
Section 9.20    Appointment of Successor Third Lien Collateral Agent. Upon any
such resignation or removal, a successor Third Lien Collateral Agent may be
appointed in the manner provided for appointment of a successor Trustee in the
Third Lien Indenture.
Section 9.21    Merger, Conversion or Consolidation of Third Lien Collateral
Agent. Any Person into which the Third Lien Collateral Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Third Lien Collateral Agent
shall be a party, or any Person succeeding to all or substantially all of the
corporate trust business of the Third Lien Collateral Agent shall be the
successor of the Third Lien Collateral Agent pursuant to Section 9.20; provided
that (a) without the execution or filing of any paper with any party hereto or
any further act on the part of any of the parties hereto, except where an
instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding, such Person
satisfies the eligibility requirements for a Trustee specified in the Third Lien
Indenture and (b) promptly after any such merger, conversion, consolidation or
succession, the Third Lien Collateral Agent shall have notified the Grantors,
each Authorized Collateral Agent and each Debt Representative thereof in
writing.
Section 9.22    Compensation; Expenses. The Grantors jointly and severally agree
to pay, promptly upon demand:
(a)    such compensation to the Third Lien Collateral Agent and its agents as
the Grantors and the Third Lien Collateral Agent may agree in writing from time
to time;
(b)    all reasonable costs and expenses incurred by the Third Lien Collateral
Agent and its agents in the preparation, execution, delivery, filing,
recordation, administration or enforcement of this Agreement or any Third Lien
Security Document or any consent, amendment, supplement, waiver or other
modification relating hereto or thereto;
(c)    all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Third Lien Collateral Agent or any Debt Representative
in respect of Third Lien Obligations incurred in connection with the
negotiation, preparation, closing, administration, performance or enforcement of
this Agreement and the Third Lien Security Documents or any consent, amendment,
supplement, waiver or other modification relating hereto or thereto and any

90

--------------------------------------------------------------------------------



other document or matter requested by any Grantor;
(d)    all reasonable costs and expenses incurred by the Third Lien Collateral
Agent and its agents in creating, perfecting, preserving, releasing or enforcing
the Third Lien Collateral Agent’s Liens on the Collateral, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees, and
title insurance premiums;
(e)    all other reasonable costs and expenses incurred by the Third Lien
Collateral Agent and its agents in connection with the negotiation, preparation
and execution of this Agreement, the Third Lien Security Documents and any
consents, amendments, supplements, waivers or other modifications thereto and
the transactions contemplated thereby or the exercise of rights or performance
of obligations by the Third Lien Collateral Agent hereunder and thereunder; and
(f)    after the occurrence of any Third Lien Debt Default, all reasonable costs
and expenses incurred by the Third Lien Collateral Agent, its agents and any
Debt Representative in respect of Third Lien Obligations in connection with the
preservation, collection, foreclosure or enforcement of the Collateral subject
to the Third Lien Security Documents or any interest, right, power or remedy of
the Third Lien Collateral Agent or in connection with the collection or
enforcement of any of the Third Lien Obligations or the proof, protection,
administration or resolution of any claim based upon the Third Lien Obligations
in any Insolvency or Liquidation Proceeding, including all fees and
disbursements of attorneys, accountants, auditors, consultants, appraisers and
other professionals engaged by the Third Lien Collateral Agent, its agents or
the Debt Representatives in respect of Third Lien Obligations.
The agreements in this Section 9.22 will survive repayment of the Third Lien
Note Obligations and the Additional Third Lien Obligations and the removal or
resignation of the Third Lien Collateral Agent.
Section 9.23    Indemnity. (a) The Grantors jointly and severally agree to
defend, indemnify, pay and hold harmless the Third Lien Collateral Agent, each
Debt Representative in respect of Third Lien Obligations, each Third Lien
Secured Party and each of their respective Affiliates and each and all of the
directors, officers, partners, trustees, employees, attorneys and agents, and
(in each case) their respective heirs, representatives, successors and assigns
(each of the foregoing, a “Third Lien Indemnitee”) from and against any and all
Third Lien Indemnified Liabilities; provided that no Third Lien Indemnitee will
be entitled to indemnification hereunder with respect to any Third Lien
Indemnified Liability to the extent such Third Lien Indemnified Liability is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such Third
Lien Indemnitee.
(b)    All amounts due under this Section 9.23 will be payable upon demand.
(c)    To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 9.23(a) may be unenforceable in whole or in part
because they

91

--------------------------------------------------------------------------------



violate any law or public policy, each of the Grantors will contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Third Lien Indemnified Liabilities incurred
by Third Lien Indemnitees or any of them.
(d)    No Grantor will ever assert any claim against any Third Lien Indemnitee,
on any theory of liability, for any lost profits or special, indirect or
consequential damages or (to the fullest extent a claim for punitive damages may
lawfully be waived) any punitive damages arising out of, in connection with, or
as a result of, this Agreement or any Third Lien Financing Document or any
agreement or instrument or transaction contemplated hereby or relating in any
respect to any Third Lien Indemnified Liability, and each of the Grantors hereby
forever waives, releases and agrees not to sue upon any claim for any such lost
profits or special, indirect, consequential or (to the fullest extent lawful)
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
(e)    The agreements in this Section 9.23 will survive repayment of the Third
Lien Note Obligations and the Additional Third Lien Obligations and the removal
or resignation of the Third Lien Collateral Agent.
Section 9.24    Application of Proceeds. Subject to the relative lien priorities
and subordination provisions hereof, including, without limitation, Sections
3.1, 4.1 and 4.2, the Third Lien Collateral Agent shall apply the proceeds of
any sale or other Disposition of, or collection or realization on, any Third
Lien Collateral in the following order of priority:
(a)    first, to the Third Lien Collateral Agent for application to the payment
of all then outstanding fees of the Third Lien Collateral Agent and reasonable
and documented costs and expenses incurred by the Third Lien Collateral Agent in
connection with a sale, collection or realization or otherwise in connection
with this Agreement or any of the Third Lien Obligations, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all expenses, liabilities and advances made or incurred by the
Third Lien Collateral Agent in connection therewith or made or incurred
hereunder, under the Third Lien Note Documents or under the Additional Third
Lien Financing Documents for the account of the applicable Grantors and any
other reasonable and documented costs or expenses incurred in connection with
the exercise of any right or remedy hereunder, under the Third Lien Note
Documents or under the Additional Third Lien Financing Document;
(b)    second, to the respective Debt Representatives in respect of Third Lien
Obligations equally and ratably for application to the payment in full of all
outstanding Indebtedness and other Third Lien Obligations (other than Third Lien
Obligations paid pursuant to clause first above) that are then due and payable
to the Third Lien Secured Parties (which shall then be applied or held by each
such Debt Representative in such order as may be provided in the applicable
Third Lien Financing Documents); and
(c)    third, to the extent of any excess of such proceeds, to the payment to or
upon the order of the Grantors or to whomsoever may be lawfully entitled to
receive the same or

92

--------------------------------------------------------------------------------



as a court of competent jurisdiction may direct.
For the avoidance of doubt, this Section 9.24 is intended solely for the benefit
of, and will only be enforceable as a third party beneficiary by, the Third Lien
Collateral Agent and each present and future holder of Third Lien Obligations.
ARTICLE X.    

MISCELLANEOUS.
Section 10.1    Notice of Event of Default. The First Lien Collateral Agent (for
purposes of this paragraph only, including each collateral agent for each series
of First Lien Obligations) agrees to use reasonable efforts to notify the Second
Lien Collateral Agent and the Third Lien Collateral Agent within ten (10)
Business Days after obtaining actual knowledge of any First Lien Debt Default,
the Second Lien Collateral Agent will use reasonable efforts to notify the First
Lien Collateral Agent and the Third Lien Collateral Agent within ten (10)
Business Days after obtaining actual knowledge of the occurrence of any Second
Lien Debt Default, and the Third Lien Collateral Agent will use reasonable
efforts to notify the First Lien Collateral Agent and the Second Lien Collateral
Agent within ten (10) Business Days after obtaining actual knowledge of the
occurrence of any Third Lien Debt Default. Each Debt Representative agrees to
promptly notify each other Debt Representative and each Authorized Collateral
Agent of any “event of default” in respect of its respective Financing
Documents.
Section 10.2    Conflicts. In the event of any conflict between the provisions
of this Agreement and the provisions of the First Lien Financing Documents, the
Second Lien Financing Documents or the Third Lien Financing Documents, the
provisions of this Agreement shall govern and control.
Section 10.3    Effectiveness; Continuing Nature of this Agreement;
Severability. This Agreement shall become effective when executed and delivered
by the parties hereto. This is a continuing agreement of lien subordination and
the First Lien Secured Parties may continue, at any time and without notice to
the Second Lien Collateral Agent or any other Second Lien Secured Party, or to
the Third Lien Collateral Agent or any other Third Lien Secured Party, to extend
credit and other financial accommodations and lend monies to or for the benefit
of the Grantors constituting First Lien Obligations in reliance hereon. The
Second Lien Collateral Agent, on behalf of itself and the Second Lien Secured
Parties, and the Third Lien Collateral Agent, on behalf of itself and the Third
Lien Secured Parties, hereby waives any right it may have under applicable law
to revoke this Agreement or any of the provisions of this Agreement. The terms
of this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to any Grantor shall include such Grantor as
debtor and debtor-in-possession and any receiver or trustee for any

93

--------------------------------------------------------------------------------



Grantor (as the case may be) in any Insolvency or Liquidation Proceeding. This
Agreement shall terminate and be of no further force and effect:
(a)    with respect to the First Lien Secured Parties and the First Lien
Obligations, on the date of Discharge of First Lien Obligations, subject to
Section 5.5 and the rights of the First Lien Secured Parties under Section 6.5;
and
(b)    with respect to the Second Lien Secured Parties and the Second Lien
Obligations, on the Discharge of Second Lien Obligations, subject to Section 5.5
and the rights of the Second Lien Secured Parties under Section 6.5; and
(c)    with respect to the Third Lien Secured Parties and the Third Lien
Obligations, upon the later of (1) the date upon which the obligations under the
Third Lien Indenture terminate if there are no other Third Lien Obligations
outstanding on such date and (2) if there are other Third Lien Obligations
outstanding on such date, the date upon which such Third Lien Obligations are
paid in full.
Section 10.4    Amendments; Waivers. (a) No amendment, restatement, supplement,
modification or waiver of any of the provisions of this Agreement by any
Authorized Collateral Agent or any Debt Representative shall be deemed to be
made unless the same shall be in writing signed on behalf of each party hereto
or its authorized agent and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such waiver in any other respect or at any other time. Notwithstanding the
foregoing, (i) no Grantor shall have any right to consent to or approve any
amendment, restatement, supplement, modification or waiver of any provision of
this Agreement (A) that is solely and exclusively an intercreditor matter that
directly affects the First Lien Secured Parties, the Second Lien Secured Parties
and the Third Lien Secured Parties, and does not adversely and directly affect
the rights or obligations of any Grantor or (B) except to the extent its rights
are directly affected; (ii) none of any Grantor, the First Lien Collateral
Agent, any other First Lien Secured Party, the Third Lien Collateral Agent, any
other Third Lien Secured Party (relative to the Second Lien Secured Parties),
the Second Lien Collateral Agent or any other Second Lien Secured Party
(relative to the Third Lien Secured Parties), shall have any right to consent to
or approve any amendment, restatement, supplement, modification or waiver of any
provision of Article VIII hereof (or Article IX hereof, as the case may be) or
any other provision of this Agreement that is solely and exclusively an
intercreditor matter that directly affects the Second Lien Secured Parties (or
Third Lien Secured Parties, as the case may be) and does not adversely affect
the rights or obligations of any Grantor or any First Lien Secured Party or
Third Lien Secured Party (or Second Lien Secured Party, as the case may be)
(including, without limitation, Sections 2.3(c), 2.5 and 4.1(b)); provided that
the Second Lien Collateral Agent or Third Lien Collateral Agent, as the case may
be, shall provide the Authority with prompt notice of, and final documentation
related to, any such amendment, restatement, supplement, modification or waiver.
(b)    Notwithstanding clause (a) above:

94

--------------------------------------------------------------------------------



(i)    any amendment, restatement, supplement or other modification of this
Agreement that has the effect solely of adding or maintaining Collateral,
securing additional indebtedness that is otherwise permitted by the terms of the
First Lien Financing Documents, the Second Lien Financing Documents, the Third
Lien Financing Documents and this Agreement to be secured by the Collateral or
preserving, perfecting or establishing the Liens thereon or the rights of the
First Lien Collateral Agent, the Second Lien Collateral Agent or the Third Lien
Collateral Agent therein will become effective when executed and delivered by
the Authority, any other applicable Grantor party thereto and the First Lien
Collateral Agent, or by the Authority, any other applicable Grantor party
thereto and the Second Lien Collateral Agent, or by the Authority, any other
applicable Grantor party thereto and the Third Lien Collateral Agent, as
applicable;
(ii)    no amendment, restatement, supplement or other modification of this
Agreement that imposes any obligation upon any Authorized Collateral Agent or
any Debt Representative, or adversely affects the rights of any Authorized
Collateral Agent or any Debt Representative, respectively, in each case, solely
in its capacity as such, will become effective without the consent of such
Person; and
(iii)    the Authority and the other Grantors may direct the Second Lien
Collateral Agent, the Second Lien Trustee, or the Third Lien Collateral Agent
and the Third Lien Trustee to amend, restate, supplement or otherwise modify
this Agreement so long as the changes made by such amendment, restatement,
supplement or other modification, taken together with all other changes to this
Agreement and the Second Lien Security Documents or the Third Lien Security
Documents, as applicable, in each case as in effect on the date hereof, are not
materially adverse to any Second Lien Secured Party or any Third Lien Secured
Party, as applicable; provided that the Authority and such other Grantors shall
have delivered an Officers’ Certificate to the Second Lien Collateral Agent and
the Second Lien Trustee and to the Third Lien Collateral Agent, certifying that
the conditions described in this clause (iii) have been met and that such
amendment, restatement, supplement or other modification is permitted under, and
does not violate the terms of, any Second Lien Financing Document or any Third
Lien Financing Document.
(c)    Notwithstanding Section 10.4(a) above, the First Lien Collateral Agent,
the Second Lien Collateral Agent, the Third Lien Collateral Agent and each
applicable Grantor may, without the consent of any other First Lien Secured
Party, any other Second Lien Secured Party, or any other Third Lien Secured
Party, enter into any amendment, restatement, supplement or other modification
of this Agreement (i) contemplated by Section 10.4(b) or (ii) to cure any
ambiguity, defect or inconsistency or to correct or supplement any provision in
such document that may be inconsistent with any other provision of a First Lien
Security Document, Second Lien Security Document or Third Lien Security
Document, as applicable, or to further the

95

--------------------------------------------------------------------------------



intended purposes thereof or to provide additional benefits or rights to the
First Lien Secured Parties, the Second Lien Secured Parties or the Third Lien
Secured Parties, as applicable, so long as prior to the execution of any such
amendment, restatement, supplement or other modification referred to in this
clause (c), each applicable Grantor shall have delivered to the First Lien
Collateral Agent, the Second Lien Collateral Agent and the Third Lien Collateral
Agent an Officers’ Certificate to the effect that such amendment, modification
or waiver complies with the requirements of this clause (c).
(d)    Notwithstanding Section 10.4(a) above, Each of the parties hereto agrees
that, following a Refinancing of the First Lien Obligations, Second Lien
Obligations or Third Lien Obligations, as the case may be, made in accordance
with Section 5.5 or Section 5.7, as the case may be, the New First Lien Agents,
New Second Lien Agents or New Third Lien Agent, as the case may be, and the
Grantors may, without the consent of any other First Lien Secured Party, any
other Second Lien Secured Party or any other Third Lien Secured Party, enter
into any amendment, restatement, supplement or other modification of this
Agreement solely to the extent necessary to confirm that the Liens granted by
the applicable Refinance Security Documents in favor of the holders of such new
First Lien Obligations, such new Second Lien Obligations or such new Third Lien
Obligations constitute Liens securing First Lien Obligations, Second Lien
Obligations or Third Lien Obligations, as the case may be, and to confirm that
such holders will be treated in the same manner as the First Lien Secured
Parties, Second Lien Secured Parties or Third Lien Secured Parties, as the case
may be, under this Agreement, so long as prior to the execution of any such
amendment, restatement, supplement or other modification referred to in this
clause (d), each applicable Grantor shall have delivered to each Debt
Representative and each Authorized Collateral Agent (including without
limitation the New First Lien Agents, New Second Lien Agents or New Third Lien
Agents, as the case may be) an Officer’s Certificate to the effect that such
amendment, restatement, supplement or other modification complies with the
requirements of this clause (d).
Section 10.5    Information Concerning the Grantors. (a) The First Lien Secured
Parties, the Second Lien Secured Parties, and the Third Lien Secured Parties, as
respective groups, shall each be responsible for keeping themselves informed of
(i) the financial condition of the Grantors and all endorsers and/or guarantors
of the First Lien Obligations, the Second Lien Obligations and the Third Lien
Obligations, and (ii) all other circumstances bearing upon the risk of
nonpayment of the First Lien Obligations, the Second Lien Obligations or the
Third Lien Obligations.
(b)    The First Lien Secured Parties shall have no duty to advise any Second
Lien Secured Party or any Third Lien Secured Party of information known to it or
them regarding such condition or any such circumstances or otherwise. In the
event any of the First Lien Secured Parties, in its sole discretion, undertakes
at any time or from time to time to provide any such information to any Second
Lien Secured Party or Third Lien Secured Party, it shall be under no obligation:
(i)    to make, and the First Lien Secured Parties shall not make, any

96

--------------------------------------------------------------------------------



express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided;
(ii)    to provide any additional information or to provide any such information
on any subsequent occasion;
(iii)    to undertake any investigation; or
(iv)    to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
(c)    The Second Lien Secured Parties shall have no duty to advise any First
Lien Secured Party or Third Lien Secured Party of information known to it or
them regarding such condition or any such circumstances or otherwise. In the
event any of the Second Lien Secured Parties, in its sole discretion, undertakes
at any time or from time to time to provide any such information to any First
Lien Secured Party or Third Lien Secured Party, it shall be under no obligation:
(i)    to make, and the Second Lien Secured Parties shall not make, any express
or implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;
(ii)    to provide any additional information or to provide any such information
on any subsequent occasion;
(iii)    to undertake any investigation; or
(iv)    to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
(d)    The Third Lien Secured Parties shall have no duty to advise any First
Lien Secured Party or any Second Lien Secured Party of information known to it
or them regarding such condition or any such circumstances or otherwise. In the
event any of the Third Lien Secured Parties, in its sole discretion, undertakes
at any time or from time to time to provide any such information to any First
Lien Secured Party or Second Lien Secured Party, it shall be under no
obligation:
(i)    to make, and the Third Lien Secured Parties shall not make, any express
or implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so

97

--------------------------------------------------------------------------------



provided;
(ii)    to provide any additional information or to provide any such information
on any subsequent occasion;
(iii)    to undertake any investigation; or
(iv)    to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
Section 10.6    Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that any of the Second Lien
Secured Parties or the Second Lien Collateral Agent, pays over to the First Lien
Collateral Agent or the First Lien Secured Parties under the terms of this
Agreement, or any of the Third Lien Secured Parties or the Third Lien Collateral
Agent pays over to the First Lien Collateral Agent or the First Lien Secured
Parties or to the Second Lien Collateral Agent or the Second Lien Secured
Parties, in each case under the terms of this Agreement, the Second Lien Secured
Parties or the Third Lien Secured Parties, as applicable, shall be subrogated to
the rights of the First Lien Secured Parties or the Second Lien Secured Parties,
as applicable; provided that, the Second Lien Collateral Agent, on behalf of
itself and the Second Lien Secured Parties, hereby agrees not to assert or
enforce any such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of First Lien Obligations has occurred, and the
Third Lien Collateral Agent, on behalf of itself and the Third Lien Secured
Parties, hereby agrees not to assert or enforce any such rights of subrogation
it may acquire as a result of any payment hereunder until the Discharge of First
Lien Obligations and the Discharge of Second Lien Obligations have both
occurred. The Grantors acknowledge and agree that the value of any payments or
distributions in cash, property or other assets received by the Second Lien
Collateral Agent or the Second Lien Secured Parties that are paid over to the
First Lien Collateral Agent or the First Lien Secured Parties pursuant to this
Agreement shall not reduce any of the Second Lien Obligations, and that the
value of any payments or distributions in cash, property or other assets
received by the Third Lien Collateral Agent or the Third Lien Secured Parties
that are paid over to the First Lien Collateral Agent or the First Lien Secured
Parties or to the Second Lien Collateral Agent or the Second Lien Secured
Parties pursuant to this Agreement shall not reduce any of the Third Lien
Obligations.
Section 10.7    Application of Payments. All payments received by the First Lien
Collateral Agent or the First Lien Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Financing Documents. All payments received by the
Second Lien Collateral Agent or any other Second Lien Secured Party after the
Discharge of First Lien Obligations may be applied, reversed and reapplied, in
whole or in part, to such part of the Second Lien Obligations provided for in
the Second Lien Financing Documents. The Second Lien Collateral Agent, on behalf
of itself and the Second Lien Secured Parties, and the Third Lien Collateral
Agent, on behalf of itself and the Third Lien Secured Parties, assents to any
extension or postponement of the time of

98

--------------------------------------------------------------------------------



payment of the First Lien Obligations or any part thereof, or the Second Lien
Obligations or any part thereof, as the case may be, and to any other indulgence
with respect thereto, and subject to the other provisions of this Agreement, to
any substitution, exchange or release of any security which may at any time
secure any part of the First Lien Obligations or the Second Lien Obligations (as
the case may be) and to the addition or release of any other Person primarily or
secondarily liable therefor.
Section 10.8    SUBMISSION TO JURISDICTION; WAIVERS. (a) ALL LEGAL ACTIONS OR
PROCEEDINGS BROUGHT AGAINST ANY PARTY (OTHER THAN THE AUTHORITY OR THE TRIBAL
GRANTORS, AS DEFINED IN SECTION 10.20) (EACH A “NON-TRIBAL PARTY”) ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT IN RESPECT
HEREOF, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
IN THE STATE, COUNTY AND CITY OF NEW YORK, AND BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH NON-TRIBAL PARTY, FOR ITSELF, IN CONNECTION WITH ITS PROPERTIES
AND ON BEHALF OF THE RESPECTIVE SECURED PARTIES IT REPRESENTS, IRREVOCABLY (I)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; (II) WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE MADE BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE APPLICABLE NON-TRIBAL PARTY AT
ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.9 HEREOF; (IV) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE NON-TRIBAL PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (V) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.
(b)    EACH OF THE NON-TRIBAL PARTIES HERETO, ON BEHALF OF ITSELF AND THE
RESPECTIVE SECURED PARTIES IT REPRESENTS, IF APPLICABLE, HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH
NON-TRIBAL PARTY HERETO, ON BEHALF OF ITSELF AND THE RESPECTIVE SECURED PARTIES
IT REPRESENTS, IF APPLICABLE, ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,

99

--------------------------------------------------------------------------------



THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH NON-TRIBAL PARTY HERETO, ON BEHALF OF ITSELF AND THE RESPECTIVE SECURED
PARTIES IT REPRESENTS, IF APPLICABLE, FURTHER WARRANTS AND REPRESENTS THAT IT
HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.8(b) AND EXECUTED BY EACH OF THE NON-TRIBAL PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(c)    EACH NON-TRIBAL PARTY HERETO, ON BEHALF OF ITSELF AND THE RESPECTIVE
SECURED PARTIES IT REPRESENTS, IF APPLICABLE, WAIVES ANY RIGHT IT MAY HAVE TO
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER FIRST LIEN FINANCING DOCUMENT,
SECOND LIEN FINANCING DOCUMENT, THIRD LIEN FINANCING DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO.
Section 10.9    Notices. All notices to the First Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties permitted or
required under this Agreement shall also be sent to the First Lien Collateral
Agent, the Second Lien Collateral Agent and the Third Lien Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice, request
or other communication herein required or permitted to be given shall be in
writing and may be personally served, faxed, electronically mailed or sent by
United States mail or courier service. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if telecopied; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of electronic mail,
facsimile, or United States mail (registered or certified) with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
attached hereto or, with respect to any Debt Representative or Authorized
Collateral Agent that becomes a party hereto after the date hereof, at such
address as such Person may specify in the applicable First Lien Joinder, Second
Lien Joinder or Third Lien Joinder, or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.
Section 10.10    Further Assurances. The First Lien Collateral Agent, on behalf
of itself

100

--------------------------------------------------------------------------------



and the First Lien Secured Parties, the Second Lien Collateral Agent, on behalf
of itself and the Second Lien Secured Parties, the Third Lien Collateral Agent,
on behalf of itself and the Third Lien Secured Parties, and the Grantors, agree
that each of them shall take such further action and shall execute and deliver
such additional documents and instruments (in recordable form, if requested) as
the First Lien Collateral Agent, the Second Lien Collateral Agent or the Third
Lien Collateral Agent may reasonably request to effectuate the terms of and the
Lien priorities contemplated by this Agreement.
Section 10.11    APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 10.12    Binding on Successors and Assigns. This Agreement shall be
binding upon the First Lien Collateral Agent, the First Lien Secured Parties,
the Second Lien Collateral Agent, the Second Lien Secured Parties, the Third
Lien Collateral Agent, the Third Lien Secured Parties, and their respective
successors and assigns. If any one of the First Lien Collateral Agent, the
Second Lien Collateral Agent or the Third Lien Collateral Agent resigns or is
replaced pursuant to the First Lien Financing Documents, the Second Lien
Financing Documents, or the Third Lien Financing Documents, as applicable, its
successor shall be deemed to be a party to this Agreement and shall have all of
the rights of and be subject to all of the obligations of this Agreement.
Section 10.13    Specific Performance. Each of the First Lien Collateral Agent,
the Second Lien Collateral Agent and the Third Lien Collateral Agent may demand
specific performance of this Agreement. The First Lien Collateral Agent, on
behalf of itself and the First Lien Secured Parties, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties, and the Third
Lien Collateral Agent, on behalf of itself and the Third Lien Secured Parties,
hereby irrevocably waive any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by any of the First Lien
Collateral Agent or the First Lien Secured Parties, the Second Lien Collateral
Agent or the Second Lien Secured Parties, or the Third Lien Collateral Agent or
the Third Lien Secured Parties, as the case may be.
Section 10.14    Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
Section 10.15    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

101

--------------------------------------------------------------------------------



Section 10.16    Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that (a) it is duly authorized to execute this Agreement and (b)
this Agreement, when executed and delivered, will constitute the valid and
legally binding obligation of each of the First Lien Collateral Agent and the
Second Lien Collateral Agent and the Third Lien Collateral Agent, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles.
Section 10.17    No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Secured Parties and the Second Lien Secured Parties and the Third
Lien Secured Parties. No other Person, including without limitation the Tribe,
the Authority or any other Grantor, shall have or be entitled to assert rights
or benefits hereunder and shall not be deemed to be a third-party beneficiary
hereof. Nothing in this Agreement shall impair, as between the Grantors and the
First Lien Secured Parties, or as between the Grantors and the Second Lien
Secured Parties, or as between the Grantors and the Third Lien Secured Parties,
the obligations of the Grantors to pay principal, interest, fees and other
amounts as provided in the First Lien Financing Documents, the Second Lien
Financing Documents, or the Third Lien Financing Documents, respectively.
Section 10.18    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purposes of defining the
relative rights of the First Lien Secured Parties, the Second Lien Secured
Parties, and the Third Lien Secured Parties, each as a respective group, and
with respect to Article VIII, the relative rights as among the Second Lien
Secured Parties. None of the Grantors or any other creditor thereof shall have
any rights hereunder and no Grantor may rely on the terms hereof. Nothing in
this Agreement is intended to or shall impair the obligations of the Grantors,
which are absolute and unconditional, to pay the First Lien Obligations, the
Second Lien Obligations and the Third Lien Obligations as and when the same
shall become due and payable in accordance with their terms, and to comply with
its obligations under Sections 8.22, 8.23, 9.22 and 9.23.
Section 10.19    Additional Grantors. The Authority shall cause each of its
subsidiaries that becomes a Grantor or is required by any First Lien Financing
Document, Second Lien Financing Document or Third Lien Financing Document to
become a party to this Agreement to become a party to this Agreement by causing
such subsidiary to execute and deliver to the parties hereto a Grantor Joinder,
pursuant to which such subsidiary shall agree to be bound by the terms of this
Agreement to the same extent as if it had executed and delivered this Agreement
as of the date hereof. The Authority agrees to provide to each Debt
Representative and Authorized Collateral Agent a copy of each Grantor Joinder
executed and delivered pursuant to this Section 10.19.
Section 10.20    Consent to Suit. The Tribe does not consent to the enforcement,
levy, or other execution of any judgment for money or other damages against any
assets, real or personal,

102

--------------------------------------------------------------------------------



of the Tribe. The Authority, on its own behalf and on behalf of the other
Grantors, to the extent they have sovereign immunity (such other Grantors,
collectively, the “Tribal Grantors”), consent to the enforcement and execution
of any judgment, whether obtained as a result of judicial, administrative, or
arbitrational proceeding, against any assets of the Authority and the Tribal
Grantors. Subject to the foregoing, the Authority and the Tribal Grantors waive
their respective sovereign immunity from unconsented suit, whether such suit be
brought in law or in equity, or in administrative proceedings or proceedings in
arbitration, to permit the commencement, maintenance, and enforcement of any
action, by any Person with standing to maintain such action, to interpret or
enforce the terms of this Agreement and to enforce and execute any judgment
resulting therefrom against the Authority and the Tribal Grantors or the assets
of the Authority and the Tribal Grantors. Notwithstanding any provisions of law
or canon of construction, the Authority and the Tribal Grantors each intend this
waiver to be interpreted liberally to permit the full litigation of disputes
arising under or out of this Agreement. Without limiting the generality of the
foregoing, the Authority and the Tribal Grantors waive their immunity from
unconsented suit to permit the maintenance of the following actions:
(a)    Courts. The Authority and the Tribal Grantors each waive their immunity
from unconsented suit to permit any court of competent jurisdiction to (i)
enforce and interpret the terms of this Agreement and award and enforce the
award of damages against the Authority or the Tribal Grantors owing as a
consequence of a breach thereof, whether such award is the product of
litigation, administrative proceedings or arbitration, (ii) determine whether
any consent or approval of the Authority or the Tribal Grantors has been
improperly granted or unreasonably withheld; (iii) enforce any judgment
prohibiting the Authority or the Tribal Grantors from taking any action, or
mandating or obligating the Authority or the Tribal Grantors to take any action,
including a judgment compelling the Authority or the Tribal Grantors to submit
to binding arbitration; and (iv) adjudicate any claim under the Indian Civil
Rights Act of 1968, 25 U.S.C. § 1302 (or any successor statute).
(b)    Arbitration. The Authority and the Tribal Grantors each waive their
immunity from unconsented suit to permit arbitrators, appointed and acting under
the commercial arbitration rules of the American Arbitration Association,
whenever and to the extent any agreement to submit a matter to arbitration is
made by the Authority, to (i) enforce and interpret the terms of this Agreement
and to award and enforce the award of any damages against the Authority or the
Tribal Grantors owing as a consequence thereof; (ii) determine whether any
consent or approval of the Authority or the Tribal Grantors has been
unreasonably withheld; and (iii) enforce any judgment prohibiting the Authority
or the Tribal Grantors from taking any action, or mandating or obligating the
Authority or the Tribal Grantors to take any action, including a judgment
compelling the Authority or the Tribal Grantors to submit to binding
arbitration.
Section 10.21    Distributions to the Tribe.  Each Debt Representative, on
behalf of the applicable Secured Parties, hereby (a) confirms that, as of the
date hereof, its respective Financing Documents do not permit the Authority or
any other Grantor, after the occurrence of and during the continuance of any
“Event of Default” under and as defined in its respective

103

--------------------------------------------------------------------------------



Financing Documents, to make any Equity Restricted Payment or any Priority
Distribution (each as defined in each of the Initial Additional Second Lien
Indenture and the Third Lien Indenture, each as in effect on the date hereof) to
the Tribe if such Equity Restricted Payment or Priority Distribution would
violate the terms of the Financing Documents (as in effect on the date hereof)
the obligations under which rank junior in lien priority to the obligations
owing to the Secured Parties represented by such Debt Representative pursuant to
the terms hereof and (b) agrees that no amendment or waiver of the provisions of
its respective Financing Documents, and no consent to any departure by the
Authority or any other Grantor therefrom, shall be effective if the effect of
such amendment, waiver or consent would be to permit the Authority or any other
Grantor, after the occurrence of and during the continuance of any “Event of
Default” under and as defined in its respective Financing Documents, to make any
Equity Restricted Payment or Permitted Distribution in violation of the
Financing Documents (as in effect on the date hereof) the obligations under
which rank junior in lien priority to the obligations owing to the Secured
Parties represented by such Debt Representative pursuant to the terms hereof.
For avoidance of doubt, and without limiting the generality of the other
provisions of this Agreement (including of Section 7.2 or Section 10.5 hereof),
nothing contained in this Section 10.21 is intended to impose any affirmative
obligation (including requiring such party to sue for the recovery of any other
such distributions) on any party in favor of any party with respect to any
breach of any such Distribution provisions by the Authority or any other
Grantor.
Section 10.22    Insolvency or Liquidation Proceedings. Notwithstanding anything
contained herein regarding Insolvency or Liquidation Proceedings, such
provisions shall not constitute a deemed acceptance or agreement on the part of
any of the parties hereto of the eligibility of the Tribe, the Authority, any
other Grantor or any of their respective properties to be a debtor (in the case
of the Tribe, the Authority, or any other Grantor) or be otherwise subject (in
the case of their respective properties) to any such Insolvency or Liquidation
Proceedings and each of the parties hereto hereby expressly reserves the right
to object to the pendency of any such Insolvency or Liquidation Proceedings on
such grounds.
Section 10.23    Capacities as Secured Parties. Each Debt Representative and
each Applicable Collateral Agent, on behalf of itself and the Secured Parties it
represents, hereby agrees that it are entering into this Agreement solely in its
capacity as such and that this Agreement shall not be binding upon it or the
respective Secured Parties in any other capacity, including as a lender or
noteholder in any other series of indebtedness of the Tribe, the Authority or
other Grantor; provided, however, that, for avoidance of doubt, nothing
contained in this Agreement is intended to expand in any manner whatsoever any
claim, defense, right, power, or remedy that any such party may have in any such
other capacity, whether under its pertinent agreements or applicable law, or
similarly, to limit the claims, defenses, rights, powers, or remedies of any
other party, whether under such other party’s agreements or applicable law, in
opposition thereto.
Section 10.24    Limitations on Management Activities. Notwithstanding any
provision in this Agreement, none of the First Lien Collateral Agent, Second
Lien Collateral Agent, Third Lien Collateral Agent or any other Secured Party
shall engage in any of the following: planning,

104

--------------------------------------------------------------------------------



organizing, directing, coordinating, controlling or managing all or any portion
of the Authority’s or any other Grantor’s gaming operations that are regulated
by IGRA (collectively, “Management Activities”), including (but not limited to)
with respect to:
(a)    the training, supervision, direction, hiring, firing, retention,
compensation (including benefits) of any employee (whether or not a management
employee) or contractor;
(b)    any employment policies or practices;
(c)    the hours or days of operation;
(d)    any accounting systems or procedures;
(e)    any advertising, promotions or other marketing activities;
(f)    the purchase, lease, or substitution of any gaming device or related
equipment or software, including player tracking equipment;
(g)    the vendor, type, theme, percentage of pay-out, display or placement of
any gaming device or equipment; or
(h)    budgeting, allocating, or conditioning payments of any Tribal Entity’s
operating expenses;
provided, however, none of the Secured Parties will be in violation of the
foregoing restriction solely because one of the Secured Parties:
(i)    exercises any rights that do not require the gaming operation to be
subject to any third-party decision-making as to any Management Activities; or
(ii)    requires that all or any portion of the revenues securing the
obligations under any Financing Document be applied to satisfy valid terms of
the Financing Documents; or
(iii)    otherwise forecloses on all or any portion of the property securing the
obligations under the Financing Documents;
provided, further, that nothing in this Section 10.24 shall limit the First Lien
Collateral Agent, Second Lien Collateral Agent, Third Lien Collateral Agent or
any other Secured Party’s right to engage in Management Activities with respect
to any Non-Tribal Entity (as defined in the Financing Documents) to the extent
such rights are granted pursuant to the Financing Documents and are otherwise
consistent with applicable law.

105

--------------------------------------------------------------------------------



Section 10.25    Section 81 Limitation. Notwithstanding any right of a Secured
Party contained in this Agreement or any requirements or restrictions imposed on
the Authority or the Tribe herein, any right, requirement or restriction that
“encumbers Indian land” within the meaning of 25 U.S.C. § 81(b) shall not be
effective for longer than six years, 364 days except if the document is an
agreement or contract described in 25 U.S.C. § 81(c) or bears the approval of
the Secretary of the Interior within the meaning of 25 U.S.C. § 81(b).
[Signature Pages Follow]

106

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
BANK OF AMERICA, N.A.,
as Initial First Lien Collateral Agent


By:      /S/    MAURICE WASHINGTON       
Name: Maurice Washington
Title:     Vice President


Address:


Bank of America, N.A.
MC: TX1-492-14-11
901 Main Street, 14th Floor
Dallas, TX 75202-3714


BANK OF AMERICA, N.A.,
as Initial First Lien Administrative Agent


By:      /S/    MAURICE WASHINGTON    
Name: Maurice Washington
Title:     Vice President


Address:


Bank of America, N.A.
MC: TX1-492-14-11
901 Main Street, 14th Floor
Dallas, TX 75202-3714







--------------------------------------------------------------------------------





WELLS FARGO GAMING CAPITAL, LLC,
as Initial Additional First Lien Collateral Agent


By: /S/    MATTHEW L. NELSON    
Name: Matthew L. Nelson
Title:     President


Address:


Wells Fargo Gaming Capital, LLC
Attention:  Connie Martinmaas
5340 Kietzke Lane
Reno, NV 89511
Phone:  775-689-6181
Fax: 775-689-6026


WELLS FARGO GAMING CAPITAL, LLC,
as Initial Additional First Lien Administrative Agent


By:      /S/    MATTHEW L. NELSON    
Name: Matthew L. Nelson
Title:     President


Address:


Wells Fargo Gaming Capital, LLC
Attention:  Connie Martinmaas
5340 Kietzke Lane
Reno, NV 89511
Phone:  775-689-6181
Fax: 775-689-6026



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as Second Lien Collateral Agent


By:      /S/    CAUNA M. SILVA    
Name: Cauna M. Silva
Title:     Vice President


Address:


U.S. Bank National Association, as Trustee
Corporate Trust Services
225 Asylum Street - 23rd Floor
Hartford, CT, 06103


with a copy to:


Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT   06103             
Telecopier:  (860) 251-5212
Attention:  William G. Rock


U.S. BANK NATIONAL ASSOCIATION,
as Existing Second Lien Trustee
 


By:      /S/    CAUNA M. SILVA    
Name: Cauna M. Silva
Title:     Vice President


Address:


U.S. Bank National Association, as Trustee
Corporate Trust Services
225 Asylum Street - 23rd Floor
Hartford, CT, 06103


with a copy to:


Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT   06103             
Telecopier:  (860) 251-5212
Attention:  William G. Rock



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as Initial Additional Second Lien Trustee


By:      /S/    CAUNA M. SILVA    
Name: Cauna M. Silva
Title:     Vice President


Address:


U.S. Bank National Association, as Trustee
Corporate Trust Services
225 Asylum Street - 23rd Floor
Hartford, CT, 06103


with a copy to:


Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT   06103             
Telecopier:  (860) 251-5212
Attention:  William G. Rock





--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as Third Lien Collateral Agent


By:      /S/    CAUNA M. SILVA    
Name: Cauna M. Silva
Title:     Vice President


Address:


U.S. Bank National Association, as Trustee
Corporate Trust Services
225 Asylum Street - 23rd Floor
Hartford, CT, 06103


with a copy to:


Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT   06103             
Telecopier:  (860) 251-5212
Attention:  William G. Rock


U.S. BANK NATIONAL ASSOCIATION,
as Third Lien Trustee


By:      /S/    CAUNA M. SILVA    
Name: Cauna M. Silva
Title:     Vice President


Address:


U.S. Bank National Association, as Trustee
Corporate Trust Services
225 Asylum Street - 23rd Floor
Hartford, CT, 06103


with a copy to:


Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT   06103             
Telecopier:  (860) 251-5212
Attention:  William G. Rock





--------------------------------------------------------------------------------





Acknowledged and Agreed to by:
MOHEGAN TRIBAL GAMING AUTHORITY


By:      /S/    MITCHELL GROSSINGER ETESS        
Name: Mitchell Grossinger Etess
Title:     Chief Executive Officer




MOHEGAN VENTURES-NORTHWEST, LLC


By:      /S/    MITCHELL GROSSINGER ETESS      
Name: Mitchell Grossinger Etess
Title:     President    




MOHEGAN COMMERCIAL VENTURES PA, LLC


By:      /S/    MITCHELL GROSSINGER ETESS    
Name: Mitchell Grossinger Etess
Title:     Manager




DOWNS RACING,. L.P.
By Mohegan Commercial Ventures PA, LLC,
Its General Partner


By:      /S/    MITCHELL GROSSINGER ETESS    
Name: Mitchell Grossinger Etess
Title:     Manager




BACKSIDE, L.P.
By Mohegan Commercial Ventures PA, LLC, Its General Partner


By:      /S/    MITCHELL GROSSINGER ETESS    
Name: Mitchell Grossinger Etess
Title:     Manager







--------------------------------------------------------------------------------



MILLCREEK LAND, L.P.
By Mohegan Commercial Ventures PA, LLC,
Its General Partner


By:      /S/    MITCHELL GROSSINGER ETESS    
Name: Mitchell Grossinger Etess
Title:     Manager




NORTHEAST CONCESSIONS, L.P.
By Mohegan Commercial Ventures PA, LLC,
Its General Partner


By:      /S/    MITCHELL GROSSINGER ETESS    
Name: Mitchell Grossinger Etess
Title:     Manager




MOHEGAN GOLF, LLC


By:      /S/    MITCHELL GROSSINGER ETESS    
Name: Mitchell Grossinger Etess
Title:     President




MOHEGAN VENTURES WISCONSIN, LLC


By:      /S/    MITCHELL GROSSINGER ETESS    
Name: Mitchell Grossinger Etess
Title:     Chief Executive Officer




WISCONSIN TRIBAL GAMING, LLC


By:      /S/    MITCHELL GROSSINGER ETESS    
Name: Mitchell Grossinger Etess
Title:     Manager




MTGA GAMING, LLC


By:      /S/    MITCHELL GROSSINGER ETESS    
Name: Mitchell Grossinger Etess
Title:     President





--------------------------------------------------------------------------------





Address for each of the Grantors:


1 Mohegan Sun Boulevard, Uncasville, CT 06387, Attention: Chief Operating
Officer
Tel. No. 860 862-7171
Fax No. 860 862-5995
 





